Exhibit 10.1

EXECUTION VERSION


















CREDIT CARD PROGRAM AGREEMENT
by and among
NORDSTROM, INC.,
NORDSTROM FSB
and
TD BANK USA, N.A.


May 25, 2015





002005-0001-14906-Active.17369023.12

--------------------------------------------------------------------------------




TABLE OF CONTENTS
ARTICLE I DEFINITIONS
6


Section 1.1.
Generally
6


Section 1.2.
Interpretation
19


ARTICLE II ESTABLISHMENT OF THE PROGRAM
20


Section 2.1.
General; Integration Plan
20


Section 2.2.
Credit Program
21


Section 2.3.
Account Terms
21


Section 2.4.
Change of Ownership; Reissuance of Company Credit Cards
22


Section 2.5.
Exclusivity
22


Section 2.6.
Mobile Technology
23


Section 2.7.
Non-Solicitation
23


Section 2.8.
Networks
23


ARTICLE III PROGRAM MANAGEMENT
24


Section 3.1.
Program Objectives
24


Section 3.2.
Program Managers; Other Program Management Resource
24


Section 3.3.
Committees
25


Section 3.4.
Program Changes
28


Section 3.5.
Program Decision-making; Dispute Resolution
29


Section 3.6.
Firewalls
30


ARTICLE IV PROGRAM OPERATION
30


Section 4.1.
Certain Responsibilities of Company as Servicer
30


Section 4.2.
Certain Responsibilities of Bank
32


Section 4.3.
Ownership of Accounts
32


Section 4.4.
Materials Developed and Used in Connection with the Program
33


Section 4.5.
Risk Management
35


Section 4.6.
Chargebacks
35


Section 4.7.
Payments
35


Section 4.8.
Compliance Managers and Compliance Management Program
36


Section 4.9.
E-Commerce Access Points
37


Section 4.10.
Reporting
37


Section 4.11.
Servicing
37


Section 4.12.
Servicing Locations and Standards
38


Section 4.13.
Transfer of Servicing to Bank
38




002005-0001-14906-Active.17369023.12

--------------------------------------------------------------------------------

        3

Section 4.14.
Audits; Regulatory Examination
39


Section 4.15.
Disaster Recovery Plans
40


Section 4.16.
Effectiveness of Controls
40


Section 4.17.
Taxes
41


Section 4.18.
Systems
42


Section 4.19.
Customer Experience Practices
43


Section 4.20.
Insurance
43


ARTICLE V MARKETING OF THE PROGRAM
44


Section 5.1.
Company Responsibility to Market the Program; Loyalty Program
44


Section 5.2.
Bank Marketing and Analytics Support
44


Section 5.3.
Communications with Cardholders
44


Section 5.4.
Enhancement Products
46


ARTICLE VI CARDHOLDER AND CUSTOMER INFORMATION
46


Section 6.1.
Customer Information
46


Section 6.2.
Cardholder Data
47


Section 6.3.
Shopper Data
50


ARTICLE VII MERCHANT SERVICES
51


Section 7.1.
Transmittal and Authorization of Charge Transaction Data
51


Section 7.2.
Settlement Procedures
51


Section 7.3.
Interchange; Merchant Discount
51


Section 7.4.
Other Obligations of Company as Merchant
51


ARTICLE VIII PROGRAM ECONOMICS
52


Section 8.1.
Compensation Terms; Monthly Statement to Bank
52


Section 8.2.
Payment
52


Section 8.3.
Increases in Costs
53


ARTICLE IX LICENSING OF TRADEMARKS; INTELLECTUAL PROPERTY
53


Section 9.1.
Licensed Marks
53


Section 9.2.
New Marks; Termination; Ownership; Infringement
54


Section 9.3.
Ownership of Intellectual Property
55


Section 9.4.
Cooperation Duty
56


ARTICLE X REPRESENTATIONS, WARRANTIES AND COVENANTS
56


Section 10.1.
General Representations and Warranties of Company
56


Section 10.2.
General Representations and Warranties of Bank
58


Section 10.3.
General Covenants of Company
60




002005-0001-14906-Active.17369023.12

--------------------------------------------------------------------------------

        4

Section 10.4.
General Covenants of Bank
62


ARTICLE XI CONFIDENTIALITY
63


Section 11.1.
General Confidentiality
63


Section 11.2.
Use and Disclosure of Confidential Information
65


Section 11.3.
Unauthorized Use or Disclosure of Confidential Information
65


Section 11.4.
Return or Destruction of Confidential Information
66


ARTICLE XII RETAIL PORTFOLIO ACQUISITIONS AND DISPOSITIONS
66


Section 12.1.
Retail Portfolio Acquisition
66


Section 12.2.
Retail Portfolio Disposition
67


ARTICLE XIII EVENTS OF DEFAULT; RIGHTS AND REMEDIES
67


Section 13.1.
Events of Default
67


Section 13.2.
Defaults by Bank
68


Section 13.3.
Defaults by Company
68


Section 13.4.
Remedies for Events of Default
69


ARTICLE XIV TERM/TERMINATION
70


Section 14.1.
Term
70


Section 14.2.
Termination by Company Prior to the End of the Term
70


Section 14.3.
Termination by Bank Prior to the End of the Term
70


Section 14.4.
Termination Prior to Closing Date
70


ARTICLE XV EFFECTS OF TERMINATION
71


Section 15.1.
General Effects
71


Section 15.2.
Company Option to Purchase the Program Assets
71


Section 15.3.
Rights of Bank if Purchase Option not Exercised
73


ARTICLE XVI INDEMNIFICATION
74


Section 16.1.
Company Indemnification of Bank
74


Section 16.2.
Bank’s Indemnification of Company
76


Section 16.3.
Procedures
78


Section 16.4.
Notice and Additional Rights and Limitations
79


ARTICLE XVII MISCELLANEOUS
80


Section 17.1.
Precautionary Security Interest
80


Section 17.2.
Securitization; Participation
80


Section 17.3.
Assignment
81


Section 17.4.
Sale or Transfer of Accounts
81


Section 17.5.
Subcontracting
81






002005-0001-14906-Active.17369023.12

--------------------------------------------------------------------------------

        5

Section 17.6.
Amendment
81


Section 17.7.
Non-Waiver
81


Section 17.8.
Severability
81


Section 17.9.
Governing Law
81


Section 17.10.
Waiver of Jury Trial
82


Section 17.11.
Captions
82


Section 17.12.
Notices
82


Section 17.13.
Further Assurances
83


Section 17.14.
No Joint Venture
83


Section 17.15.
Press Releases
83


Section 17.16.
No Set-Off; Netting
84


Section 17.17.
Third Parties
84


Section 17.18.
Force Majeure
84


Section 17.19.
Entire Agreement
84


Section 17.20.
Binding Effect; Effectiveness
85


Section 17.21.
Counterparts; Facsimiles; PDF Emails
85


Section 17.22.
Survival
85








002005-0001-14906-Active.17369023.12

--------------------------------------------------------------------------------




This Credit Card Program Agreement is made as of the 25th day of May, 2015
(“Effective Date”), by and among Nordstrom, Inc., a Washington corporation with
its principal offices in Seattle, Washington (“Nordstrom”), Nordstrom fsb, a
federal savings bank with its main offices in Scottsdale, Arizona (“Company
Bank” and collectively with Nordstrom, “Company”), and TD Bank USA, N.A.
(“Bank”), a national banking association with its principal offices as of the
date hereof in Wilmington, Delaware.
W I T N E S S E T H:
WHEREAS, Bank has established programs to extend credit via private label and
co-branded Credit Cards to eligible customers for the purchase of goods and
services;
WHEREAS, concurrently with the execution of this Agreement, Nordstrom, Company
Bank, Nordstrom Credit, Inc. and Nordstrom Credit Card Receivables II LLC
(collectively, “Sellers”) and Bank are entering into a purchase and sale
agreement (the “Purchase Agreement”) pursuant to which Bank shall (a) purchase
from Sellers the co-branded and private label consumer Credit Card accounts,
associated receivables and other assets related to the Company co-branded and
private label consumer Credit Card program (other than Employee Accounts and
Corporate Accounts and the assets and receivables related to such excluded
accounts); and (b) assume from Sellers certain liabilities related to the
purchased Company co-branded and private label consumer Credit Card program, as
designated in the Purchase Agreement;
WHEREAS, Company and Bank agree to establish the Program as provided herein; and
WHEREAS, simultaneously with the execution hereof, and in consideration for
Company’s willingness to enter into this Agreement, TD Bank U.S. Holding Company
(the “Bank Guarantor”), has executed and delivered to Nordstrom a guaranty (the
“Guaranty”) pursuant to which the Bank Guarantor has guaranteed, in full, the
obligations and performance of Bank under this Agreement and the Purchase
Agreement;
NOW, THEREFORE, in consideration of the terms, conditions and mutual covenants
contained herein, and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Company and Bank agree as follows:
ARTICLE I
DEFINITIONS
Section 1.1.
Generally.

(a)    The following terms shall have the following meanings when used in this
Agreement; capitalized terms that are not defined herein shall have the meanings
assigned to them in the Purchase Agreement:
“Account” means a Private Label Account or Co-Branded Account as set forth in
this Agreement including such Accounts originated in accordance with this
Agreement and any Purchased Account; the term “Accounts” means Private Label
Accounts and Co‑Branded Accounts collectively. For clarity, (i) Employee
Accounts (subject to clause (h) of Schedule 2.5)

002005-0001-14906-Active.17369023.12

--------------------------------------------------------------------------------

        7

and Corporate Accounts and (ii) accounts issued under a Second Look Program, are
not “Accounts” included in the Program.
“Account Documentation” means, with respect to any Account, any and all
documentation relating to that Account, including all Credit Card Documentation,
checks or other forms of payment, electronic payment authorization agreements,
credit bureau reports, adverse action notices, change in terms notices, other
notices, correspondence, memoranda, documents, stubs, instruments, certificates,
agreements, magnetic tapes, disks, hard copy formats or other computer-readable
data transmissions, microfilm, electronic or other copy of any of the foregoing,
and any other written, electronic or other records or materials of whatever form
or nature, including information relating or pertaining to any of the foregoing
to the extent related to the Program; provided, however, that Account
Documentation shall not include Company register tapes, invoices, sales or
shipping slips, delivery and other receipts or other indicia of the sale of
Nordstrom Goods and/or Services, or any reports, analyses or other documentation
prepared by Company or its Affiliates for use in the retail business operated by
Company and its Affiliates regardless of whether derived in whole or in part
from the Account Documentation.
“Account Terms” means the New Account Terms or Purchased Account Terms, as
applicable, as such may be amended from time to time in accordance with this
Agreement.
“Acquired Retailer” has the meaning set forth in Section 12.1(a).
“Acquired Retailer Portfolio” has the meaning set forth in Section 12.1(a).
“Advertising Guide” has the meaning set forth in Section 4.4(e).
“Affiliate” means, with respect to any Person, each Person that, directly or
indirectly, controls, is controlled by, or is under common control with, such
Person, except that for the purposes of ARTICLE VI, “Affiliate” shall have the
meaning set forth in 12 C.F.R. 40.3(a). For purposes of this definition,
“control” of a Person means the possession, directly or indirectly, of the power
to direct or cause the direction of its management or policies, whether through
the ownership of voting securities, by contract or otherwise.
“Agreement” means this Credit Card Program Agreement, together with all of its
schedules and exhibits and, if modified, altered, supplemented, amended and/or
restated, as the same may be so modified, altered, supplemented, amended and/or
restated from time to time.
“American Express” means American Express Company and its Affiliates, successors
and assigns.
“Applicable Law” means, with respect to a party (i) all federal, state,
provincial and local laws (including common law), statutes, rules and
regulations binding on such party or its assets used in connection with the
Program; (ii) written regulatory guidance, written substantive directives,
written opinions and interpretations and written policies and guidelines of any
Governmental Authority in each case binding on such party or its assets used in
connection with the Program; (iii) rulings, injunctions, judgments and orders of
any Governmental Authority binding on a party or its assets used in connection
with the Program but only to the extent of the scope of such ruling, judgment,
injunction or order; (iv) the final and nonappealable outcome of







*

--------------------------------------------------------------------------------

        8

any binding arbitration that is binding on such party but only to the extent of
the scope of such ruling, judgment, injunction or order; (v) any written or oral
guidance or instructions to a party from a Governmental Authority with
jurisdiction over such party; (vi) Network Rules, to the extent applicable, and,
in the case of any provision hereof governing any obligation, act or omission of
Company, solely to the extent (A) announced or published prior to the Closing
Date or (B) if not so announced or published prior to the Closing Date, Company
receives Network Rules directly from the Network (whether in its capacity as
issuer or servicer following the Closing Date) or Bank discloses such Network
Rules to Company; and (vii) solely to the extent determined in accordance with
Section 4.8, Precedential Governmental Actions. If a party is exercising its
rights and obligations hereunder with respect to Applicable Law described in
subclause (v) of this definition that is a non-written guidance or instruction
from a Governmental Authority, such party must certify in writing that such
party is obligated to take such action pursuant to such non-written guidance or
instruction, which certification shall include a reasonably detailed summary of
the non-written guidance or instruction and the circumstances in which it was
given and identifying the particular Governmental Authority issuing such oral
guidance or instruction (or, if the party is not permitted to disclose such
summary, as much information regarding such guidance or instruction as is
permitted by Applicable Law and a written confirmation from an officer that the
remainder of such disclosure is prohibited by Applicable Law). As used in
clauses (i), (ii), (iii) and (iv) above, party shall be deemed also to refer to
any Affiliate or subcontractor or service provider of such party to the extent
that such Affiliate or subcontractor or service provider exercises the same
rights or performs the same obligations of such party pursuant to this Agreement
to which the requirements of such clauses apply.
“Applicant” means an individual who has submitted a Credit Card Application for
a Company Credit Card under the Program.
“Bank” has the meaning set forth in the preamble.
“Bank Designee” has the meaning set forth in Section 3.3(b).
“Bank Event of Default” means the occurrence of any one of the events listed in
Section 13.1 with respect to Bank, or listed in Section 13.2‎.
“Bank Guarantor” has the meaning set forth in the recitals and includes any
successor guarantor under the Guaranty.
“Bank Indemnified Parties” has the meaning set forth in Section 16.1‎.
“Bank Interim Servicing Period” has the meaning set forth in Section 15.1(d).
“Bank Licensed Marks” means the trademarks, tradenames, service marks, domain
names, logos and other proprietary source indicators of Bank listed on Schedule
1.1(a)(i) as may be modified by Bank from time to time in accordance with
Section 9.2(a), together with the tradename of Bank and any successor
trademarks, tradenames, service marks, domain names, logos and proprietary
source indicators that Bank adopts as successors to those listed on Schedule
1.1(a)(i) in the event Bank elects to cease using any of those listed on such
Schedule 1.1(a)(i).









*

--------------------------------------------------------------------------------

        9

“Bank Material Adverse Effect” has the meaning set forth in Section 10.2(a).
“Bank New Mark” has the meaning set forth in Section 9.2(a).
“Bankruptcy Code” means Title 11 of the United States Code, as amended, or any
other applicable state or federal bankruptcy, insolvency, moratorium or other
similar law, and all laws relating thereto.
“Billing Cycle” means the interval of time between regular periodic Billing
Dates for an Account.
“Billing Date” means, for any Account, the last day of a Billing Cycle as of
when the Account is recorded as billed.
“Billing Statement” means a summary (in electronic or paper form), including
among other information contemplated by this Agreement, a summary of Account
credit and debit transactions for a Billing Cycle including past due account
information, Loyalty Program information and any other information required by
Applicable Law.
“BIN” has the meaning set forth in clause (c) of Schedule 2.8.
“Business Day” means any day, other than a Saturday or Sunday, on which
Nordstrom, Company Bank and Bank are all open for business.
“Cardholder” means any individual who is issued a Company Credit Card
(including, as applicable in accordance with the context of the reference
herein, any Person contractually obligated under a Credit Card Agreement and any
authorized user(s) of an Account).
“Cardholder Data” means (i) all Cardholder Lists and (ii) all personally
identifiable information relating to a Cardholder or Applicant obtained by or on
behalf of Bank (including by or on behalf of Company in its capacity as servicer
(but without limiting the status of such information as Shopper Data to the
extent set forth in the definition thereof)) in connection with the Cardholder’s
application for or use of a Company Credit Card or Account or otherwise obtained
by or on behalf of Bank (other than from or on behalf of Company or its
Affiliates and their subcontractors, except in Company’s capacity as servicer),
including all transaction and experience information collected by or on behalf
of Bank (including by or on behalf of Company in its capacity as servicer
hereunder (but without limiting status of such information as Shopper Data to
the extent set forth in the definition thereof)) with regard to each purchase
charged by a Cardholder using his or her Company Credit Card. Certain data can
constitute both Cardholder Data and Shopper Data hereunder, in which case
Company’s rights and obligations in respect thereof shall be those rights and
obligations applicable to Shopper Data, without regard to the rights and
obligations (and any restrictions thereon) with respect to Cardholder Data.
“Cardholder Indebtedness” means (i) all amounts owing by Cardholders with
respect to Accounts, including outstanding loans, cash advances and other
extensions of credit, finance charges (including accrued interest), late payment
fees, and any other fees, charges and interest on the Accounts, in each case,
whether or not posted and whether or not billed; less (ii) any credit balances
owed to Cardholders, any credits associated with returns, and any similar
credits









*

--------------------------------------------------------------------------------

        10

or adjustments with respect to the Accounts, in each case whether or not posted
and whether or not billed.
“Cardholder List” means any list (whether in hardcopy, magnetic tape, electronic
or other form) compiled by or on behalf of Bank that identifies Cardholders
(including any list compiled by or on behalf of Company in its capacity as
servicer hereunder (but excluding any list compiled by Company from Shopper Data
in accordance with marketing or other rights of Company)), including any such
list so compiled that includes the names, addresses, email addresses (as
available), telephone numbers or social security numbers of any or all
Cardholders.
“Chargeback Event” has the meaning set forth in Schedule 8.1.
“Charge Transaction Data” means the transaction information required to
authorize, process and settle each purchase of Nordstrom Goods and/or Services
charged to an Account and each return of such Nordstrom Goods and/or Services or
other adjustment for credit to an Account.
“Clean Up Call Option” means Company’s option to purchase the Existing
Receivables if (i) the outstanding balance of Existing Receivables on the
Program Purchase Date or other purchase date agreed upon by the parties, as
applicable, is ten percent (10%) or less of the outstanding balance of Existing
Receivables on the Closing Date, and (ii) Company’s cost of servicing the
Existing Receivables, assuming Company does not purchase the remainder of the
Program Assets, is or is expected to be greater than Company’s servicing revenue
for the Existing Receivables.
“Closing Date” has the meaning set forth in the Purchase Agreement.
“Co-Branded Account” means an open-ended consumer credit account (or an Interest
Free Payment Plan) subject to the Program that, except in the case of Company
Transactions to the extent set forth in Section 7.2, settles through the Network
and may be used where Network Credit Cards are accepted. For the avoidance of
doubt, Co-Branded Accounts shall not include Employee Accounts, Corporate
Accounts or any accounts issued under a Second Look Program.
“Co-Branded Credit Card” means a consumer Credit Card that bears a Company
Licensed Mark and the trademarks, tradenames, service marks, logos or other
proprietary source indicators of the Network and that may be used to access a
Co‑Branded Account.
“Company” has the meaning set forth in the preamble.
“Company Bank” has the meaning set forth in the preamble.
“Company Channels” means (i) all Stores owned or operated by Company or its
Affiliates (including Licensee departments therein to the extent contractually
permitted by Company) except for (A) any such physical stores of an Acquired
Retailer, unless the Acquired Retailer Portfolio thereof is integrated into the
Program in accordance with Section 12.1 and Schedule 12.1 and (B) physical
stores branded with the Hautelook or Trunk Club Company Licensed Marks until
such time as Company designates such physical stores as Company Channels, (ii)
all other retail establishments or retail sales channels (including mail order,







*

--------------------------------------------------------------------------------

        11

catalog, E-Commerce Access Points or “off-price” channels) that are owned or
operated by Company or its Affiliates (including Licensee departments therein to
the extent contractually permitted by Company) and are branded with a Company
Licensed Mark or a mark including the Company name except for (A) any such
retail establishment or retail sales channel of an Acquired Retailer, unless the
Acquired Retailer Portfolio thereof is integrated into the Program in accordance
with Section 12.1 and Schedule 12.1 and (B) retail establishments branded with
the Hautelook or Trunk Club Company Licensed Marks until such time as Company
designates such retail establishments as Company Channels, and (iii) all other
retail establishments or retail sales channels owned or operated by Company or
its Affiliates and designated as a Company Channel by Company.
“Company Credit Card” means a Private Label Credit Card and/or Co-Branded Credit
Card, as applicable; the term “Company Credit Cards” means Private Label Credit
Cards and Co-Branded Credit Cards collectively.
“Company Designee” has the meaning set forth in Section 3.3(b).
“Company Event of Default” means the occurrence of any one of the events listed
in Section 13.1 with respect to Company, or listed in Section 13.3.
“Company Indemnified Parties” has the meaning set forth in Section 16.2.
“Company Interim Servicing Period” has the meaning set forth in Section 15.3(a).
“Company Licensed Marks” means the trademarks, tradenames, service marks, domain
names, logos and other proprietary source indicators of Company or its
Affiliates listed on Schedule 1.1(a)(ii) as may be modified by Company from time
to time in accordance with Section 9.2(a), together with the tradename of
Company, and any successor trademarks, tradenames, service marks, domain names,
logos and proprietary source indicators that Company adopts as successors to
those listed on Schedule 1.1(a)(ii) in the event Company elects to cease using
any of those listed on such Schedule 1.1(a)(ii).
“Company Material Adverse Effect” has the meaning set forth in Section 10.1(a).
“Company New Mark” has the meaning set forth in Section 9.2(a).
“Company Transaction” means any purchase or return of Nordstrom Goods and/or
Services through a Company Channel, including from a Licensee, using an Account;
and the amount of Company Transactions for any period shall be calculated as the
amount of such purchases, net of the amount of such returns, during such period.
“Competing Retailer” has the meaning set forth in Schedule 1.1(b).
“Compliance Manager” has the meaning set forth in Section 4.8(a).
“Compliance Management Program” means compliance management programs, policies
and implementing procedures established, approved and documented by the parties’
Compliance







*

--------------------------------------------------------------------------------

        12

Managers from time to time in accordance with Section 4.8 of this Agreement
designed to ensure compliance with Applicable Law with respect to the Program.
“Confidential Information” has the meaning set forth in Section 11.1(a).
“Corporate Account” means an open-ended Credit Card account that is not a
consumer account established primarily for personal, family or household
purposes, including any such accounts issued to individuals (including Company
employees) for business purposes and any such accounts issued to business
entities. Corporate Accounts may be private label or co-branded Credit Card
accounts.
“Credit Card” means a credit card or other tangible or intangible access device,
such as an account number, pursuant to which the cardholder or authorized user
may do any or all of the following: purchase goods and services, obtain cash
advances, and/or transfer balances, in each case through open-end revolving
credit (including a deferred payment plan), commonly known as a credit or charge
card; provided that the term does not include: (i) any gift card; (ii) any debit
card, smart card, stored value card, electronic or digital cash card or any
other card that does not provide the holder thereof with the ability to obtain
credit other than through an overdraft line or similar feature; (iii) any
secured card, including any card secured by a lien on real or other property or
by a deposit; (iv) any card issued to the holder of a securities brokerage
account that allows the holder to obtain credit through a margin account; or
(v) any credit or charge card designated as a corporate credit or charge card.
For purposes of this Agreement, an intangible access device shall be deemed to
“bear” a trademark if the association or identification between such trademark
and the credit product accessed by such access device is similar in nature and
intent to the association or identification created by imprinting such trademark
on a card-accessed credit product.
“Credit Card Agreement” means each agreement between Bank and a Cardholder
governing the use of an Account, including agreements assigned to Bank pursuant
to the Purchase Agreement, together with any amendments, modifications or
supplements which now or hereafter may be made to such agreement (and any
replacement of such agreement).
“Credit Card Application” means the credit application which must be completed
and submitted by individuals who wish to become Cardholders.
“Credit Card Documentation” means, with respect to the Accounts, all Credit Card
Applications, Credit Card Agreements, Company Credit Cards, Program Privacy
Policies, documentation containing the terms and conditions of any Loyalty
Program mailed or sent to Cardholders, all Billing Statements and all online
material that displays Account content (in each case whether the foregoing are
in electronic or paper form).
“Customer Experience Practices” has the meaning set forth in Section 4.19(a).
“Customer Service Communications Protocol” has the meaning set forth in Section
4.4(f).
“Disclosing Party” has the meaning set forth in Section 11.1(d).











*

--------------------------------------------------------------------------------

        13

“Disclosure Schedule” means, with respect to Company or Bank, a schedule
entitled “Disclosure Schedule to the Credit Card Program Agreement” delivered as
part of this Agreement to the other party on the date of this Agreement setting
forth, among other things, items in response to an express disclosure
requirement contained in a provision of this Agreement or as an exception to one
or more of the representations or covenants contained in this Agreement;
provided, that the mere inclusion of an item in a Disclosure Schedule as an
exception to a representation will not be considered an admission by the
disclosing party that such item (or any non-disclosed item or information of
comparable or greater significance) represents a material exception or fact,
event or circumstance or that such item has had, or is reasonably expected to
result in, a Company Material Adverse Effect or a Bank Material Adverse Effect.
“Discover” means Discover Financial Services and its Affiliates, successors and
assigns.
“Dispute” has the meaning set forth in Section 3.5(a).
“E-Commerce Access Points” mean websites, mobile sites, mobile applications, or
other electronic or virtual access points.
“Effective Date” has the meaning set forth in the preamble.
“Employee Account” means a Credit Card account originated by Company Bank as to
which the obligor is an individual who is eligible for any employee discount
offered by Company; provided, however, that (i) any Account originated by Bank
pursuant to this Agreement shall not thereafter become an Employee Account even
if such Account is issued to an individual who is or thereafter becomes eligible
for an employee discount offered by Company and (ii) any Credit Card account
originated by Company Bank as an Employee Account shall remain an Employee
Account thereafter regardless of whether or not any obligor on such Credit Card
account remains eligible for any employee discount offered by Company.
“Enhancement Product” has the meaning set forth in Section 5.4.
“Executive Committee” has the meaning set forth in Section 3.3(a).
“Existing Receivables” means as of the Program Purchase Date or the other
purchase date with respect thereto contemplated by this Agreement, the Gross
Receivables purchased by Bank on the Closing Date pursuant to the Purchase
Agreement that remain outstanding on such date.
“FDIC” has the meaning set forth in Section 10.1(a).
“Force Majeure Event” has the meaning set forth in Section 17.18.
“Fraud” has the meaning set forth in Schedule 1.1(b).
“Freeze Period” has the meaning set forth in Schedule 1.1(b).











*

--------------------------------------------------------------------------------

        14

“GAAP” means accounting principles generally accepted in the United States,
consistently applied.
“Governmental Authority” means any federal, state or local domestic, foreign or
supranational governmental or regulatory authority, agency, court, tribunal,
commission or other governmental or regulatory entity of applicable
jurisdiction. For clarity, Governmental Authorities include the Board of
Governors of the Federal Reserve System, the OCC, the FDIC, the Consumer
Financial Protection Bureau and the Office of the Superintendent of Financial
Institutions (Canada).
“Gross Receivables” has the meaning set forth in the Purchase Agreement.
“Guaranty” has the meaning set forth in the recitals.
“Guidelines” has the meaning set forth in Section 6.1(c).
“Incidental Company Channels” has the meaning set forth in Schedule 1.1(b).
“Indemnified Party” has the meaning set forth in Section 16.3(a).
“Indemnifying Party” has the meaning set forth in Section 16.3(a).
“Initial Term” has the meaning set forth in Section 14.1.
“Inserts” has the meaning set forth in Section 5.3(a).
“In-Store Payment” means any payment on an Account made in a Store by a
Cardholder or a Person acting on behalf of a Cardholder.
“Integration Committee” has the meaning set forth in Section 3.3(a).
“Integration Plan” has the meaning set forth in Section 2.1(b).
“Intellectual Property” means, on a worldwide basis, any and all: (i)
copyrights, copyrighted works and works of authorship including software; (ii)
trade secrets; (iii) patents, designs, inventions, algorithms and other
industrial property rights; (iv) other intellectual and industrial property
rights of every kind and nature, however designated, whether arising by
operation of law, contract, license or otherwise; and (v) applications,
registrations, renewals, extensions, continuations, divisions or reissues
thereof now or hereafter in force (including any rights in any of the foregoing)
but excluding trademarks, tradenames, service marks, domain names, logos and
other proprietary source indicators and any data that constitutes Cardholder
Data or Shopper Data.
“Interest Free Payment Plan” has the meaning set forth in Schedule 1.1(b).
“Interim Servicing Period” has the meaning set forth in Schedule 1.1(b).
“Key Employees” has the meaning set forth in Section 2.7.









*

--------------------------------------------------------------------------------

        15

“Key Program Management Resources” has the meaning set forth in Section 3.2(b).
“Knowledge” means (i) with respect to Company, the actual knowledge of any of
the individuals listed on Schedule 1.1(a)(iii) or, in each case, any other
individual holding the same or most similar functional position with respect to
the Program at Company; and (ii) with respect to Bank, the actual knowledge of
any of the individuals listed on Schedule 1.1(a)(iv) or, in each case, any other
individual holding the same or most similar functional position with respect to
the Program at Bank, in each case as referred to in clause (i) or (ii), after
reasonable inquiry of the direct reports of such listed individuals.
“LCMP” has the meaning set forth in clause (g) of Schedule 4.8.
“LIBOR” means the average of the rate for deposits in United States dollars for
a one-month period which appears on Reuters Screen LIBOR01 Page or on such
comparable system as is customarily used to quote LIBOR as of 11:00 a.m., London
time, on each day during which any overpayment or underpayment by any party of
amounts owed under this Agreement remains outstanding and unremedied.
“Licensee(s)” means any Person(s) authorized by Company or any of its Affiliates
to operate in and sell Goods and/or Services from Company Channels or under the
Company Licensed Marks.
“Losses” has the meaning set forth in Section 16.1.
“Loyalty Program” has the meaning set forth in Section 5.1(b).
“MasterCard” means MasterCard Incorporated and its Affiliates, successors and
assigns.
“Net Credit Card Revenue” has the meaning set forth in Schedule 8.1.
“Network” means (i) Visa, MasterCard, American Express, Discover, and their
respective payment systems, or (ii) any other payment system mutually agreed by
the parties, supporting the authorization, clearing and settlement of
transactions in which Co-Branded Cards are tendered in payment, which payment
system shall be determined in accordance with Section 2.8.
“Network Fees” means any membership, transaction or other fees, assessments or
charges that at any time are imposed by the Network on issuers of Credit Cards
in the Network.
“Network Rules” means the bylaws, procedures, rules and regulations of the
Network, as applicable to the Program.
“Network Transaction” means a purchase, return, or cash advance, using a
Co-Branded Account other than in a Company Channel; and the amount of Network
Transactions for any period shall be calculated as the amount of such purchases
and cash advances, net of the amount of such returns, during such period.
“New Account Terms” has the meaning set forth in Section 2.3(a).











*

--------------------------------------------------------------------------------

        16

“Nominated Purchaser” has the meaning set forth in Section 15.2(a).
“Non-Personally Identifiable Information” means information that does not
identify a consumer, such as aggregate information or blind data that does not
contain personal identifiers such as account numbers, names, or addresses.
“Nordstrom” has the meaning set forth in the preamble.
“Nordstrom Goods and/or Services” means the products and services, which may
include financial products and services, sold by or through Company Channels,
including delivery services, shipping and handling, and work or labor to be
performed for the benefit of Shoppers through the Company Channels.
“OCC” means the Office of the Comptroller of the Currency.
“Operating Committee” has the meaning set forth in Section 3.3(a).
“Other Company Marks” means any trademarks, tradenames, service marks, domain
names, logos and other proprietary source indicators of Company or its
Affiliates and used in their retail businesses, other than the Company Licensed
Marks.
“Payment Card Industry Data Security Standards” means the Payment Card Industry
Data Security Standards maintained by the PCI Security Standards Council, LLC,
or any successor organization or entity.
“Payment Channel” has the meaning set forth in Section 4.7(b).
“Person” means and includes any individual, partnership, joint venture,
corporation, company, bank, trust, unincorporated organization, or any
Governmental Authority.
“Precedential Governmental Action” has the meaning set forth in Schedule 1.1(b).
“Private Label Account” means an open‑ended consumer credit account (including a
deferred payment plan) subject to the Program that may be used only in Company
Channels and, in the case of certain Purchased Accounts originated by Company
Bank prior to the Effective Date, to obtain cash advances from automatic teller
machines through the Visa/Plus ATM Network. For the avoidance of doubt Private
Label Accounts shall not include Employee Accounts, Corporate Accounts or any
accounts issued under a Second Look Program, and new Private Label Accounts
originated after the Effective Date may not be used to obtain cash advances from
automatic teller machines unless mutually agreed by the parties.
“Private Label Credit Card” means a consumer Credit Card that bears a Company
Licensed Mark and may be used to access a Private Label Account.
“Program” means the Credit Card program established by Company and Bank as
provided herein, including the offering of Credit Card Applications to
Applicants, the origination of new Accounts by Bank, the extension of credit on
Accounts by Bank, all marketing, servicing and Account management activities
(including billings and collections), accounting between the







*

--------------------------------------------------------------------------------

        17

parties and all other aspects of the customized program specified herein, and
all other aspects of the customized credit plan specified herein and in Credit
Card Agreements.
“Program Assets” means the Accounts (including Accounts written off and not sold
prior to the Termination Date); all rights under the Account Documentation; the
Cardholder List and Cardholder Data; all Cardholder Indebtedness (subject to
Section 17.2), but, to the extent set forth in Section 15.2(d), excluding the
Existing Receivables except to the extent otherwise provided in such Section;
all BINs and unique Account identifiers relating to the Accounts; and all
rights, claims, credits, causes of action and rights of set-off against third
parties to the extent relating to the Accounts (in each case, whether held by
Bank or another Person), but excluding any direct contract rights under
agreements not being assigned to Company or its Nominated Purchaser.
“Program Decision Matters” has the meaning set forth in Section 3.4.
“Program Generated Shopper Data” has the meaning set forth in Section 6.1(b).
“Program Manager” has the meaning set forth in Section 3.2(a).
“Program Materials” means the following documents and materials used connection
with the Program: the Credit Card Documentation (which may at Company’s election
include multiple Credit Card plastic designs indicating Loyalty Program or other
status of the relevant Cardholders), Solicitation Materials, promotional
materials relating to the Loyalty Program and to any Enhancement Products,
advertising copy and scripts, change in terms notices, and customer service
communications, including form servicing letters, corrections letters, complaint
responses, dispute letters, adverse action letters and collections letters.
“Program Privacy Notice” means the privacy notice to be provided by or on behalf
of Bank to Cardholders in connection with the Program, the initial form of which
is attached hereto as Schedule 6.2(b), as such privacy notice may be amended
from time to time by mutual agreement of the parties, subject to Section 4.8.
“Program Purchase Date” has the meaning set forth in Section 15.2(c).
“Program Risk Management Policies” has the meaning set forth in Schedule 1.1(b).
“Purchase Agreement” has the meaning set forth in the recitals.
“Purchase Notice” has the meaning set forth in Section 15.2(b).
“Purchase Option” has the meaning set forth in Section 15.2(a).
“Purchased Accounts” means the Private Label Accounts and Co-Branded Accounts
existing as of the Closing Date and purchased by Bank pursuant to the Purchase
Agreement.
“Purchased Account Terms” has the meaning set forth in Section 2.3(b).
“Receiving Party” has the meaning set forth in Section 11.1(d).







*

--------------------------------------------------------------------------------

        18

“Relevant Laws” has the meaning set forth in Section 4.16(a).
“Renewal Term” has the meaning set forth in Section 14.1.
“Requesting Party” has the meaning set forth in clause (d) of Schedule 4.14.
“Restricted Party” has the meaning set forth in Section 2.7.
“Risk Event” has the meaning set forth in Schedule 1.1(b).
“Risk Management Policies” has the meaning set forth in Section 4.5(b).
“Risk Manager” has the meaning set forth in Section 4.5(a).
“Second Look Program” has the meaning set forth in clause (j) of Schedule 4.5.
“Sellers” has the meaning set forth in the recitals.
“Service Level Failure” has the meaning set forth in Schedule 4.12(a).
“Service Level Standards” has the meaning set forth in Section 4.12(a).
“Servicing” means the activities of Company as servicer of the Program
undertaken pursuant to this Agreement, including the services performed by
Company pursuant to Section 4.1 and Section 4.12, but excluding interactions
with Cardholders and Applicants in Company’s role as a retailer.
“Shopper” means any Person who makes purchases of Nordstrom Goods and/or
Services or otherwise uses, enters or accesses Company Channels.
“Shopper Data” has the meaning set forth in Schedule 1.1(b).
“Solicitation Materials” means documentation, materials, artwork, copy,
brochures or other written or recorded materials, in any format or media
(including television, radio, internet and social media), used to promote or
identify the Program to Cardholders and potential Cardholders, including direct
mail solicitation materials and coupons.
“Store” means a physical location branded with a Company Licensed Mark.
“Subsidiary” means, with respect to any Person (the “parent Person”), each other
Person as to which the parent Person owns, directly or indirectly, a majority of
the voting securities of such Person or controls the decisionmaking of the board
of directors of such other Person or its equivalent governing body.
“Systems” means, with respect to any party, software, databases, computers,
systems and networks owned, leased, licensed or operated by such party or its
Affiliates or on behalf of such party or its Affiliates by third parties engaged
by such party or its Affiliates; provided that a System shall not be a System of
a particular party if access to or permission to use such System must be granted
by the other party or its Affiliates.







*

--------------------------------------------------------------------------------

        19

“Term” means the Initial Term and any Renewal Term.
“Termination Date” means (i) if Company exercises its Purchase Option, the later
of (a) the date of expiration of the Term pursuant to Section 14.1 (or the
effective date contained in any notice of termination pursuant to Section 14.2
or Section 14.3, if applicable), and (b) the Program Purchase Date, or (ii) if
Company does not exercise its Purchase Option, the later of (a) the date of
expiration of the Term pursuant to Section 14.1 (or the effective date contained
in any notice of termination pursuant to Section 14.2 or Section 14.3, if
applicable) and (b) the date that Company delivers written notice to Bank of its
election not to exercise its Purchase Option (or the date that the Purchase
Option expires in accordance with the terms of this Agreement without having
been exercised, if applicable).
“Trademark Style Guide” means any rules governing the manner of usage of
trademarks, tradenames, service marks, domain names, logos and other proprietary
source indicators.
“Transaction” means any Company Transaction or Network Transaction.
“UCC” means the Uniform Commercial Code, as in effect from time to time in the
State of New York or any other applicable jurisdiction.
“United States” means the fifty states of the United States, the District of
Columbia, the Commonwealth of Puerto Rico, and any territory or possession of
the United States or any political subdivision thereof.
“Visa” means Visa Inc. and its Affiliates, successors and assigns.
(b)    Certain other definitions are as set forth in Schedule 1.1(b).
Section 1.2.
Interpretation.

(a)    As used herein,
(i)    all references to a plural form shall include the singular form (and vice
versa),
(ii)    unless otherwise specified, all references to days, months or years
shall be deemed to be preceded by the word “calendar,”
(iii)    all references to “herein,” “hereunder,” “hereinabove” or like words
shall refer to this Agreement as a whole and not to any particular section,
subsection or clause contained in this Agreement,
(iv)    all references to “include,” “includes” or “including” shall be deemed
to be followed by the words “without limitation,”
(v)    unless the context requires otherwise, references herein to a “party”
mean the collective reference to the parties constituting Company, on the one
hand, or to Bank, on the other hand, and









*

--------------------------------------------------------------------------------

        20

(vi)    all references to Applicable Laws, Network Rules or agreements shall
mean such Applicable Laws, Network Rules or agreements as amended and in effect;
provided, however, that with respect to amendments to Network Rules announced
after the Closing Date, Company’s obligations to comply with such Network Rules
shall be limited to those amendments disclosed by Bank to Company or disclosed
by the Network to Company (whether in its capacity as issuer or servicer).
(b)    This Agreement is the product of negotiation by the parties having the
assistance of counsel and other advisers. It is the intention of the parties
that this Agreement not be construed more strictly with regard to one party than
with regard to the other.
(c)    All references herein to a Section (whether or not such reference also
refers to a schedule) are deemed to include all the schedules associated
therewith or referred to therein.
(d)    Further interpretive provisions are set forth in Schedule 1.2(d).
ARTICLE II


ESTABLISHMENT OF THE PROGRAM
Section 2.1.
General; Integration Plan.

(a)    Pursuant to the terms and conditions of this Agreement, Company and Bank
shall establish and participate in the Program.
(b)    Schedule 2.1(b) sets forth an outline of categories of tasks necessary to
complete the launch of the Program. Between the Effective Date and the Closing
Date, the parties shall work together to supplement and modify Schedule 2.1(b)
to ensure that it (i) comprehensively reflects the material matters, tasks and
responsibilities to be addressed by the parties to ensure that the Program may
be launched on a timely basis and without undue disruption of the parties’
respective operations and (ii) appropriately allocates the responsibility for
such matters, tasks and responsibilities between the parties. Schedule 2.1(b),
as may be modified by mutual agreement of the parties, is referred to herein as
the “Integration Plan”. With respect to those tasks that a party must complete
or as to which a party must provide assistance in order for the Closing Date to
occur, each party shall use its commercially reasonable efforts to complete such
tasks or render such assistance within the timeframes established in the
Integration Plan.
(c)    From the Effective Date until the Closing Date, only the following
provisions of this Agreement shall be effective, and only to the extent provided
therein (or to the extent such applicability is reasonably apparent from the
context of such Section, as applicable): ‎ARTICLE I, Section 2.1, Section
2.4(b), Section 2.5, Section 2.7, Section 3.2, Section 3.3, Section 3.4, Section
3.5, Section 3.6, Section 4.4, Section 4.5, Section 4.8, Section 4.12(b),
Section 4.14(b), Section 4.14(c), Section 4.15, the last sentence of clause (b)
of Schedule 4.16, clause (c) of Schedule 4.16, the last sentence of Section
4.16(d), Section 4.16(e), Section 4.18, Section 4.20, Section 6.1(c), Section
8.3, ARTICLE IX, ARTICLE X, ARTICLE XI, ARTICLE XIII, ARTICLE XIV, Section
15.1(a), ARTICLE XVI (solely to the extent arising from the indemnification
provisions of Sections 16.1(a), (b), (c), (d) or (m) or 16.2(a), (b), (c) or (f)
arising from actions required by this Agreement to be taken prior to the Closing
Date) and







*

--------------------------------------------------------------------------------

        21

ARTICLE XVII (excluding Section 17.1 and Section 17.2). Without limitation by
the foregoing, to the extent the parties’ respective rights or obligations under
the foregoing provisions derive from Company’s capacity as servicer or from
Bank’s capacity as owner, issuer and creditor with respect to the Accounts and
the Cardholder Indebtedness, such rights and obligations shall become effective
as of the Closing Date. For the avoidance of doubt, the parties acknowledge that
Company and its Affiliates shall have and be entitled to exercise their rights
and obligations under Applicable Law as owner, issuer and creditor with respect
to the Accounts and the Cardholder Indebtedness (but subject to the restrictions
and limitations of the Securitization Documents and the Purchase Agreement)
prior to the Closing Date.
Section 2.2.
Credit Program.

(a)    Beginning as of the Closing Date, Bank shall (i) originate and issue new
Private Label Accounts and issue new Private Label Credit Cards and (ii)
originate and issue new Co-Branded Accounts and issue new Co-Branded Credit
Cards, in each case, to Applicants that qualify for approval under the Program
Risk Management Policies, and shall extend credit to such new Cardholders
subject to the Program Risk Management Policies and otherwise in accordance with
this Agreement.
(b)    Bank shall continue to extend credit to existing Cardholders (and shall
continue to offer existing credit lines at a minimum), subject to the Program
Risk Management Policies, through the same type of Company Credit Card held by
the existing Cardholder on the Closing Date (i.e., Co-Branded Credit Card
Cardholders will continue to have a Co-Branded Credit Card and Private Label
Credit Card Cardholders will continue to have a Private Label Credit Card). Bank
shall not convert Private Label Credit Cards to Co-Branded Credit Cards or
Co-Branded Credit Cards to Private Label Credit Cards, except as mutually agreed
upon by the parties.
(c)    Bank shall have the right, power and privilege to review periodically the
creditworthiness of Cardholders to determine the credit limits to be made
available to individual Cardholders and whether or not to suspend or terminate
credit privileges of any Cardholder, in each case in accordance with the Program
Risk Management Policies.
Section 2.3.
Account Terms.

(a)    Beginning as of the Closing Date, or such later date as shall be agreed
by the parties, the terms and conditions for new Accounts (“New Account Terms”)
shall be the terms and conditions applicable to the Purchased Accounts prior to
the Closing Date except as set forth in Schedule 2.3(a).
(b)    Following the Closing Date, the terms and conditions for Purchased
Accounts (“Purchased Account Terms”) shall continue unchanged from the terms and
conditions applicable to such Purchased Accounts prior to the Closing Date
except as set forth in Schedule 2.3(b).
(c)    Either party may propose changes to the Account Terms, and any changes in
the Account Terms shall be implemented to the extent mutually agreed or
otherwise to the extent provided in accordance with the procedures set forth in
Sections 3.4, 3.5 and 4.8.









*

--------------------------------------------------------------------------------

        22

(d)    Additional terms applicable to certain products are set forth in Schedule
2.3(d).
Section 2.4.
Change of Ownership; Reissuance of Company Credit Cards.

(a)    Change of Ownership. Company, as servicer for Bank, shall prepare and
send by U.S. postal service first class mail or such other method as the parties
mutually agree, as soon as reasonably practicable following the Closing Date,
but in any event within thirty (30) days thereafter, a single notice (which may
be delivered in such phases within such time period as Company shall determine
maximizes efficiency and minimizes disruption to Company’s servicing and other
operations) to all Cardholders with open Accounts or closed Accounts with
balances as of the Closing Date (i) advising Cardholders of the change in
ownership resulting from the Purchase Agreement, (ii) describing any amendments
to the description of the terms and conditions of the Accounts made in
accordance with Section 2.3(a) and (iii) setting forth the initial Program
Privacy Notice as set forth in Schedule 6.2(b). The form, scope and content of
such notice pursuant to this Section 2.4 shall be as mutually agreed, or to the
extent not mutually agreed, as determined in accordance with Section 4.4. The
allocation of costs with respect to such notice is set forth in Schedule 2.4(a).
(b)    Reissuance of Company Credit Cards. At Company’s sole cost and expense
(unless otherwise mutually agreed by Company and Bank), Company shall issue new
and reissue expired, lost or stolen Company Credit Cards and Company Credit
Cards as a result of a Network change pursuant to Section 2.8. The parties’
agreement concerning reissuance of Company Credit Cards in connection with the
launch of the Program is set forth in Schedule 2.4(b).
Section 2.5.
Exclusivity.

(a)    General. Subject to clause (a) of Schedule 2.5, except as otherwise
provided in this Section 2.5 or Section 4.5, during the Term, Company agrees
that neither Company nor any of its Affiliates will, either by themselves or
pursuant to any agreement or arrangement (other than this Agreement) with any
Person (other than Bank or its Affiliates), offer, market the origination of or
issue in the United States a consumer Credit Card bearing a Company Licensed
Mark or other mark using the Company name.
(b)    Acceptance of Payment Products. Except as set forth in clause (b) of
Schedule 2.5, this Agreement does not restrict in any way Company’s rights to
accept or, subject to Section 7.4, decline to accept any form of payment.
(c)    Promotion of Consumer Credit Payment Products. Except as set forth in
clause (c) of Schedule 2.5, this Agreement does not restrict in any way
Company’s rights to participate in promotions for consumer credit payment
products that do not bear a Company Licensed Mark or other mark using the
Company name.
(d)    International Consumer Credit Payment Products. Subject to clause (d) of
Schedule 2.5, this Agreement does not restrict in any way Company’s rights or
activities outside the United States.











*

--------------------------------------------------------------------------------

        23

(e)    Other Products and Activities. Except as set forth in clause (e) of
Schedule 2.5, this Agreement does not restrict in any way Company’s rights with
respect to issuance or promotion of any payment products other than as set forth
above in this Section 2.5 or in clause (b) of Schedule 5.1.
(f)    Second Look Program. Notwithstanding any restrictions in Section 2.5(a),
Section 2.5(b) or Section 2.5(c), Company shall have the right at any time
during the Term to establish a Second Look Program in accordance with and
subject to the provisions set forth in clause (j) of Schedule 4.5.
(g)    Retail Portfolio Acquisition. Notwithstanding Section 2.5(a), Bank’s sole
rights with respect to Credit Card portfolios acquired by Company or its
Affiliates are set forth in Section 12.1.
(h)    Employee Accounts and Corporate Accounts. Notwithstanding any
restrictions in Section 2.5(a), Section 2.5(b) or Section 2.5(c), Company Bank
shall be entitled to continue to offer, own and maintain the Employee Accounts
and Corporate Accounts, which Employee Accounts and Corporate Accounts and the
indebtedness arising thereunder shall be deemed not to be a part of the Program.
The additional provisions set forth in clause (h) of Schedule 2.5 shall apply to
the Employee Accounts.
(i)    Other Company Marks. Certain provisions applicable in the event Company
elects to issue a Credit Card bearing an Other Company Mark are set forth in
clause (i) of Schedule 2.5.
Section 2.6.
Mobile Technology. The parties’ agreement concerning mobile technology is set
forth in Schedule 2.6.

Section 2.7.
Non-Solicitation.

During the period from the Effective Date through the Termination Date and for a
period of one (1) year thereafter, the officers and employees of each party and
its Affiliates who are involved in the Program (each a “Restricted Party”) shall
not directly or indirectly solicit, induce, recruit or encourage any of the
employees of the other party or its Affiliates with whom the Restricted Party
shall have had substantive contact through his or her involvement in the Program
(such employees, “Key Employees”), to leave their employment, or attempt to
solicit, induce, recruit, encourage or hire Key Employees, for the Restricted
Party; provided, however, that such restrictions shall not apply to any
solicitation, inducement, recruitment or encouragement of any Key Employee (a)
who contacts the Restricted Party in response to a bona fide public
advertisement for employment placed by the Restricted Party or its retained
placement, referral or recruiting service and not specifically targeted at
employees of the other party, (b) whose employment has terminated, subject to
applicable restrictions that are known to the hiring party set out in the
termination arrangement of such person, or (c) who contacts the Restricted Party
through referrals made by a placement service which was not directed by the
Restricted Party to specifically target employees of the other party.
Section 2.8.
Networks.












*

--------------------------------------------------------------------------------

        24

The Network for all Co-Branded Credit Cards shall initially be the Network as
set forth in Schedule 2.8. As of and following the Closing Date, Bank shall be a
member of and shall at its sole expense have and retain all applicable licenses
and authorities to issue Co‑Branded Credit Cards branded with the marks of such
Network for so long as such Network remains the Network pursuant to this
Agreement. The parties’ agreement concerning changes of the Network, Network
fees and the maintenance of Network BINs and other BINs in connection with the
Program are set forth in Schedule 2.8.
ARTICLE III
PROGRAM MANAGEMENT
Section 3.1.
Program Objectives.

In performing its responsibilities with respect to the management and
administration of the Program, each party shall be guided by the following
Program objectives, which shall in no event override or limit any of the express
rights or obligations of the parties hereto:
(a)    To provide best-in-class customer experience for all Shoppers and
Cardholders;
(b)    To drive and protect Company’s retail sales and profitability;
(c)    To increase the share and penetration of retail sales on Company Credit
Cards;
(d)    To preserve and grow Company’s brand;
(e)    To deepen relationships with Shoppers and Cardholders;
(f)    To ensure Company’s customers are offered credit pursuant to the Program
in a manner that complies with Applicable Law and safe and sound banking
practices while taking into account the parties’ intent to maintain the
competitiveness of the Program relative to the practices of Competing Retailers;
and
(g)    To originate Accounts and encourage Company Credit Card usage to optimize
Program economics for both Company and Bank on a basis that is in the best
interests of Company, Bank and their respective Affiliates.
Section 3.2.
Program Managers; Other Program Management Resources.

(a)    Company shall appoint one Program manager (the “Company Manager”) and
Bank shall appoint one Program manager (the “Bank Manager” and, together with
the Company Manager, each a “Program Manager”). The Program Managers shall have
substantial experience with retailer private label and/or co‑branded Credit Card
programs. The Program Managers shall exercise day-to-day operational oversight
of the Program and coordinate the interactions between Company and Bank. Company
and Bank shall endeavor to provide stability and continuity in the Program
Manager positions, but a party shall be entitled to change its Program Manager
(with reasonable prior notice to the other party to the extent practicable). The
initial Program Managers for Company and Bank shall be appointed by the
respective parties as of the Effective







*

--------------------------------------------------------------------------------

        25

Date; subject to the provisions set forth in Schedule 3.2(a). Bank shall
regularly consult with Company regarding the performance of the Bank Manager and
shall consider in good faith any issues of concern raised by Company with
respect to the Bank Manager. The Program Managers shall review the day-to-day
operations of the Program and carry out such other tasks as are assigned to them
by this Agreement or jointly by the parties. Unless otherwise set forth in
Section 3.3(e) of this Agreement, each party may rely on a consent and/or
approval provided under this Agreement by the other party’s Program Manager,
except for a consent and/or approval to amend this Agreement.
(b)    Bank shall make available to the Program the resources identified on
Schedule 3.2(b)(i) (collectively, the “Key Program Management Resources”). Bank
shall endeavor to provide stability and continuity in its Key Program Management
Resources. Bank shall notify Company promptly in the event any of its Key
Program Management Resources shall cease to act as such. Bank shall regularly
consult with Company regarding the performance of its Key Program Management
Resources and shall consider in good faith any issues of concern raised by
Company with respect to its Key Program Management Resources. The parties’
agreement concerning certain work space arrangements is set forth in Schedule
3.2(b)(ii). Company shall use commercially reasonable efforts to accommodate
additional Bank representatives from time to time as reasonably requested by
Bank.
(c)    Each party shall maintain adequate levels of appropriately experienced
staff, including with respect to compliance, legal matters, quality assurance,
audit and collections, as needed to carry out its obligations under this
Agreement.
(d)    The parties shall work in good faith to establish by mutual agreement
appropriate protocols not inconsistent with the terms of this Agreement to the
extent reasonably necessary to facilitate the management of the Program.
Section 3.3.
Committees.

(a)    Establishment of Committees. Company and Bank hereby establish three
committees pursuant to this Agreement: (i) a Program operating committee (the
“Operating Committee”), to oversee and review the conduct of the Program
pursuant to this Agreement, (ii) a Program executive committee (the “Executive
Committee”) with authority over the strategic direction of the Program, and
(iii) a Program integration committee, which shall report to the Operating
Committee (the “Integration Committee”), to coordinate and facilitate the
integration of the parties’ respective responsibilities and functions in respect
of the Program pursuant to this Agreement. After the integration is completed,
as determined by the Operating Committee, the Operating Committee shall take
action to dissolve the Integration Committee.
(b)    Composition of Committees. The Operating Committee shall consist of the
number of members set forth on Schedule 3.3(b), and shall be comprised of an
equal number of representatives designated by each of Company and Bank. One (1)
of each party’s designees to the Operating Committee shall be such party’s
Program Manager. The Program Managers designated by each party shall be the
joint chairman of the Operating Committee. The Executive Committee shall consist
of two (2) members, of whom an equal number shall be designated by each of
Company and Bank. The Integration Committee shall consist of the number of
members







*

--------------------------------------------------------------------------------

        26

set forth on Schedule 3.3(b) and shall be comprised of an equal number of
representatives designated by each of Company and Bank. Any member nominated to
any of such committees by Company is herein referred to as a “Company Designee”
and any member nominated to either such committee by Bank is herein referred to
as a “Bank Designee”. The initial Company Designees and Bank Designees to the
Operating Committee, the Executive Committee and the Integration Committee will
be the Persons specified in Schedule 3.3(b). Each party shall at all times have
among its designees on the Operating Committee its Program Manager and the
Persons with responsibility and experience as set forth on Schedule 3.3(b).
Company and Bank may each substitute its designees to the Operating Committee or
the Executive Committee from time to time so long as its designees continue to
satisfy the above requirements, provided that each party shall provide the other
party with as much prior notice of any such substitution as is reasonably
practicable under the circumstances.
(c)    Responsibilities and Proceedings of the Integration Committee. The
Integration Committee shall be responsible for (i) periodically reviewing the
status of technical and operational integration of the Program in accordance
with the Integration Plan; (ii) overseeing implementation of the Integration
Plan; (iii) reviewing changes made in the integration process of the Program and
ensuring such changes are consistent with the Integration Plan or otherwise
mutually agreed by the parties; and (iv) all other matters that the parties
agree should be reviewed by the Integration Committee. All decisions of the
Integration Committee shall be limited to ministerial aspects of the integration
process and implementation of integration matters set forth in the Integration
Plan or otherwise mutually agreed by the parties, and any material
integration-related issues shall be referred by the Integration Committee to the
Program Managers or the Operating Committee for decision. Each party shall have
the right to remove or replace its appointees to the Integration Committee for
any reason and at any time, and to fill any vacancy with respect to its
designees. All decisions of the Integration Committee shall be unanimous
decisions, with each party having one (1) vote, which may be allocated to any
Integration Committee designee of such party (and which designee may be changed
with respect to any matter under consideration without prior notice to the other
party so long as only one (1) designee of each party shall vote on each matter).
A quorum, consisting of at least one (1) member (or permitted substitute or
delegate) from each of Bank and Company, must be present to transact business at
any meeting. The Integration Committee shall meet (in person or telephonically)
on a regular basis at such frequency as the parties shall agree. In addition,
any member of the Integration Committee may call a special meeting by delivery
of at least five (5) Business Days prior notice to all of the other members of
the Integration Committee, which notice shall specify the purpose for such
meeting and include the agenda of such meeting. Except to the extent expressly
provided in this Agreement, the Integration Committee shall determine the manner
in which meetings shall be called and all procedural matters relating to the
conduct of meetings.
(d)    Responsibilities of Operating Committee. Except as otherwise specified
herein, the Operating Committee shall have oversight responsibility and
decision-making authority over the operation and conduct of the Program,
including:
(i)    in each case in accordance with the other provisions of this Agreement
addressing such matters, reviewing and approving any changes to (A) the terms
and conditions of the Accounts or other products offered as part of the Program;
and (B) the policies and









*

--------------------------------------------------------------------------------

        27

procedures of the Program (including the Program Risk Management Policies, the
Compliance Management Program and Servicing policies and procedures);
(ii)    tracking and maintaining records of changes to the policies and
procedures (including the Program Risk Management Policies) of the Program;
(iii)    evaluating new Program features, including any products to be marketed
to Cardholders;
(iv)    considering material changes proposed by Company to the Loyalty Program;
(v)    considering changes to the Network;
(vi)    reviewing actual and projected Program performance;
(vii)    evaluating Servicing activities and performance, including changes to
the Service Level Standards applicable to the Program; and
(viii)    carrying out other tasks assigned to it by this Agreement.
(e)    Delegation of Operating Committee Authority. The Operating Committee
shall have the authority to delegate its managerial or decision-making authority
to the designated Bank Manager and Company Manager, who shall approve any such
delegated responsibilities by mutual written agreement of such Program Managers,
unless the Operating Committee expressly delegates a party’s unilateral
decision-making or deadlock-breaking authority to the applicable Program
Manager. In the event that the designated Program Managers are unable to agree
on any matter (other than a matter as to which unilateral decision-making or
deadlock-breaking authority has been delegated to a party’s Program Manager),
such matter shall be referred to the Operating Committee for resolution.
Notwithstanding the foregoing, the Operating Committee shall not delegate the
authority to make changes to the Risk Management Policies or Compliance
Management Program, which authority may only be exercised by the Operating
Committee in consultation with the parties’ respective Risk Managers or
Compliance Managers, respectively.
(f)    Proceedings of the Operating Committee. All decisions of the Operating
Committee shall be unanimous decisions, with each party having one (1) vote,
which may be allocated to any Operating Committee designee of such party (and
which designee may be changed with respect to any matter under consideration
without prior notice to the other party so long as only one (1) designee of each
party shall vote on each matter). A quorum, consisting of at least one (1)
member (or permitted substitute or delegate) from each of Bank and Company, must
be present to transact business at any meeting. The Operating Committee shall
meet (in person or telephonically) at least monthly at dates, times and
locations to be mutually agreed upon by the parties; provided that, unless
otherwise agreed by Company, not less than four (4) of such meetings annually
shall be in person at the servicing location of Company in Centennial, Colorado.
The agenda for such regular meeting of the Operating Committee shall be
circulated at least one (1) Business Day prior to the date of such meeting. In
addition, any member of the Operating Committee may call a special meeting by
delivery of at least five (5) Business Days prior notice to all of the other
members of the Operating Committee, which notice shall specify









*

--------------------------------------------------------------------------------

        28

the purpose for such meeting and include the agenda of such meeting. Except to
the extent expressly provided in this Agreement, the Operating Committee shall
determine the manner in which meetings shall be called and all procedural
matters relating to the conduct of meetings. The agenda for each regular meeting
of the Operating Committee shall provide for an update by Bank regarding
proposed and recent changes to Applicable Law of which Bank is aware and that
are reasonably likely to affect the Program and Bank’s then-current assessment
of how such changes may affect the Program and the obligations and activities of
the parties in relation thereto.
(g)    Responsibilities and Proceedings of the Executive Committee. The
Executive Committee shall be responsible for (i) periodically reviewing the
Program; (ii) setting and reviewing strategy for the Program; (iii) overseeing
competitive positioning of the Program; (iv) reviewing fundamental changes in
the operation of the Program; and (v) all other matters that the parties agree
should be reviewed by the Executive Committee. Each party shall have the right
to remove or replace its appointees for any reason and at any time, and to fill
any vacancy with respect to its designees. All decisions of the Executive
Committee shall be unanimous decisions of both Executive Committee members. Both
members of the Executive Committee shall be present at each meeting thereof. The
Executive Committee shall meet (in person or telephonically) at least quarterly
on the same dates on which regular meetings of the Operating Committee are being
held. At each such regular meeting, the Operating Committee shall be invited to
attend a portion of the meeting to present on such matters as either party may
request. Unless otherwise agreed by Company, at least one (1) meeting of the
Executive Committee each year shall be in person at the servicing location of
Company in Centennial, Colorado. The agenda for such regular meeting of the
Executive Committee shall be circulated at least one (1) Business Day prior to
the date of such meeting. In addition, any member of the Executive Committee may
call a special meeting by delivery of at least five (5) Business Days prior
notice to the other member of the Executive Committee, which notice shall
specify the purpose for such meeting. Except to the extent expressly provided in
this Agreement, the Executive Committee shall determine the manner in which
meetings shall be called and all procedural matters relating to the conduct of
meetings.
(h)    Committee Records. Within seventy-two (72) hours after each meeting of
the Operating Committee, Executive Committee or Integration Committee, as the
case may be, Company or Bank shall cause one of its designees to prepare a draft
meeting summary reporting the discussions conducted and the actions taken at
such meeting. The responsibility for preparing such summary shall alternate
between Company and Bank at each meeting, and the other party shall have an
opportunity to comment on such draft summary. The parties shall cooperate to
arrive at a mutually agreeable summary, which shall be circulated and retained
as part of the records of Company and Bank.
Section 3.4.
Program Changes.

Subject to applicable requirements with respect to preservation of certain
features of the Program contained in this Agreement and except as otherwise
provided herein, either party may from time to time propose changes to features
of the Program contemplated by this Agreement, including (i) the terms and
conditions of the Accounts, (ii) any policies and procedures utilized in the
Program, including the Risk Management Policies, Compliance Management Programs,









*

--------------------------------------------------------------------------------

        29

Fraud Management Policies (subject to clause (l) of Schedule 4.5) and Program
Privacy Notice, (iii) other features of the Program, or (iv) the operation or
servicing of the Program (such matters contemplated to be subject to change
pursuant to this Agreement, including the timing for implementation thereof,
collectively, the “Program Decision Matters”). After a party proposes a Program
Decision Matter, the Operating Committee or, if such authority has been
delegated by the Operating Committee to the Program Managers pursuant to Section
3.3(e), the Program Managers, shall review, meet and discuss the proposal. In
the event that the Operating Committee is unable to agree on any proposal that
is a Program Decision Matter within fifteen (15) Business Days, then at any time
thereafter during which the Program Decision Matter remains unresolved by the
Operating Committee, any member of the Operating Committee may invoke the
dispute resolution process set forth in Section 3.5 by delivering written notice
thereof to the members of the Executive Committee and in accordance with Section
17.12. During such dispute resolution process, the Program shall continue
unchanged.
Section 3.5.
Program Decision-making; Dispute Resolution.

(a)    In the event of (i) any Program Decision Matter submitted by a party
pursuant to Section 3.4 for resolution pursuant to this Section 3.5, or (ii) any
disagreement, controversy or claim between the parties directly or indirectly
arising out of or relating to this Agreement (any such disagreement, controversy
or claim, a “Dispute”) which the Operating Committee has been unable to resolve
after good faith efforts, the Operating Committee shall refer such Program
Decision Matter or Dispute to the Executive Committee. The Executive Committee
shall promptly meet to review and discuss such Program Decision Matter or
Dispute and shall use commercially reasonable efforts to resolve Program
Decision Matters or Disputes within fifteen (15) Business Days after receiving
notice of such escalation delivered in accordance with the procedures set forth
in Section 3.4; subject to the provisions set forth in Schedule 3.5(a).
(b)    In the event the Executive Committee is unable to resolve a Program
Decision Matter submitted by a party pursuant to Section 3.4 for resolution
pursuant to this Section 3.5 within the timeframe set forth in Section 3.5(a),
then (i) if this Agreement provides that Company or Bank, as applicable, has
decision-making or deadlock-breaking authority with respect to such matter, then
such party shall be entitled to resolve such matter, or (ii) if this Agreement
does not so provide such decision-making or deadlock-breaking authority to
Company or Bank, such Program Decision Matter shall remain open and the
then-current practice shall continue until the parties mutually agree otherwise.
For the avoidance of doubt, any Dispute arising out of or relating to this
Agreement regarding any matter other than a Program Decision Matter, including
any Dispute regarding the interpretation of any provision of this Agreement with
respect to the performance by either party hereunder, shall not be subject to
the provisions of Section 3.5(b), and in the event the Executive Committee fails
to resolve any such Dispute, nothing herein shall preclude a party from
asserting any legal rights or remedies it may have in respect of such Dispute.
Nothing in this Section 3.5 shall be construed to prevent or delay any party
from exercising any termination rights hereunder or from seeking from a court a
temporary restraining order or other temporary or preliminary relief pending
final resolution of a Dispute.











*

--------------------------------------------------------------------------------

        30



Section 3.6.
Firewalls. The parties’ agreement concerning firewalls is set forth in Schedule
3.6.

ARTICLE IV
PROGRAM OPERATION
Section 4.1.
Certain Responsibilities of Company as Servicer.

(a) In addition to its other obligations set forth elsewhere in this Agreement,
the parties agree that, subject to the terms and conditions of this Agreement,
Company shall service the Program, and Company’s obligation to provide such
Servicing shall include the following activities, which shall be performed as
provided in and subject to this Agreement and in accordance with Applicable Law,
and in accordance with the Compliance Management Program, the Fraud Management
Policies, the Customer Service Communications Protocol, the Program Privacy
Notice and the Risk Management Policies, in each case to the extent applicable,
and otherwise in accordance with Company’s practices in effect prior to the
Effective Date as such practices may be modified by Company its discretion:
(i)    process Credit Card Applications in accordance with the Program Risk
Management Policies;
(ii)    provide adverse action notices in connection with the Program as
required to comply with Applicable Law, including for all adverse actions
regarding Credit Card Applications, reductions in credit limits and closing of
Accounts;
(iii)    subject to Section 2.4, produce and distribute new, replacement and
reissued physical Company Credit Cards, provided that the cost of the reissuance
of Company Credit Cards shall be allocated between Company and Bank as set forth
in Section 2.4;
(iv)    process and authorize Transactions;
(v)    prepare, produce, process and mail or otherwise distribute all Credit
Card Documentation and other communications to Cardholders; provided that the
cost thereof in connection with the occurrence of the Closing Date shall be
allocated in accordance with Section 2.4;
(vi)    (A) process and maintain a record of opt-outs and opt-ins pursuant to
the Program Privacy Notice, as well as Cardholder do-not-call, email
unsubscribe, and similar requests, in each case to the extent required to comply
with Applicable Law and to any further extent that the parties may mutually
agree; (B) make such opt-out, opt-in and contact management records available to
Bank; and (C) cooperate with Bank in honoring such opt-outs, opt-ins and contact
management requests in a manner compliant with Applicable Law;
(vii)    process payments on Accounts;
(viii)    administer and respond to Cardholder disputes (including Cardholder
litigation, chargebacks, and Cardholder inquiries and information requests);





*

--------------------------------------------------------------------------------

        31

(ix)    handle collection and recovery efforts with respect to Accounts,
including initiating and handling associated litigation;
(x)    upon prior written approval by Bank, work with Bank to jointly pursue the
sale of Accounts and/or Cardholder Indebtedness that have been written off to
third parties, in each case in accordance with the Servicing policies and
practices in effect prior to the Closing Date, as amended from time to time
pursuant to this Agreement;
(xi)    maintain or cause to be maintained a data processing System for
processing Credit Card Applications and servicing Accounts;
(xii)    provide Account management services in accordance with the Program Risk
Management Policies, including identifying delinquencies, identifying collection
efforts required, implementing collection efforts, and implementing credit-line
adjustments, over limit authorizations and Account reactivation, deactivation or
cancellation;
(xiii)    maintain call centers and perform Servicing functions as in effect as
of the Closing Date or as enhanced at Company’s discretion or as otherwise
required by this Agreement;
(xiv)    conduct monitoring and testing of operational and compliance functions,
including compliance with Applicable Law, the Compliance Management Program and
the Program Risk Management Policies and provide reporting to Bank regarding the
results of such monitoring and testing in accordance with Section 4.10;
(xv)    track and resolve, to the extent required to comply with Applicable Law
and the Servicing practices, and report to Bank on a regular periodic basis in
accordance with Section 4.10 regarding Cardholder complaints, litigation,
disputes and chargebacks related to the Program; and provide such information
regarding particular complaints, litigation, disputes and chargebacks as Bank
may reasonably request from time to time;
(xvi)    conduct and track new employee training and annual employee training
for regulatory compliance;
(xvii)    process credit balance refunds;
(xviii)    perform security functions to reduce Fraud in the Program;
(xix)    implement anti-money laundering, Office of Foreign Assets Control and
Bank Secrecy Act compliance procedures in accordance with the Program policies
and procedures;
(xx)    in the event of any disaster affecting the geographic location in which
any Cardholders reside, take, in consultation with Bank, such actions Company as
servicer reasonably deems necessary to accommodate and assist affected
Cardholders, which may include practices such as waiving finance charges and
fees and other customer accommodations;







*

--------------------------------------------------------------------------------

        32

(xxi)    undertake credit bureau reporting on Bank’s behalf and conduct dispute
research and implement resolutions;
(xxii)    (A) maintain and implement a formal third party vendor management
program that details selection, contracting and management procedures for
material outsourcing relationships; (B) provide information to Bank derived from
such vendor management program or otherwise reasonably requested by Bank to
enable Bank to perform its obligations under Applicable Law with respect to
oversight of Company’s vendors in relation to the Program; and (C) exercise its
contractual rights, including termination rights, as appropriate to remediate
noncompliance by vendors in connection with the Program with their obligations
under agreements with Company or under Applicable Law, and keep Bank reasonably
informed as to the status of any such remediation;
(xxiii)    maintain required data feeds and Systems contemplated by this
Agreement to be maintained by Company; and
(xxiv)    implement any aspects of Program Decision Matters required of Company
as servicer as determined in accordance with the provisions of this Agreement.
Section 4.2.
Certain Responsibilities of Bank.

In addition to its other obligations set forth elsewhere in this Agreement, the
parties agree that Bank shall:
(a)    originate and extend credit on Accounts and, without limiting Company’s
obligations under Section 4.3, fund Cardholder Indebtedness in accordance with
the Credit Card Documentation and the Program Risk Management Policies;
(b)    comply with, or direct Company in its capacity as servicer to comply
with, the terms of the Credit Card Documentation;
(c)    settle Company Transactions and Network Transactions in accordance with
Section 7.2;
(d)    maintain required data feeds and Systems contemplated by this Agreement
to be maintained by Bank;
(e)    ensure the Program’s compliance with Applicable Law, including with
respect to Company’s role as servicer of the Accounts on behalf of Bank; and
(f)    implement any aspects of Program Decision Matters required of Bank as
determined in accordance with the provisions of this Agreement.
Section 4.3.
Ownership of Accounts.

(a)    Subject to Company’s Purchase Option with respect to Program Assets, Bank
shall be the sole and exclusive owner of the Accounts, Cardholder Indebtedness
and Account Documentation, and shall have all rights, powers, and privileges
with respect thereto as such





*

--------------------------------------------------------------------------------

        33

owner. All purchases and cash advances in connection with the Accounts and the
Cardholder Indebtedness shall create the relationship of debtor and creditor
between the Cardholder and Bank, respectively. Bank shall fund all Cardholder
Indebtedness on the Accounts. Company acknowledges and agrees that (i) it has no
right, title or interest (except for its right, title and interest in the
Company Licensed Marks and the Purchase Option) in or to, any of the Accounts or
the Account Documentation related to such Accounts or any proceeds of the
foregoing, and (ii) Bank extends credit directly to Cardholders.
(b)    Except as expressly provided herein, Bank shall be entitled to (i)
receive from Company as servicer all payments made by Cardholders on Accounts,
and (ii) retain for its account all Cardholder Indebtedness and such other fees
and income authorized by the Credit Card Agreements and collected on behalf of
Bank with respect to the Accounts and the Cardholder Indebtedness.
(c)    For so long as Company is the servicer of the Accounts, subject to and in
accordance with Company’s record retention program as in effect as of the
Effective Date, as such policy may be amended thereafter by Company, with the
prior approval of Bank (which approval shall not be unreasonably withheld,
conditioned or delayed), and for such additional time as Company by virtue of
being servicer has any obligation under Applicable Law to retain such Account
Documentation, Company shall hold and retain the Account Documentation following
the Closing Date for the sole benefit of Bank and shall provide Bank access to
any Account Documentation as Bank shall request.
Section 4.4.
Materials Developed and Used in Connection with the Program.

(a)    Company shall be responsible for designing, developing, preparing,
producing and delivering all documents and materials used in connection with the
Program, including all Program Materials. The parties’ agreement concerning the
cost related to preparation, production and delivery of such documents is set
forth in clause (a) of Schedule 4.4.
(b)    (i) Certain agreements of the parties with respect to review of initial
Program Materials and changes thereto are set forth in clause (b)(i) of Schedule
4.4.
(ii) Certain agreements of the parties with respect to review of Program
Materials that are customer service communications are set forth in clause
(b)(ii)(A) of Schedule 4.4. With respect to any other Program Materials (other
than those described in clause (b)(ii)(A) of Schedule 4.4) first utilized after
the Closing Date or changes to any other Program Materials implemented after the
Closing Date (other than those Program Materials not subject to prior Bank
review pursuant to Section 4.4(e)), Company shall provide such Program Materials
or changes thereto to Bank’s Compliance Manager prior to using such new or
modified Program Materials, and Bank’s Compliance Manager shall provide in
writing to Company’s Compliance Manager all changes Bank proposes to make to
such Program Materials or changes thereto by the deadline specified by Company.
Company shall use reasonable efforts to ensure that Company’s delivery of such
materials for Bank’s review is not unreasonably delayed in light of Company’s
production and distribution schedule and to provide Bank within the timeframe
set forth in clause (b)(ii)(B) of Schedule 4.4. Notwithstanding the foregoing in
this Section 4.4(b)(ii), if Company provides Bank a significant volume of
Program Materials to review,







*

--------------------------------------------------------------------------------

        34

Company shall use commercially reasonable efforts to give Bank a longer review
period of a duration that is commensurate with the volume of such materials.
Bank agrees that its review of retail advertising copy and scripts pursuant to
this Section 4.4 shall be limited as set forth in clause (b)(ii)(C) of Schedule
4.4.
(c)    In the event that pursuant to the review process for Program Materials
described in this Section 4.4, Bank’s Compliance Manager identifies any changes
to Program Materials, Company’s Compliance Manager shall either cause such
changes to be made to such Program Materials or, if the Compliance Managers are
unable to resolve any dispute with regard to such Program Materials, either
Compliance Manager may refer any disagreement regarding such proposed changes to
the dispute resolution processes of Section 3.4 and Section 3.5.
(d)    The parties agree to resolve any deadlock regarding the Program Materials
pursuant to clause (d) of Schedule 4.4. Except as otherwise provided in Section
4.4(e), and except with respect to customer service communications that are
exempt from Bank’s prior review as set forth in the Customer Service
Communications Protocol, Company shall not disseminate any new or changed
Program Materials to Cardholders in the absence of compliance with the review
process described in Section 4.4(b) (and the completion of the procedures in
Section 3.4, Section 3.5 and Section 4.8, as applicable). With respect to
Program Materials to be used commencing with the Closing Date and subject to
review pursuant to Section 4.4(b)(i), modifications to such Program Materials
arising from such review process shall be implemented as soon as reasonably
practicable without adding undue disruption or expense to Company’s normal
document production and fulfillment process, and Bank agrees that to the extent
Company advises that implementing such modifications prior to the Closing Date
would be reasonably likely to result in such disruption or expense, Company
shall be entitled to phase in such modifications during a reasonable timeframe
following the Closing Date.
(e)    Prior to the Closing Date, the Company Compliance Manager and Bank
Compliance Manager shall mutually approve an advertising guide with respect to
certain frequently used Program Materials (including customer service
communications templates) agreed to by the Compliance Managers (as amended from
time to time by mutual agreement of the Compliance Managers, the “Advertising
Guide”). Company agrees that all Program Materials addressed in the Advertising
Guide and produced by Company shall conform with the requirements of the
Advertising Guide, except as otherwise set forth in the Compliance Management
Program or as otherwise approved by Bank. The Advertising Guide will establish
the parameters of when such designated Program Materials can be utilized without
the prior review by Bank. In accordance with the Advertising Guide, Company
shall be entitled to disseminate Program Materials that are addressed in and
comply with the Advertising Guide without prior Bank review, but Bank’s
Compliance Manager may request Company to provide any such Program Materials
that have not previously been reviewed by Bank to Bank’s Compliance Manager in
order to allow Bank to monitor Company’s compliance with the Advertising Guide.
The Advertising Guide will be periodically, and not less frequently than
annually, reviewed by the Compliance Managers, and Program Materials shall be
modified to conform with any changes thereto.
(f)    Prior to the Closing Date, Company’s Compliance Manager and Bank’s
Compliance Manager shall mutually approve a protocol that set forth Bank’s
review and







*

--------------------------------------------------------------------------------

        35

approval of customer service communications (as amended from time to time by the
mutual agreement of the Compliance Managers, the “Customer Service
Communications Protocol”). The Customer Service Communications Protocol shall,
at a minimum, include the items identified in clause (f) of Schedule 4.4.
(g)    Company Licensed Marks shall appear prominently on the face of the
Company Credit Cards. The Company Credit Cards shall not bear Bank Licensed
Marks or Bank’s name on the front of the card and shall only bear Bank’s name on
the back, subject to Section 2.4. The Co-Branded Credit Cards shall bear the
appropriate Network trademark or service mark if required by Network Rules.
Section 4.5.
Risk Management.

(a)    Risk Managers. Company and Bank shall each appoint one risk manager for
the Program (each, a “Risk Manager”). The Risk Managers shall jointly exercise
day-to-day operational oversight of the risk management aspects of the Program
and coordinate the interactions between Company and Bank with respect thereto.
Company and Bank shall endeavor to provide stability and continuity in the Risk
Manager positions. Each party may change its Risk Manager from time to time by
notice to the other party, provided that any Risk Manager must have appropriate
risk management experience related to consumer retail Credit Card programs.
(b)    Risk Management Policies. The parties shall each comply with the
underwriting and risk management policies, procedures and practices for the
Program, including policies, procedures and practices for Account origination,
Transaction authorization, credit line assignment and management (including line
increases and decreases and over-limit decisions), Account closures and
charge-offs, and collections, all of which shall comply with Applicable Law
(collectively, “Risk Management Policies”). The parties’ agreements concerning
(i) the governance, change and review of the Program Risk Management Policies
and (ii) Fraud management are set forth in Schedule 4.5.
Section 4.6.    Chargebacks. The parties agree that Network Transactions on
Co‑Branded Accounts (but not any Company Transactions, whether or not such
Transactions settle through the Network) shall be subject to generally
applicable Network Rules with regard to chargebacks. Bank shall refer all
disputes regarding Company Transactions to Company’s Servicing center for
resolution and, in the event Company determines that the Cardholder is not
obligated to pay the amount of such Company Transactions based the occurrence of
a Chargeback Event, Bank shall be entitled to charge back to Company the amount
of such Company Transaction, and the amount so charged back shall be set off
against the amount otherwise payable by Bank pursuant to Section 8.1. Except as
set forth in the immediately preceding sentence, Bank shall not charge back to
Company any Company Transactions.
Section 4.7.
Payments.

(a)    Company shall have the exclusive right to effect collection of Cardholder
Indebtedness as servicer on behalf of Bank, and Company shall exercise this
right in accordance with Applicable Law, the Compliance Management Programs and
the Risk Management











*

--------------------------------------------------------------------------------

        36

Policies. Company may direct Cardholders to make payments payable to “Nordstrom”
in its capacity as servicer or another reference to the brand under which the
Company Credit Cards are offered. Company will hold all amounts collected in
respect of the Company Credit Cards solely as agent for and on behalf of Bank,
and such amounts shall be the property of Bank, and Company shall have no right
or interest therein. In the event that any amount of money unrelated to the
Program or to which Bank is not otherwise entitled is transferred to Bank by
Company, Bank shall (i) hold all such amounts solely as agent for and on behalf
of Company, (ii) have no right or interest therein, and (iii) cooperate with
Company to remit such amount of money to Company as promptly as reasonably
possible.
(b)    Company may accept payments made with respect to an Account in any
commercially reasonably manner, including by mail, telephone, internet, through
In-Store Payments, and other payment channels and methods Company may propose
and Bank shall approve from time to time (which approval shall not be
unreasonably withheld, conditioned or delayed) (each, a “Payment Channel”).
Company shall issue receipts for such payments to the extent required to comply
with, and in accordance with, Applicable Law.
(c)    Company shall include applicable payment data related to payments
received in any Payment Channel with settlement data as set forth on Schedule
7.2(b).
(d)    Bank grants to Company a limited power of attorney (coupled with an
interest) to sign and endorse Bank’s name upon any form of payment that may have
been issued in Bank’s name in respect of any Account. Company shall, as
necessary, provide proper endorsements on such items.
(e)    Company shall provide the reports described in Section 4.10 with respect
to the collections activities (including pending litigation) of Company, and
shall answer any reasonable questions, and provide such additional information,
in respect of such litigation as Bank may reasonably ask or request.
Section 4.8.
Compliance Managers and Compliance Management Program.

(a)    Company and Bank shall each appoint one compliance manager for the
Program (each, a “Compliance Manager”). The Compliance Managers shall establish
appropriate Compliance Management Programs to govern the legal, regulatory and
Network compliance aspects of the Program, including direction to enable
Company’s day-to-day operational oversight of the Compliance Management Programs
as servicer, and coordinate the interactions between Company and Bank with
respect thereto, including any compliance remediation processes and with respect
to the application of Applicable Law to the Compliance Management Programs. Each
party shall comply with the Compliance Management Programs to the extent
applicable to its activities and obligations under this Agreement. The parties’
agreement with respect to the initial Compliance Management Programs, changes
thereto and certain other legal and compliance matters are set forth in Schedule
4.8.
(b)    In addition to the Program Decision Matters referred to in Section 4.8(a)
and clause (a) of Schedule 4.8, the Compliance Managers shall also discuss from
time to time any other legal, regulatory and Network compliance matters or
questions relating to the Program,









*

--------------------------------------------------------------------------------

        37

including any questions regarding the impact of Applicable Law on other Program
policies and procedures and on the parties’ rights and obligations under this
Agreement.
(c) through (e) [RESERVED]
(f)    The Bank Compliance Manager shall be provided with access to Company’s
compliance-related policies and procedures to the extent related to the Program,
including training materials and operational procedures, and shall be provided
with access to Company compliance-related quality assurance reports and other
results of compliance reviews, compliance risk assessments and internal audit
reports relevant to the Program, Accounts and services performed by Company.
Section 4.9.
E-Commerce Access Points.

Company shall provide Company-branded Account management website(s) (or portions
of Company-branded websites serving such function) that provide for
substantially the same account management and automatic payment functionality,
and contain or are associated with substantially the same material, links and
functionality with respect to the Accounts and the Program as existed
immediately prior to the Effective Date. Company may implement such additional
content and functionality as Company shall determine in its reasonable
discretion, subject to Applicable Law; provided that (i) any such changes to
content relating to the Program shall be deemed Solicitation Materials subject
to review pursuant to Section 4.4, (ii) any changes to such functionality that
implicate compliance with Applicable Law shall be evaluated and approved in
accordance with Section 4.8 and (iii) any changes to such functionality that
impose costs on Bank shall require approval of Bank (which approval shall not be
unreasonably withheld, conditioned or delayed). Upon the mutual agreement of the
parties, and subject to satisfaction of Company’s and Bank’s web linking
security and branding standards, there may be hyperlinks from Bank’s E-Commerce
Access Points to Company’s E-Commerce Access Points and/or from Company’s
E-Commerce Access Points to Bank’s E-Commerce Access Points.
Section 4.10.    Reporting. Following the Closing Date, Company shall provide to
Bank the reports specified in Schedule 4.10 on the timeframes specified in
Schedule 4.10 and such other reports and data as Bank shall be required to
obtain from Company pursuant to or to enable Bank to comply with Applicable Law.
The reports and timeframes identified on Schedule 4.10 may be modified from time
to time by the mutual agreement of the parties. In addition to the reports
identified on Schedule 4.10, each party shall reasonably cooperate with the
other party to provide such other reports and data as are reasonably requested
by the other party from time to time and can be produced without undue burden on
the reporting party.
Section 4.11.
Servicing.

(a)    Company shall provide Servicing to Applicants and Cardholders in
accordance with practices in effect prior to the Closing Date and the terms and
conditions of this Agreement, as such practices may be modified from time to
time subject to Section 4.11(b). Servicing shall be Company branded to the
extent permissible under Applicable Law.
(b)    The agreement of the parties with respect to changes in the Servicing
practices are set forth in Schedule 4.11(b).







*

--------------------------------------------------------------------------------

        38

Section 4.12.
Servicing Locations and Standards.

(a)    Company, on behalf of Bank, shall service all Accounts under the Program
in accordance with the terms and conditions of this Agreement, including Section
4.1(a), and the operational, technology and regulatory service level standards
set forth in Schedule 4.12(a) (the “Service Level Standards”), with the primary
purpose of achieving the Program objectives set forth in Section 3.1.
(b)    Schedule ‎4.12(b) sets forth a listing, and identifies each vendor that
services the Accounts from locations outside the United States as of the
Effective Date (and the locations from which those services are provided by each
such vendor). Unless prohibited by Applicable Law, and without limiting
Company’s obligation pursuant to Section 4.1(a)(xxii), Bank acknowledges and
agrees that Company may continue to service Accounts using such vendors and such
countries from which each such vendor provides the services it performs as of
the Effective Date. Company shall provide Bank with prior written notice in the
event any countries from which such services referenced in Schedule 4.12(b) are
being performed will be changed. Company shall not (i) use a new vendor not
listed on Schedule 4.12(b) and located outside the United States to service the
Accounts, (ii) materially change the services provided by vendors that are
listed on or added to Schedule 4.12(b) from time to time, or (iii) change the
countries outside the United States from which such vendors service the
Accounts, in each case without the prior written consent of Bank (which shall
not be unreasonably withheld, conditioned or delayed).
(c)    Company and Bank shall formulate mutually agreeable protocols designed to
enable Bank to monitor and evaluate inbound/outbound telephone contacts that
Company has with Cardholders. Such protocols shall address the frequency and
means of such access as well as to the extent such access will be conducted
jointly or independently and whether such monitoring shall be on a real-time or
recorded basis, provided that such protocols, at minimum, shall include the
right of Bank to monitor Company’s Servicing operations at any time, including
on-site, upon reasonable advance notice.
(d)    The parties agreement concerning “mystery shopping” activities is set
forth on Schedule 4.12(d).
(e)    As between Company and Bank, Company shall retain all ownership or
control rights in any E-Commerce Access Points or toll-free telephone numbers
used by Company to service the Accounts, and Company shall continue to own or
control such E-Commerce Access Points and, unless otherwise mutually agreed,
such toll-free telephone numbers, after the Termination Date.
Section 4.13.
Transfer of Servicing to Bank.

(a)    General. Upon mutual agreement by the parties, Company may transfer some
or all of the servicing functions to Bank pursuant to a transition plan and
other terms and conditions, including economic terms and audit rights, that are
mutually agreed upon by the parties in writing.











*

--------------------------------------------------------------------------------

        39

(b)    Service Level Failure. Bank shall have the right, upon notice to Company,
to assume (or cause a third party to assume), individual servicing functions
related to specified Service Level Failures to the extent set forth in Schedule
4.12(a).
(c)    Effects of Servicing Transfer. Certain provisions regarding the rights of
the parties and cost allocations in the event of an assumption of servicing by
Bank (or a third party designated thereby) are set forth in Schedule 4.13.
Section 4.14.
Audits; Regulatory Examination.  

(a)    Until the later of: (i) one (1) year following expiration or termination
of this Agreement; and (ii) the date all pending matters relating to this
Agreement (e.g., Disputes, tax assessments or reassessments) are closed, each
party shall permit the other party or its agents and the Network (to the extent
required by Network Rules), during normal business hours with reasonable advance
notice and without unreasonable disruption to the audited party’s business, to
visit the facilities of such party in order to inspect, audit and examine the
facilities, Systems, books, records, personnel, processes and controls relating
to the audited party’s performance of obligations under this Agreement. The
parties agree as set forth in clause (a) of Schedule 4.14 with respect to such
audits.
(b)     Schedule 4.14 sets forth certain other agreements of the parties with
respect to audits of the parties and their subcontractors.
(c)    Each party agrees to allow any Governmental Authority asserting
supervisory authority over either party (i) to inspect, audit, and examine the
facilities, Systems, books, records, personnel, processes and controls relating
to the obligations performed under this Agreement that are subject to such
supervisory authority and to the audit and access requirements of Section
4.14(a) and Section 4.14(b) (or to accompany any supervised party in any such
inspection, audit or examination), and (ii) to access and make copies of all
internal audit reports (subject to any attorney-client privilege) and, subject
to consent of the external auditor and any attorney-client privilege, to access
all external audit reports prepared for the audited party (and any agreements
with any such Affiliates, subcontractors or service providers shall authorize
such access to the extent the service provided by such subcontractors or service
providers require such access to comply with Applicable Law); provided, however,
with respect to subcontractors party to agreements in effect on the date hereof
as to which such access is not expressly granted, each party shall use its
commercially reasonable efforts to amend such agreements prior to the Closing
Date if necessary to authorize such access and will take the further actions
referenced in clause (b) of Schedule 4.14 above failing such amendment. Each
party shall, to the extent possible and as permitted by Applicable Law or the
applicable Governmental Authority, provide the other Party with reasonable
advance notice of any such inspection, audit or examination. Each auditing party
shall bear its own costs of such inspection, audit and examination, including
any costs of agents.
(d)    [RESERVED]
(e)    For avoidance of doubt, information provided pursuant to this Section
4.14 shall be subject to ARTICLE XI, including Section 11.1(b)(v).









*

--------------------------------------------------------------------------------

        40

(f)    If an audit conducted pursuant to this Agreement reveals any error,
deficiency or other failure to perform on the part of either party to this
Agreement, that party will as soon as reasonably possible following the date on
which it becomes aware of such error, deficiency or other failure to perform,
and, in any event, no later than thirty (30) days following such date, deliver
to the other party to this Agreement a corrective action plan that, if followed,
will correct the error, deficiency or other failure to perform and execute the
plan.
(g)    Until the later of: (i) seven (7) years after expiration or termination
of this Agreement; and (ii) the date all pending matters relating to this
Agreement (e.g., Disputes, tax assessments or reassessments) are closed, each
party will maintain, and provide reasonable access to the other party of, all
data, records, documents and other information relating to the Program and this
Agreement. Either party will be relieved of its obligations pursuant to this
subparagraph after the expiration or termination of the Agreement in respect of
any data, records, documents and other information if that party: (i) has
delivered to the other party a printed (or electronic, in a format which makes
the same accessible by the other party) copy of the same; and (ii) has notified
the other party in writing that the same will no longer be available through the
access referred to in this subparagraph.
Section 4.15.
Disaster Recovery Plans.

Each of Company and Bank shall maintain in effect a disaster recovery and
business continuity plan that is designed to ensure reasonable business
continuity of critical functions, and that complies with Applicable Law and the
requirements of Schedule 4.15. Each party shall notify the other party of any
material changes to its disaster recovery and business continuity plan that may
impact the Program. Each party will test such plan annually in accordance with
its terms and will promptly initiate and implement in accordance with its terms
such plan upon the occurrence of a disaster or business interruption.
Section 4.16.
Effectiveness of Controls.

(a)    The parties acknowledge that: (i) each party’s management and independent
auditors are now and/or in the future may be required under the Sarbanes-Oxley
Act of 2002 and related regulations and the Federal Deposit Insurance
Corporation Improvement Act of 1991 and related regulations (collectively, the
“Relevant Laws”) to, among other things, assess the effectiveness of its
internal controls over financial reporting and state in its report whether such
internal controls are effective; and (ii) because each party has entered into a
significant transaction with the other as described in this Agreement, the
controls used by the parties (including controls that restrict unauthorized
access to Systems, data and programs) are relevant to each party’s evaluation of
its internal controls. Having acknowledged the foregoing, and subject to the
terms of Section 4.14 and Section 4.16, each party hereby agrees to cooperate
with the other party and its independent auditor as reasonably necessary to
facilitate such party’s ability to comply with its obligations under the
Relevant Laws.
(b)    Company will: (i) maintain an internal controls structure pertaining to
the Program in such manner and at such times as is consistent with the practices
of well-managed operations performing services substantially similar to
Company’s obligations set forth in this Agreement, and (ii) cause to be
conducted by a nationally recognized external auditor, as







*

--------------------------------------------------------------------------------

        41

requested by Bank but no more frequently than annually in the case of each item
referred to in clauses (A) and (B), (A) SSAE 16 (Type II) SOC 1 audits covering
financial controls over not less than a twelve (12) month period ending not
earlier than August 1 and not later than August 31 (or another mutually agreed
upon timeline), and (B) SOC 2 (Type II) audits covering trust service principles
over not less than a twelve (12) month period ending not earlier than August 1
and not later than August 31 in respect of each of its data centers and
facilities from which Program services (including back-up or disaster recovery
services) are provided, covering IT application and data security controls,
including controls related to Payment Card Industry Data Security Standards
applicable to the Program. Prior to conducting audits pursuant to subsection
(ii), the parties will mutually agree on the Person that will perform such
audits and the controls to be assessed, the in-scope business and technical
processes, and the reports to be produced, which, in any event, will include the
description and results of such assessments. Bank may request Company to add to
or modify the scope of any assessments and reports if required to fulfill Bank’s
control obligations in connection with its annual audit or as required to comply
with Applicable Law, and Company will not unreasonably withhold consent to such
requests. Company will deliver the report of each such audit to Bank not later
than September 30 of each year (or pursuant to a mutually agreed-upon timeline).
At Bank’s request, any reports, tests or other summaries prepared by such
independent audit or testing firm shall be addressed to Bank and Company. The
parties’ agreement regarding the cost allocation in connection with the
foregoing audits and testing and certain other matters is set forth in Schedule
4.16.
(c)    [RESERVED]
(d)    If Bank assumes any servicing obligations in connection with the Program,
the parties shall mutually agree, each acting in good faith, regarding internal
controls auditing and testing requirements may become applicable to Bank in
light of Bank’s activities under this Agreement. In addition, Bank shall agree
to undergo and share with Company such internal controls auditing and testing
procedures that are required to comply with Applicable Law.
(e)     The parties agree that following the Effective Date an assessment of
Company’s Systems related to the issuing and servicing of the Credit Cards of
the Program shall be performed and completed prior to the Closing Date. Bank and
Company shall mutually agree, each acting reasonably, on (i) the controls to be
assessed, the in-scope Systems, and the report to be produced, which will
include the description and results of the assessment, and (ii) the independent
third party who will perform the assessment. Company shall provide Bank with the
executive summary of the report and, if the report contains a deficiency, then
prior to the Closing Date, Company shall deliver to Bank for review and approval
a remediation plan that addresses any error, deficiency or other gap identified
in the assessment. Company will execute such remediation plan in accordance with
its terms and at its own expense. Bank shall pay all costs of the third party in
completing the assessment and producing the report.
Section 4.17.
Taxes.

The parties’ agreement regarding sales tax recovery matters is set forth in
Schedule 4.17.











*

--------------------------------------------------------------------------------

        42

Section 4.18.
Systems.

(a)    Existing Company Systems. Company shall service the Program following the
Closing Date by using the accounts receivable, credit, collections, call center
and Servicing Systems existing on the Effective Date, as Company may alter such
Systems from time to time in accordance with this Agreement. Company shall
maintain or require its subcontractors to maintain all hardware, software,
licenses, Systems-related infrastructure, and personnel necessary to service the
Program following the Closing Date in compliance with the requirements of this
Agreement (including all Service Level Standards) and Applicable Law.
(b)    Data Transmission. Company and Bank shall work together to develop a
system for transmitting data and reports to each other or each other’s
Affiliates or designated subcontractors in accordance with the requirements of
this Agreement and Applicable Law. The parties shall mutually agree upon the
system that will be used and shall develop a plan to implement such system as of
the Closing Date. The parties’ agreement with respect to costs relating to the
foregoing matters is set forth in clause (b) of Schedule 4.18.
(c)    Changes to Existing Systems. Except as otherwise provided herein, or as
required to comply with Applicable Law (determined in accordance with Section
4.8) after the Effective Date, neither party shall, (i) without the prior
approval of the other party, make any change to any of its Systems that would
cause such party to be unable to perform any of its obligations, including
causing the discontinuation of the delivery of any information required to be
delivered by such party to the other party, required pursuant to this Agreement,
(ii) without limiting the other party’s obligation to maintain Systems in
accordance with Section 4.18(a), require the other party or its Affiliates or
subcontractors to make any material change to its Systems (including Company’s
point-of-sale Systems or equipment) or (iii) except to the extent otherwise
provided in clause (f) of Schedule 4.5 or clause (e) of Schedule 4.8, require
Company or any of its Affiliates or subcontractors to make a change to its
Systems during a Freeze Period without Company’s consent (which consent shall
not be unreasonably withheld, conditioned or delayed in light of a balancing of
Company’s retail needs addressed by the Freeze Period against the issues being
addressed by the Systems change). Notwithstanding the restrictions set forth in
clauses (ii) and (iii), Company shall have the right to make changes to its
Systems as a result of changing Company’s service providers in its ordinary
course of business, and Bank shall make such adjustments to its System’s
necessary to interface with Company’s Systems, provided that Company shall (A)
coordinate with Bank to ensure that the timing of such System changes are
designed to minimize disruption to Bank’s Systems and (B) reimburse Bank for any
reasonable out-of-pocket expenses incurred by Bank as necessary to modify any
interfaces to Bank’s Systems as are required by such changes of Company’s
service providers. Subject to the foregoing, either party may make routine
System changes without the other party’s approval. The terms set forth in clause
(c) of Schedule 4.18 shall apply with respect to implementation of changes in
Company’s Systems.
(d)    Systems Interfaces.
(i)    Following the Effective Date and prior to the Closing Date, the parties
shall identify and set forth on Schedule 4.18(d)(i) the initial Systems
interfaces that the parties mutually agree will be established as of the Closing
Date and sustained between Company’s











*

--------------------------------------------------------------------------------

        43

Systems and Bank’s Systems, including the Systems interfaces required to pass
data between the parties.
(ii)    The parties shall cause such Systems interfaces to be maintained so that
the operations of Company’s Systems are no less functional than prior to the
Effective Date. Each party agrees to provide sufficient personnel to support the
Systems interfaces required to be sustained by it in accordance with this
provision. Except as otherwise provided herein, including in Section 8.3, or as
otherwise agreed by the parties, each party shall pay its own costs and expenses
associated with maintaining, modifying and enhancing its Systems interfaces. At
termination or expiration, the parties, at their own expense, shall terminate
applicable interfaces at a mutually agreed-upon time and in a manner consistent
with Section 15.2 and Section 15.3.
(iii)    The parties’ agreement regarding onsite System access is set forth in
clause (d)(iii) of Schedule 4.18.
(e)    Modifications and Additional Interfaces. All requests for (i) new
interfaces between Company and Bank, (ii) modifications or enhancements to
existing interfaces or (iii) termination of existing interfaces shall be subject
to mutual agreement by the parties, except as otherwise provided herein or
required to comply with Applicable Law (in which case as much prior notice as is
reasonably practicable shall be provided by the party requiring the new,
modified or terminated interface). Upon determination that new or modified
interfaces will be established, the parties shall work in good faith to
establish the requested interfaces or modify, enhance or terminate the existing
interfaces, as applicable, on a timely basis. Except as otherwise mutually
agreed upon by the parties, the party requesting the change shall be responsible
for all costs and expenses of the other party with respect to the implementation
of such change, including hardware, software, telecommunications and personnel
costs associated with any new interface, interface modification, interface
enhancement or interface termination.
Section 4.19.
Customer Experience Practices.

(a)    Without limiting any other rights of Company hereunder, and for the
avoidance of doubt, Company shall have the right to conduct its business,
including its policies, procedures and practices affecting employees and
customers, in the Company Channels in a manner consistent with its customer
experience practices described on Schedule 4.19(a) (the “Customer Experience
Practices”) as in effect prior to the Closing Date. Such Customer Experience
Practices may be modified from time to time in Company’s sole discretion and,
subject to Section 4.19(b), nothing in this Agreement shall provide Bank with
any right to impose, alter or affect the Customer Experience Practices.
(b)    Certain additional agreements of the parties with respect to the Customer
Experience Practices are set forth in Schedule 4.19(b).
Section 4.20.
Insurance.

Each party shall maintain the insurance policies set forth on Schedule 4.20 in
accordance with the terms and conditions set forth on Schedule 4.20.











*

--------------------------------------------------------------------------------

        44

ARTICLE V

MARKETING OF THE PROGRAM
Section 5.1.
Company Responsibility to Market the Program; Loyalty Program.

(a)    Company shall make all marketing decisions in its reasonable discretion,
including with respect to the design of the Program, product and Loyalty Program
features, Program Material design, marketing channels, and other details of the
Program, including the development of any Program marketing plans, subject to
Section 4.4, Section 4.8 and clause (b) of Schedule 5.1. The parties agree to
resolve any deadlock regarding marketing of the Program pursuant to clause (a)
of Schedule 5.1.
(b)    Subject to the terms and conditions hereof, the Program shall include a
feature whereby Cardholders are rewarded for Company Credit Card usage (“Loyalty
Program”).
(c)    Certain other agreements relating to the Loyalty Program, modifications
thereto and other loyalty or rewards programs or value propositions of the
Company are set forth in Schedule 5.1.
(d)    Subject to Applicable Law, Company may, in its reasonable discretion,
offer other ancillary benefits or incentives, including Company discounts or
special promotions, to Cardholders or Shoppers from time to time.
Section 5.2.
Bank Marketing and Analytics Support.

Schedule 5.2 sets forth the agreement of the parties with respect to certain
additional marketing and program growth support that may be provided by Bank.
Section 5.3.
Communications with Cardholders.

(a)    Company Inserts. Subject to Applicable Law (including Company’s
obligations to ensure delivery of messages to Cardholders required to comply
with Applicable Law to be set forth in Inserts, which shall take precedence over
all other Inserts), Company shall have the exclusive right to communicate with
Cardholders through use of inserts, fillers and bangtails (collectively,
“Inserts”), including Inserts selectively targeted for particular classes of
Cardholders, in any or all Billing Statements (including print and electronic
Billing Statements). Subject to Section 4.4 with respect to the content of
Inserts that are Program Materials, Company shall be responsible for the content
and “look and feel” of, and the cost of preparing and printing any Inserts,
including Inserts required to comply with Applicable Law. Bank shall provide
Company reasonable advance notice of all Inserts required by Applicable Law to
allow Company to coordinate the production, timing and content of all Inserts.
Bank shall not have the right to communicate with Cardholders through the use of
Inserts, other than as necessary for Bank to comply with any servicing
obligations that Bank assumes pursuant to Section 4.13 or as otherwise mutually
agreed by the parties in writing.
(b)    Billing Statement Messages. Subject to Applicable Law (including
Company’s obligations to ensure delivery of messages to Cardholders required to
comply with Applicable









*

--------------------------------------------------------------------------------

        45

Law to be set forth in Billing Statement messages, which shall take precedence
over all other Billing Statement messages), Company shall have the exclusive
right to use Billing Statement messages, and Billing Statement envelope messages
in any or all Billing Statements (including print and electronic Billing
Statements) in each Billing Cycle to communicate with Cardholders, including via
Billing Statement messages selectively targeted for particular classes of
Cardholders. Company shall be responsible for preparing the content of all
Billing Statement messages, including those required to comply with Applicable
Law, subject to any prior review and approval by Bank of the content of messages
that are Program Materials pursuant to Section 4.4. Bank shall provide Company
reasonable advance notice of all messages that are required to comply with
Applicable Law to allow Company to coordinate the implementation, timing and
content of all statement messages. Bank shall not have the right to communicate
with Cardholders through the use of Billing Statement messages or Billing
Statement envelope messages, other than as necessary to comply with any
servicing obligations that Bank assumes pursuant to Section 4.13 or as otherwise
mutually agreed by the parties in writing.
(c)    Other Communications. Subject to Applicable Law and any Cardholder
opt-out rights, Company shall have the exclusive right to communicate with
Cardholders, including particular classes of Cardholders, through direct mail
(including through catalogs, invitations, newsletters and postcards), e-mail,
telephone messaging, text messaging and any other communication channel that
Company deems appropriate. Company may communicate with Cardholders through
these channels about any aspect of the Program, the Loyalty Program, and any
other subject matter, in Company’s reasonable discretion, subject to any
limitation set forth in this Agreement, including Section 2.5(a) and Bank’s
review rights in Section 4.4 with respect to Program Materials and subject to
Applicable Law and any Cardholder opt-out rights. Company also may use any such
communication channels to communicate with Cardholders with respect to any
matter required to comply with Applicable Law, and shall do so at Bank’s
reasonable request. Bank shall not have the right to communicate with
Cardholders through the use of such communication channels, other than to comply
with any servicing obligations that Bank assumes pursuant to Section 4.13 or as
otherwise mutually agreed by the parties in writing.
(d)    Substance of Communications. Subject to Section 2.5, Section 4.4, ARTICLE
VI and Applicable Law, Company may use the methods of Cardholder communication
described in this Section 5.3 to communicate with Cardholders, including,
without limitation, to promote the Program (including any Enhancement Products),
Nordstrom Goods and/or Services, and any other products or services in Company’s
reasonable discretion; provided, however, that prior review and approval by Bank
shall be required as to any Insert, Billing Statement message or any other
direct communications marketing any third party’s goods and/or services that are
of a type described in Schedule 5.3(d), which schedule shall be amended or
supplemented from time to time by mutual agreement of the parties, which
agreement shall not be unreasonably withheld, delayed or conditioned, to reflect
products and/or services raising similar reputational issues to Bank as those
reflected in such schedule as of the Effective Date, and any comments from any
such review by Bank shall be resolved in accordance with the procedures set
forth in Section 4.4. For the avoidance of doubt, and notwithstanding the
provisions of this Section 5.3, Enhancement Products shall be offered to
Cardholders only in accordance with and to the extent permitted by Section 5.4,
and such Enhancement Products shall not be separately offered by Company through
any other means.











*

--------------------------------------------------------------------------------

        46

Section 5.4.
Enhancement Products.

Bank shall offer Credit Card enhancement products to Cardholders only as
mutually agreed by the parties, including agreement with respect to a
compensation arrangement for such additional products (each, an “Enhancement
Product”). In addition, without the prior written consent of Company, Bank shall
not offer, or permit any other Person to offer, any other products or services
to Cardholders by use of Cardholder Data or on the basis of or by taking into
account in any way their status as Cardholders.
ARTICLE VI
CARDHOLDER AND CUSTOMER INFORMATION
Section 6.1.
Customer Information.

(a)    All sharing, use and disclosure of information regarding Applicants,
Cardholders and Shoppers shall be subject to the provisions of this ‎ARTICLE VI.
The parties acknowledge that while the same or similar information may be
contained in Cardholder Data and Shopper Data, each such pool of data will be
considered separate information subject to the specific provisions applicable to
that data hereunder. By way of example and not limitation: (i) if a Shopper
receives a Company Credit Card, Bank may use and disclose the Cardholder Data
for all purposes permitted with respect to Cardholder Data hereunder,
notwithstanding that the individual was a Shopper before becoming a Cardholder;
and (ii) if a Cardholder makes a purchase of Nordstrom Goods and/or Services
with a Company Credit Card, Company may use and disclose the Shopper Data
relating to that purchase for all purposes permitted with respect to Shopper
Data hereunder, notwithstanding that such information may also constitute (or
include) Cardholder Data; and (iii) with respect to any data that constitutes
both Cardholder Data and Shopper Data, Company shall be free to exercise all
rights with respect thereto as Shopper Data under Section 6.3, but subject to
this Article VI, without regard to any restrictions on the use or disclosure of
Cardholder Data and Bank shall be free to exercise all rights with respect
thereto as Cardholder Data under Section 6.2, but subject to this Article VI,
without regard to any restrictions on the use or disclosure of Shopper Data.
(b)    Each party agrees that any unauthorized use or disclosure of Cardholder
Data by either party, Shopper Data by Bank or Shopper Data that is also
Cardholder Data and that was provided by Applicants or Cardholders in connection
with the Program (“Program Generated Shopper Data”) by Company would cause
immediate and irreparable harm for which money damages would not constitute an
adequate remedy. In that event, the parties agree that injunctive relief shall
be warranted in addition to any other remedies a party may have.
(c)    At a minimum, each party to the extent it possesses Cardholder Data, Bank
to the extent it possesses Shopper Data, and Company to the extent that it
possesses Program Generated Shopper Data, shall transmit, store and process such
Cardholder Data and Shopper Data in accordance with Applicable Law and, subject
to Company’s Disclosure Schedule, Payment Card Industry Data Security Standards,
all as applicable to the Program. Company will keep Cardholder Data logically
distinct from any data of its own, other customers or suppliers (i.e.,
“flagged”) so that (i) Company has the ability to avoid disclosure of Cardholder
Data in









*

--------------------------------------------------------------------------------

        47

conjunction with its disclosure of any other information to third parties,
except to the extent such disclosure is permitted by this Agreement, and (ii)
Company can readily locate Cardholder Data. Without limiting the foregoing,
Company and Bank will each establish, maintain and implement (and each party
shall require each of its subcontractors receiving Cardholder Data, and Bank
shall require each of its Affiliates and subcontractors receiving Shopper Data,
and Company shall require each of its Affiliates and subcontractors receiving
Program Generated Shopper Data to establish, maintain and implement) an
information security program, including appropriate administrative, technical
and physical safeguards, that is designed to meet the objectives of the
Interagency Guidelines Establishing Information Security Standards as issued by
the Office of the Comptroller of the Currency, codified at 12 C.F.R. Part 30
(collectively, the “Guidelines”) and any other Applicable Law governing data
security and the information security control requirements outlined in Schedule
6.1(c)(i), including, at a minimum, maintenance of an information security
program that is designed to: (i) ensure the security and confidentiality of the
Cardholder Data, in the case of Bank, the Shopper Data and in the case of
Company, the Program Generated Shopper Data; (ii) protect against any
anticipated threats or hazards to the security or integrity of the Cardholder
Data, in the case of Bank, the Shopper Data and in the case of Company, the
Program Generated Shopper Data; (iii) protect against unauthorized access to or
modification, destruction, disclosure or use of the Cardholder Data, in the case
of Bank, the Shopper Data and in the case of Company, the Program Generated
Shopper Data; and (iv) ensure the proper disposal of Cardholder Data, in the
case of Bank, Shopper Data and in the case of Company, the Program Generated
Shopper Data. Additionally, such security measures shall meet current industry
standards and shall be at least as protective as those used by each party to
protect its other confidential customer information. Bank shall protect Shopper
Data, and Company shall protect all Program Generated Shopper Data, as if it
were “customer information” for purposes of the regulations above. The terms set
forth in Schedule 6.1(c)(ii) shall apply with respect to certain security
breaches of Cardholder Data, Shopper Data or Program Generated Shopper Data.
Section 6.2.
Cardholder Data.

(a)    As between Bank and Company, Cardholder Data shall be the property of
Bank; provided, however, that if any particular Cardholder Data shall also
constitute Shopper Data, Company shall be permitted to use such Shopper Data in
accordance with the provisions of this Agreement applicable to Shopper Data and
without regard to any additional restrictions that may be applicable to
Cardholder Data, and that Shopper Data shall be the property of Company in
accordance with Section 6.3. For avoidance of doubt, some data can constitute
both Cardholder Data and Shopper Data for purposes of this Agreement, in which
case Bank shall have a property interest and use rights in such data as
Cardholder Data under Section 6.2 and Company shall have a property interest and
use rights in that same data as Shopper Data under Section 6.3. In addition, in
its capacity as servicer, Company shall maintain all Cardholder Data and shall
provide Bank with full access to Cardholder Data; provided that such access
shall be through reports and data feeds consistent with Company’s data security
policies but shall not include access to Company’s Systems beyond the ability to
view data to the extent provided pursuant to Section 4.10 and Section 4.18(d).
(b)    The initial Program Privacy Notice applicable to the Cardholder Data is
attached as Schedule ‎6.2(b), which shall be separate and distinct from the
privacy notice(s) that Bank









*

--------------------------------------------------------------------------------

        48

maintains for its other portfolios. Bank shall cooperate with Company to provide
Company the maximum ability permissible under Applicable Law and the Program
Privacy Notice to obtain, use and disclose Shopper Data and Cardholder Data,
including through the sharing of such data as permitted pursuant the Program
Privacy Notice and through the use of disclosures, consents, opt-in provisions
or opt-out provisions. Any modifications to the Program Privacy Notice shall be
approved by both parties, provided that (i) modifications required by a change
in Applicable Law following the Effective Date shall be approved and
incorporated in accordance with the provisions of Section 4.8 and (ii) Bank
shall not unreasonably object to any modifications thereto permissible by
Applicable Law that shall broaden Company’s ability to receive and use
Cardholder Data obtained from Bank.
(c)    Bank may use the Cardholder Data and any other information derived from
the Cardholder Data in compliance with Applicable Law and the Program Privacy
Notice, solely as set forth in clause (c) of Schedule 6.2.
(d)    Bank shall disclose, or permit to be disclosed, the Cardholder Data in
compliance with Applicable Law, the Program Privacy Notice and the Credit Card
Agreement, solely as set forth in clause (d) of Schedule 6.2.
(e)    Bank shall not, directly or indirectly, sell, or otherwise transfer any
right in or to the Cardholder Data, except (i) with respect to any written off
Cardholder Indebtedness in compliance with clause (d)(ii) above, (ii) to any
potential third-party purchaser to the extent permitted hereunder, and (iii) to
a Person in connection with a securitization transaction related to the Accounts
to the extent permitted hereunder, provided that, such Person shall be bound by
a confidentiality agreement affording protections substantially similar to the
confidentiality and use provisions of this Agreement with such modifications as
may be customary for confidentiality agreements in connection with such
securitizations (and any material modifications shall be submitted to Company
for approval, which approval shall not be unreasonably delayed, conditioned or
withheld).
(f)    Bank shall provide to Company the information set forth in clause (f) of
Schedule 6.2 in accordance with the terms thereof.
(g)    Company shall not use, or permit to be used, Cardholder Data, except as
provided in this Section 6.2(g) and subject to the other provisions and
procedures of this Agreement, unless such information shall also constitute
Shopper Data, as provided in Section 6.3. Company may use the Cardholder Data
and any other information derived from the Cardholder Data in compliance with
Applicable Law and the Program Privacy Notice (i) for purposes of promoting the
Program, including promoting Nordstrom Goods and/or Services available for
purchase on an Account at or through any Company Channel, (ii) in connection
with or for the purpose of promoting the Loyalty Program, (iii) for analytics
and reporting related to the Program, (iv) for all commercially reasonable
purposes in the same manner as Company uses Shopper Data, (v) to exercise its
rights or carry out its obligations under this Agreement, and (vi) for any other
purpose to the maximum extent permitted by Applicable Law and the Program
Privacy Notice. Company shall disclose, or permit to be disclosed, the
Cardholder Data, only in compliance with Applicable Law, the Program Privacy
Notice and the Credit Card Agreement, solely:







*

--------------------------------------------------------------------------------

        49

(i)    to its Affiliates, and to employees, agents, attorneys, auditors,
accountants and other advisors of Company or its Affiliates, with a need to know
such Cardholder Data in connection with a permitted use of such Cardholder Data
under this Section 6.2 and to its service providers and subcontractors in
connection with a permitted use of such Cardholder Data under this Section 6.2;
provided that (A) each such Person is subject to an obligation to maintain the
confidential status of Cardholder Data at least as restrictive as that set forth
herein, (B) each such Person is subject to an obligation to maintain an
information security program that is designed to meet all requirements of
Applicable Law, and, at a minimum, all requirements set forth in Section 6.1(c),
and (C) Company shall be responsible for the compliance of each such Person with
the terms of this Section;
(ii)    to any Governmental Authority asserting authority over Company (A) in
connection with an examination of Company; or (B) pursuant to a specific
requirement to provide for such Cardholder Data by such Governmental Authority
or pursuant to compulsory legal process; provided, however, that Company shall
seek the full protection of confidential treatment for any such disclosed
Cardholder Data to the extent available under Applicable Law governing such
disclosure, and with respect to clause (B), Company shall provide reasonable
advance notice to Bank to the extent reasonably practicable under the
circumstances; or
(iii)    as otherwise permitted by Applicable Law and the Program Privacy Notice
(and subject to any other applicable provisions of this Agreement, including
ARTICLE V, Section 3.5 and Section 4.8); provided that Company shall not
disclose or permit to be disclosed any Cardholder Data (or information derived
therefrom) to a prospective Nominated Purchaser, except under the circumstances
or in accordance with the procedures set forth in Section 15.2(f).
(h)    With respect to use and disclosure of Cardholder Data following
expiration or termination of this Agreement, the following shall apply:
(i)    the rights and obligations of the parties under this Section 6.2 shall
continue through the Termination Date and, to the extent necessary to exercise
the parties’ respective rights and obligations, during any Interim Servicing
Period;
(ii)    if Company exercises its Purchase Option under Section 15.2 Bank shall
transfer its right, title and interest in the Cardholder Data to Company or its
Nominated Purchaser as part of such transaction and remove all the Cardholder
Data from any list of Persons used by Bank or a third party in connection with
solicitation of Credit Cards, debit cards, or other products bearing a Bank
Licensed Mark, and (subject to Bank’s documentation retention policy (which
shall in all events prohibit all use and disclosure of the Cardholder Data
except as required to comply with Applicable Law) or other obligations under
Applicable Law) Bank’s right to use and disclose the Cardholder Data shall
terminate on the Termination Date. Notwithstanding the foregoing, nothing in
this Section 6.2(h)(ii) shall obligate Bank or any third party to remove data
from any marketing list information about any Person that Bank obtained
independently from (and without any use of or reference to) this Program or
restrict Bank’s use of such independently obtained information; and













*

--------------------------------------------------------------------------------

        50

(iii)    if Company does not exercise its Purchase Option under Section 15.2,
Company’s right to use and disclose the Cardholder Data (but not Shopper Data,
including Program Generated Shopper Data) shall terminate except as required to
comply with Applicable Law as of the Termination Date or the end of any Interim
Servicing Period and promptly thereafter Company shall return or destroy in a
commercially reasonable and technically feasible manner such Cardholder Data
(but not Shopper Data, including Program Generated Shopper Data) and shall
certify such return or destruction to Bank upon request.
(i)    The parties shall reasonably cooperate to use, disclose and share
Non-Personally Identifiable Information regarding the Program, as mutually
agreed upon from time to time to, among other things, monitor Program
performance, comply with funding requirements (e.g. rating agency and master
trust filing requirements) and support planning and financial reporting
processes.
(j)    Nothing in this Section 6.2 shall restrict Company’s use of Shopper Data.
Section 6.3.
Shopper Data.

(a)    Bank acknowledges that (i) Company gathers Shopper Data and information
about prospective purchasers of Nordstrom Goods and/or Services, including, for
example, through Nordstrom Goods and/or Services purchase transactions
(regardless of payment method) and social networking channels, (ii) Company has
rights to use and disclose such Shopper Data and information independent of
whether such information also constitutes Cardholder Data, and (iii) Shopper
Data may be used and disclosed by Company in accordance with the provisions
hereof applicable to Shopper Data without regard to any additional restrictions
that may be applicable to Cardholder Data. Additional terms with respect to the
gathering and maintenance of Shopper Data are set forth in clause (a) of
Schedule 6.3. As between Company and Bank, all Shopper Data and all information
about actual or prospective purchasers of Nordstrom Goods and/or Services
gathered by or on behalf of Company shall be the property of Company. Without
limiting Bank’s ownership or other rights in Cardholder Data, Bank acknowledges
and agrees that it has no proprietary interest in the Shopper Data or other
information about actual or prospective purchasers of Nordstrom Goods and/or
Services gathered by or on behalf of Company.
(b)    Bank shall not use, or permit to be used, directly or indirectly, the
Shopper Data except for purposes set forth in clause (b) of Schedule 6.3. To the
extent Shopper Data is received by Bank other than for use pursuant to this
Section 6.3(b), but pursuant to Bank’s obligations under this Agreement, Bank
shall transfer such data to Company.
(c)    Bank shall disclose, or permit to be disclosed, the Shopper Data only in
compliance with Applicable Law solely:
(i) to its Affiliates and to employees, agents, attorneys, auditors and
accountants and other advisors of Bank or its Affiliates with a need to know
such Shopper Data in connection with a permitted use of such Shopper Data under
this Section 6.3 and to its subcontractors in connection with a permitted use of
such Shopper Data under this Section 6.3; provided, however, that (A) each such
Person is subject to an obligation to maintain the confidential status of









*

--------------------------------------------------------------------------------

        51

Shopper Data at least as restrictive as that set forth herein, (B) each such
Person is subject to an obligation to maintain an information security program
that is designed to meet all requirements of Applicable Law, and, at a minimum,
all requirements set forth in Section 6.1(c) and (C) Bank shall be responsible
for the compliance of each such Person with the terms of this Section; or
(ii) to any Governmental Authority asserting authority over Bank (A) in
connection with an examination of Bank or (B) pursuant to a specific requirement
to provide such Shopper Data by such Governmental Authority or pursuant to
compulsory legal process; provided, however, that Bank shall seek the full
protection of confidential treatment for any disclosed Shopper Data to the
extent available under Applicable Law governing such disclosure; and, with
respect to disclosures requested pursuant to clause (B), Bank shall provide
reasonable advance notice to Company to the extent reasonably practicable under
the circumstances; and to the extent such Shopper Data is not also Cardholder
Data, Bank shall to the extent reasonably practicable under the circumstances
seek to redact such Shopper Data to the fullest extent possible under Applicable
Law governing such disclosure.


(d)    Bank’s rights and obligations with respect to the Shopper Data after the
Termination Date are set forth in clause (d) of Schedule 6.3.
ARTICLE VII

MERCHANT SERVICES
Section 7.1.    Transmittal and Authorization of Charge Transaction Data.
Subject to exceptions set forth in Schedule 7.1, Bank, through Company as
servicer, shall authorize or decline Transactions on a real time basis,
including Transactions involving split-tender (i.e., a portion of the total
transaction amount is billed to a Company Credit Card and the remainder is paid
through one or more other forms of payment).
Section 7.2.
Settlement Procedures.

(a)    Network Transactions charged to Co-Branded Accounts will be settled
through the applicable Network System.
(b)    Company Transactions charged to Private Label Accounts and Co-Branded
Accounts will be settled as set forth on Schedule ‎7.2(b).
Section 7.3.
Interchange; Merchant Discount.

The terms set forth in Schedule 7.3 shall apply with respect to interchange fees
and merchant discount.
Section 7.4.
Other Obligations of Company as Merchant.

In addition to its other obligations set forth in this Agreement, Company shall:
(a)    solicit Credit Card Applications in Company Channels in effect prior to
the Effective Date or designated by Company following the Effective Date, and
deliver Solicitation







*

--------------------------------------------------------------------------------

        52

Materials and any notices and disclosures required to comply with Applicable Law
and the Servicing practices to be delivered in connection with such
solicitation, and process Credit Card Applications in accordance with this
Agreement; provided, however, that Company shall not be entitled to solicit
Credit Card Applications in any Company Channel of a type solely referred to in
clause (iii) of the definition thereof without consent of Bank (which consent
shall not be unreasonably withheld and shall not be withheld with respect to any
Company Channel where the Nordstrom Good and/or Services offered therein are
similar to the Nordstrom Goods and/or Services offered in Company Channels prior
to the Effective Date);
(b)    use commercially reasonable efforts to accept Company Credit Cards in
Company Channels in the United States; provided, however, that this provision
shall not apply to Incidental Company Channels except at Company’s option;
(c)    provide training to its employees in accordance with the Compliance
Management Programs to facilitate Company’s performance of its obligations
pursuant to this Agreement; and
(d)    maintain at its own expense POS terminals in each Store that are capable
of processing Company Transactions.
ARTICLE VIII

PROGRAM ECONOMICS
Section 8.1.
Compensation Terms; Monthly Statement to Bank.

(a)    Revenue Sharing. Bank and Company Bank (or one or more designees of
Company Bank, in whole or in part) will share in monthly Net Credit Card Revenue
as set forth in Schedule 8.1.
(b)    Within ten (10) Business Days after the end of each calendar month,
Company shall deliver to Bank a monthly statement, in the format set forth in
Schedule 8.1, setting forth the calculation of the portion of Net Credit Card
Revenue due from Bank to Company. This amount may be settled in one payment
between the parties that also reflects the amounts due under Section 8.1(c) for
such period.
(c)    Company may include in the monthly statement any other amounts owed by
Company to Bank or owed by Bank to Company as explicitly provided for herein or
as otherwise mutually agreed by the parties in writing with line item
specificity.
(d)    Notwithstanding the foregoing, the parties agree and acknowledge that the
first monthly statement and the last monthly statement shall be prorated to
address each such partial month.
Section 8.2.
Payment.

Not later than 12:00 noon (Mountain time) on the third (3rd) Business Day after
the date on which the monthly statement is received, each party shall pay to the
other the amounts determined to be due as set forth in Schedule 8.1.









*

--------------------------------------------------------------------------------

        53

Section 8.3.
Increases in Costs.

The terms set forth in Schedule 8.3 shall apply with respect to certain costs
relating to the Program.
ARTICLE IX
LICENSING OF TRADEMARKS; INTELLECTUAL PROPERTY
Section 9.1.
Licensed Marks.

(a)    Grant of License to Use the Company Licensed Marks. Company and its
Affiliates hereby grant to Bank a non-exclusive, royalty-free, non-transferable,
non-sublicensable (except as set forth herein) right and license to use the
Company Licensed Marks in the United States as necessary for the creation,
establishment, marketing and administration of, and the provision of services
related to, the Program, all pursuant to, and in accordance with, this Agreement
and any applicable Trademark Style Guide as may be delivered by Company to Bank
from time to time. Those services shall include the issuance and reissuance of
Company Credit Cards, the provision of Account Documentation and other
correspondence relating to Accounts, the extension of credit to Cardholders, and
the advertisement or promotion of the Program. All use of the Company Licensed
Marks shall be approved in advance in writing by Company. Bank may sublicense
the use of Company Licensed Marks to any Affiliate or subcontractor performing
Bank’s obligations under this Agreement provided that (i) Bank procures the
prior written consent of Company; (ii) such Affiliate or subcontractor agrees in
writing to comply with all of the standards specified herein and the limitations
on the use of the Company Licensed Marks contained in this Section 9.1; and
(iii) Bank is responsible for all actions and inactions of such Affiliate or
subcontractor with respect to the use of the Company Licensed Marks. If the
parties agree to offer a Credit Card branded with an Other Company Mark pursuant
to the Program, such Other Company Mark shall be added to Schedule 1.1(a)(ii)
and shall be subject to all provisions set forth in this Agreement regarding,
and shall be deemed thereafter to be, a Company Licensed Mark.
(b)    Grant of License to Use the Bank Licensed Marks. Bank hereby grants to
Company a non-exclusive, royalty-free, non-transferable, non-sublicensable
(except as set forth herein) right and license to use the Bank Licensed Marks in
the United States as necessary for the creation, establishment, marketing and
administration of, and the provision of services related to, the Program, all
pursuant to, and in accordance with, this Agreement and any applicable Trademark
Style Guide as may be delivered by Bank to Company from time to time. Those
services shall include the solicitation of Cardholders, the servicing of
Accounts, and the advertisement or promotion of the Program. All use of the Bank
Licensed Marks shall be approved in advance in writing by Bank. Company may
sublicense the use of Bank Licensed Marks to any Affiliate or subcontractor
performing Company’s obligations under this Agreement provided that: (i) such
Affiliate or subcontractor agrees in writing to comply with all of the standards
specified herein and the limitations on the use of the Bank Licensed Marks
contained in this Section 9.1; and (ii) Company is responsible for all actions
and inactions of such Affiliate or subcontractor with respect to the use of the
Bank Licensed Marks.











*

--------------------------------------------------------------------------------

        54

Section 9.2.
New Marks; Termination; Ownership; Infringement.

(a)    New Marks. If Company or Bank, or any of their Affiliates, adopts a
trademark, tradename, service mark, domain name, logo or other proprietary
source indicators which is used in connection with the Program but which is not
listed on Schedule 1.1(a)(i) hereto (a “Bank New Mark”) or listed on Schedule
1.1(a)(ii) hereto (a “Company New Mark”), Company or Bank may request that the
owner of the Bank New Mark or Company New Mark, as the case may be, add such
Bank New Mark or Company New Mark to Schedule 1.1(a)(i) or Schedule 1.1(a)(ii)
hereto and license its use hereunder; Bank or Company may do so in its sole
discretion, and such Bank New Mark or Company New Mark shall be added to
Schedule 1.1(a)(i) or Schedule 1.1(a)(ii) by amendment of this Agreement.
(b)    Termination of License. The licenses granted in Section 9.1 shall
terminate on the Termination Date provided that (i) if the Purchase Option under
Section 15.2 is exercised (and Company or its Nominated Purchaser thus owns the
Program Assets) then such licenses shall continue for a six (6) month period
following the Termination Date to the extent necessary for winding down the
operation of the Program in a manner consistent with the terms of this Agreement
and with past practice and (ii) if the Purchase Option is not exercised (and
Bank thus continues to own the Program Assets), then such licenses shall extend
until the end of the Interim Servicing Period solely to the extent necessary to
permit the parties to exercise their respective rights and obligations under
this Agreement, and otherwise clause (b) of Schedule 15.3 shall govern Bank’s
use of the Company Licensed Marks. Upon such termination of these licenses, as
provided in this Section 9.2(b), all rights of Company to use the Bank Licensed
Marks and Bank to use Company Licensed Marks shall terminate (including all
sublicenses granted pursuant to the terms of Section 9.1). Upon the termination
of the licenses granted in Section 9.1, all previously licensed rights in the
Company Licensed Marks and Bank Licensed Marks shall revert to Company and Bank,
respectively, and Company and Bank shall: (A) discontinue immediately all use of
the Bank Licensed Marks and Company Licensed Marks, or any of them, and any
colorable imitation thereof; and (B) at Company’s or Bank’s option, delete the
Bank Licensed Marks or Company Licensed Marks from or destroy all unused Account
Documentation, materials, displays, advertising and sales literature and any
other items bearing any of the Bank Licensed Marks or Company Licensed Marks.
Notwithstanding anything herein, each party shall have the right at all times
after the Termination Date to use the other party’s trademarks (i) in a
non-trademark or “fair use” manner (provided that such use does not convey or
suggest or is not reasonably likely to suggest that the parties are still
participating in the Program) or as required to comply with Applicable Law; or
(ii) on any archival legal documents, business correspondence and similar items
that are not consumer-facing.
(c)    Ownership of the Licensed Marks. The parties acknowledge that (i) each
party shall retain exclusive ownership of its trademarks, all rights therein,
and the goodwill associated therewith, (ii) each party shall neither contest nor
take any action which will adversely affect the other party’s exclusive
ownership of its trademarks or the goodwill associated therewith, and (iii) any
and all goodwill arising from use of the Bank Licensed Marks by Company, its
Affiliates and any subcontractors or the Company Licensed Marks by Bank, its
Affiliates and any subcontractors shall inure to the benefit of Bank or Company,
respectively. Nothing herein shall give either party any proprietary interest in
or to the other party’s trademarks, except as set forth in this Agreement.









*

--------------------------------------------------------------------------------

        55

(d)    Infringement by Third Parties. Each party shall use reasonable efforts to
notify the other party, in writing, in the event that it has Knowledge of any
infringing use of any of the other party’s intellectual property rights that are
being licensed under this ARTICLE IX by any third party in the credit card
field. If any of the intellectual property rights licensed under ARTICLE IX are
infringed, the owner of the intellectual property rights alone has the right, in
its sole discretion, to take whatever action it deems necessary to prevent such
infringing use. Each party shall reasonably cooperate with and assist the other
party that is the owner of the intellectual property at such owner’s expense, in
the prosecution of those actions that the owner of the intellectual property
determines, in its sole discretion, are necessary or desirable to prevent the
infringing use of any of its intellectual property.
Section 9.3.
Ownership of Intellectual Property.

(a)    Ownership of Existing and Independently Developed Intellectual Property.
Notwithstanding anything else stated herein, each party shall continue to own
all of its Intellectual Property that existed as of the Effective Date and all
improvements made thereto. Unless otherwise agreed in writing by the parties,
each party shall own all right, title and interest in the Intellectual Property
that it develops independently of the other party during the period from the
Effective Date through the Termination Date. Each party hereby agrees to grant
to the other party a non-exclusive, royalty-free, non-transferable,
non-sublicensable (except as set forth herein) license to use the granting
party’s Intellectual Property (other than trademarks, tradenames, service marks,
domain names, logos and other proprietary source indicators, which are governed
by Sections 9.1 and 9.2, and Cardholder Data and Shopper Data which are governed
by ARTICLE VI) to the extent necessary to perform its obligations under this
Agreement. Each party shall have the right to sublicense the use of the other
party’s Intellectual Property licensed under this Section 9.3(a) to its
Affiliates or subcontractors solely to the extent necessary to perform its
obligations under this Agreement; provided that such sublicense is subject to
the terms of the license provided to the licensee hereunder; and provided,
further, that the party that sublicensed the other party’s Intellectual Property
is responsible for all actions and inactions of such Affiliate or subcontractor
with respect to the use of the Intellectual Property being licensed under this
Section 9.3(a). Such licenses shall terminate upon termination of the licenses
under Section 9.2(b). Except as expressly set forth herein, the licenses granted
under this Section 9.3(a) are granted on an “as is” basis and each party shall
have no liability in relation thereto.
(b)    Ownership of Certain Intellectual Property. Subject to Bank’s ownership
rights set forth in Section 4.3(a), Company shall solely own all Program
Materials (and all Intellectual Property relating thereto) developed during the
period from the Effective Date through the Termination Date whether the same are
developed independently or jointly. Company shall solely own the Program-related
content on its E-Commerce Access Points (and all Intellectual Property relating
thereto) developed during the period from the Effective Date through the
Termination Date whether the same is developed independently or jointly,
including the look and feel and content of such E-Commerce Access Points, but
excluding any Bank proprietary System or platform that is engaged by the
E-Commerce Access Point (which shall be owned solely by Bank).











*

--------------------------------------------------------------------------------

        56

(c)    Ownership of Joint Intellectual Property. No Intellectual Property
developed by the joint contribution of the parties shall be deemed to be jointly
owned under applicable Intellectual Property law unless mutually agreed by the
parties in writing.
Section 9.4.
Cooperation Duty.

Without any additional compensation, each party shall execute any documents
requested by the other and shall perform any and all further acts deemed
necessary or desirable by the other to confirm, exploit or enforce the ownership
of each party to Intellectual Property set forth in this ARTICLE IX.
ARTICLE X
REPRESENTATIONS, WARRANTIES AND COVENANTS
Section 10.1.
General Representations and Warranties of Company.

To induce Bank to establish and administer the Program, and except as set forth
in Company’s Disclosure Schedules, Nordstrom and Company Bank (only to the
extent Company Bank is and remains in existence) each makes the following
representations and warranties to Bank, each and all of which, except as
provided below, shall be deemed to be restated and remade on and as of the
Effective Date, the Closing Date and each other date on which a payment is made
by Bank to Company hereunder. The representations and warranties in Section
10.1(e) and in Section 10.1(g) are made solely as of the Effective Date and the
Closing Date.
(a)    Corporate Existence. (i) Nordstrom is a corporation duly organized,
validly existing and in good standing under the laws of the State of its
incorporation with its principal office as indicated in the first paragraph of
this Agreement, except as such principal office may change subsequent to the
Effective Date; (ii) Company Bank is a federal savings bank, duly organized and
validly existing under the laws of the United States of America with its
principal office as indicated in the first paragraph of this Agreement, except
as such principal office may change subsequent to the Effective Date; (iii)
deposit liabilities at Company Bank are insured by the Federal Deposit Insurance
Corporation (“FDIC”) up to applicable limits, and to Company’s Knowledge, no
proceeding is contemplated to revoke such insurance and all premiums and
assessments required to be paid in connection therewith have been paid by
Company Bank when due; (iv) Nordstrom is duly licensed or qualified to do
business and is in good standing as a foreign corporation, in all jurisdictions
in which the nature of the activities conducted or proposed to be conducted by
it or the character of the assets owned or leased by it makes such licensing or
qualification necessary except to the extent that its non-compliance would not
reasonably be expected to have, individually or in the aggregate, a material and
adverse effect on the Accounts, the Cardholder Indebtedness, the Program or
Company’s ability to perform its obligations hereunder (collectively, a “Company
Material Adverse Effect”); and (v) to the extent required by Applicable Law,
Nordstrom and Company Bank each has (itself or, as permitted by Applicable Law,
through an Affiliate) all necessary licenses, permits, consents or approvals
from or by, and has made all necessary notices to and filings with, all
Governmental Authorities having jurisdiction, to the extent required for Company
to perform its obligations under this Agreement or otherwise required for the
conduct and operation of its business, except to the







*

--------------------------------------------------------------------------------

        57

extent that the failure to obtain such licenses, permits, consents or approvals
or to provide such notices or filings would not reasonably be expected to have,
individually or in the aggregate, a Company Material Adverse Effect.
(b)    Capacity; Authorization; Validity. Nordstrom and Company Bank each has
all necessary corporate or other power and authority to (i) execute and enter
into this Agreement, and (ii) perform the obligations required of it under this
Agreement and the other documents, instruments and agreements executed by
Company pursuant hereto. The execution and delivery by it of this Agreement and
all documents, instruments and agreements executed and delivered by it pursuant
hereto, and the consummation by it of the transactions specified herein, have
been duly and validly authorized and approved by all necessary corporate or
other action. This Agreement (A) has been duly executed and delivered by
Company, (B) constitutes the valid and legally binding obligation of Company,
and (C) is enforceable in accordance with its terms (subject to applicable
bankruptcy, insolvency, reorganization, receivership or other laws affecting the
rights of creditors generally and by general equity principles including those
respecting the availability of specific performance).
(c)    Conflicts; Defaults; Etc. The execution, delivery and performance of this
Agreement by Company, its compliance with the terms hereof, and its consummation
of the transactions specified herein will not (i) conflict with, violate, result
in the breach of, constitute an event which would, or with the lapse of time or
action by a third party or both would, result in a default under, or accelerate
the performance required by, the terms of any material contract, instrument or
agreement to which Company is a party or by which it is bound, or by which
Company assets are bound, except for conflicts, breaches and defaults which
would not reasonably be expected to have, individually or in the aggregate, a
Company Material Adverse Effect; (ii) conflict with or violate the articles of
incorporation or by-laws, or any other equivalent organizational document(s), of
Company; (iii) violate any Applicable Law, or conflict with or require any
consent or approval under any judgment, order, writ, decree, permit or license,
to which Company is a party or by which it is bound or affected, except to the
extent that such violation or the failure to obtain such consent or approval
would not reasonably be expected to have, individually or in the aggregate, a
Company Material Adverse Effect; (iv) require the consent or approval of any
other party to any contract, instrument or commitment to which Company is a
party or by which it is bound, which consent or approval has not been obtained,
except to the extent that the failure to obtain such consent or approval would
not reasonably be expected to have, individually or in the aggregate, a Company
Material Adverse Effect; or (v) require any filing with, notice to, consent or
approval of, or any other action to be taken with respect to, any Governmental
Authority, which filing, notice, consent or approval has not been made, given or
obtained, as appropriate, except to the extent that the failure to obtain such
consent or approval would not reasonably be expected to have, individually or in
the aggregate, a Company Material Adverse Effect.
(d)    Solvency. Nordstrom and Company Bank are each solvent.
(e)    No Default. Neither Company nor any of its Affiliates nor, to the best of
its Knowledge, any subcontractors performing material Program services or
functions is in default with respect to any contract, agreement, lease, or other
instrument to which it is a party or by which it is bound, except for defaults
which would not have a Company Material Adverse Effect,









*

--------------------------------------------------------------------------------

        58

nor has Company received any notice of default under any contract, agreement,
lease or other instrument regarding a default which, if realized, would have, or
would reasonably be expected to have, a Company Material Adverse Effect.
(f)    Books and Records. All of Company’s and its Affiliates’ records, files
and books of account with respect to the Accounts, the Cardholder Indebtedness,
and the Program’s economics are in all material respects complete and correct
and are maintained in accordance with Applicable Law, except to the extent that
the failure to so maintain such books and records would not reasonably be
expected to have a Company Material Adverse Effect.
(g)    No Litigation. No action, claim or any litigation, proceeding,
arbitration, investigation or controversy is pending or, to the best of
Company’s Knowledge, threatened against Company or its Affiliates or, to the
best of Company’s Knowledge, their subcontractors that provide material services
to the Program, at law, in equity or otherwise, before any court, board,
commission, agency or instrumentality of any federal, state, or local
government, or of any agency or subdivision thereof, or before any arbitrator or
panel of arbitrators which has had, or would reasonably be expected to have, a
Company Material Adverse Effect. Neither Company nor any of its Affiliates
performing servicing functions is the subject of any action by a Governmental
Authority and none of such Persons is subject to any agreement, orders or
directives with any Governmental Authority, which, in each case, has had, or if
adversely determined, would reasonably be expected to have, a Company Material
Adverse Effect.
(h)    Company Licensed Marks. Company or its Affiliates is the owner of the
Company Licensed Marks, and Company has the right, power and authority to
license to Bank the use of the Company Licensed Marks in connection with the
Program.
(i)    Servicing Qualifications. Company or such other Affiliates of Company as
are servicing the Accounts are licensed and qualified in all jurisdictions as
necessary to service the Accounts in accordance with all Applicable Laws, except
where the failure to be so qualified would not reasonably be expected to have,
individually or in the aggregate, a Company Material Adverse Effect. Company or
such other Affiliates of Company as are servicing the Accounts have all
necessary facilities and, equipment, supplies and such other resources as are
reasonably necessary to provide any services required to be provided pursuant to
this Agreement.
Section 10.2.
General Representations and Warranties of Bank.

To induce Company to enter into this Agreement and participate in the Program,
and except as set forth in Bank’s Disclosure Schedules, Bank makes the following
representations and warranties to Company, each and all of which shall be deemed
to be restated and remade on and as of the Effective Date and the Closing Date
and each other date on which a payment is made by Bank to Company hereunder. The
representations and warranties in Section 10.2(e) and in Section 10.2(g) are
made solely as of the Effective Date and the Closing Date.
(a)    Corporate Existence. Bank (i) is a national banking association duly
organized and validly existing under the laws of the United States with its
principal office as indicated in the first paragraph of this Agreement, except
as such principal office may change subsequent to the Effective Date; and (ii)
to the extent required by Applicable Law, has all necessary licenses,





*

--------------------------------------------------------------------------------

        59

permits, consents, or approvals from or by, and has made all necessary notices
to and filings with, all Governmental Authorities having jurisdiction, to the
extent required for Bank to perform its obligations under this Agreement or
otherwise required for the conduct and operation of its business, except to the
extent that the failure to obtain such licenses, permits, consents, or approvals
or to provide such notices of filings would not reasonably be expected to have,
individually or in the aggregate, a material and adverse effect on the Program,
the Accounts, the Cardholder Indebtedness or Bank’s ability to perform its
obligations hereunder (collectively, a “Bank Material Adverse Effect”).
(b)    Capacity; Authorization; Validity. Bank has all necessary power and
authority to (i) execute and enter into this Agreement, and (ii) perform all of
the obligations required of Bank under this Agreement and the other documents,
instruments and agreements executed by Bank pursuant hereto, subject to any
changes required to be made to the Account Documentation as required to comply
with Applicable Law upon the acquisition of the Accounts by Bank. The execution
and delivery by Bank of this Agreement and all documents, instruments and
agreements executed and delivered by Bank pursuant hereto, and the consummation
by Bank of the transactions specified herein, have been duly and validly
authorized and approved by all necessary corporate action of Bank. This
Agreement (A) has been duly executed and delivered by Bank, (B) constitutes the
valid and legally binding obligation of Bank, and (C) is enforceable in
accordance with its terms (subject to applicable bankruptcy, insolvency,
reorganization, receivership or other laws affecting the rights of creditors
generally or financial institutions in particular and by general equity
principles including those respecting the availability of specific performance).
(c)    Conflicts; Defaults; Etc. The execution, delivery and performance of this
Agreement by Bank, its compliance with the terms hereof, and its consummation of
the transactions specified herein will not (i) conflict with, violate, result in
the breach of, constitute an event which would, or with the lapse of time or
action by a third party or both would, result in a default under, or accelerate
the performance required by, the terms of any material contract, instrument or
agreement to which Bank or any of its Affiliates is a party or by which it is
bound, except for conflicts, breaches and defaults which would not reasonably be
expected to have, individually or in the aggregate, a Bank Material Adverse
Effect; (ii) conflict with or violate the articles of association or by-laws, or
any other equivalent organizational document(s) of Bank; (iii) violate any
Applicable Law, or conflict with or require any consent or approval under any
judgment, order, writ, decree, permit or license, to which Bank is a party or by
which it is bound or affected, except to the extent that such violation or the
failure to obtain such consent or approval would not reasonably be expected to
have, individually or in the aggregate, a Bank Material Adverse Effect; (iv)
require the consent or approval of any other party to any contract, instrument
or commitment to which Bank or any of its Affiliates is a party or by which it
is bound, which consent or approval has not been obtained, except to the extent
that the failure to obtain such consent or approval would not reasonably be
expected to have, individually or in the aggregate, a Bank Material Adverse
Effect; or (v) require any filing with, notice to, consent or approval of, or
any other action to be taken with respect to, any Governmental Authority, which
filing, notice, consent or approval has not been made, given or obtained, as
appropriate, except to the extent that the failure to obtain such consent or
approval would not reasonably be expected to have, individually or in the
aggregate, a Bank Material Adverse Effect.











*

--------------------------------------------------------------------------------

        60

(d)    Solvency. Bank is solvent.
(e)    No Default. Neither Bank nor any of its Affiliates, nor to the best of
its Knowledge, any of its subcontractors performing material Program services is
in default with respect to any contract, agreement, lease, or other instrument
to which it is a party or by which it is bound, except for defaults which would
not have a Bank Material Adverse Effect, nor has Bank received any notice of
default under any contract, agreement, lease or other instrument regarding a
default which, if realized, would have, or would reasonably be expected to have,
a Bank Material Adverse Effect.
(f)    Books and Records. All of Bank’s and its Affiliates’ records, files and
books of account with respect to the Accounts, the Cardholder Indebtedness and
the Program’s economics are in all material respects complete and correct and
are maintained in accordance with Applicable Law, except to the extent that the
failure to so maintain such books and records would not reasonably be expected
to have a Bank Material Adverse Effect.
(g)    No Litigation. No action, claim, or any litigation, proceeding,
arbitration, investigation or controversy is pending or, to the best of Bank’s
Knowledge, threatened against Bank or its Affiliates or, to the best of Bank’s
Knowledge, their subcontractors (excluding Company) that provide material
services to the Program, at law, in equity or otherwise, before any court,
board, commission, agency or instrumentality of any federal, state, or local
government or of any agency or subdivision thereof or before any arbitrator or
panel of arbitrators which has had, or would reasonably be expected to have, a
Bank Material Adverse Effect. Bank, further, is not the subject of any action by
a Governmental Authority and is not subject to any agreement, orders or
directives with any Governmental Authority, which, in each case, has, or if
adversely determined, would reasonably be expected to have, either a Bank
Material Adverse Effect.
(h)    FDIC Insurance. Deposits placed at Bank are insured by the FDIC up to
applicable limits, and to the best of Bank’s Knowledge, no proceeding is
contemplated to revoke such insurance.
(i)    Bank Licensed Marks. Bank or its Affiliates, as applicable, is the owner
of the Bank Licensed Marks and has the right, power and authority to license to
Company the use of the Bank Licensed Marks in connection with the Program.
(j)    Network Rights. Bank is a member in good standing of the Network in which
the Co-Branded Credit Cards participate and has full authority under such
Network Rules to issue the Co-Branded Credit Cards, use and display (and permit
Company to use and display in accordance with this Agreement) such Network
trademarks, servicemarks and logos, and otherwise perform its obligations under
this Agreement.
(k)    Servicing Qualifications. Bank or an Affiliate of Bank is licensed and
qualified in all jurisdictions as necessary to service the Accounts in
accordance with all Applicable Laws, except where the failure to be so qualified
would not reasonably be expected to have, individually or in the aggregate, a
Bank Material Adverse Effect.
Section 10.3.
General Covenants of Company.










*

--------------------------------------------------------------------------------

        61

Company makes the following covenants to Bank, each and all of which shall
survive the execution and delivery of this Agreement, for so long as this
Agreement is in force:
(a)    Maintenance of Existence and Conduct of Business. Each of Nordstrom and
Company Bank shall preserve and keep in full force and effect its corporate
existence other than in the event of a merger or consolidation in which such
Company entity is not the surviving entity.
(b)    Litigation. Company shall comply with the LCMP. Company shall promptly
notify Bank of (i) any litigation for which Company has been served with a
complaint filed against Company with a Governmental Authority that is styled as
a class action or that has had or would reasonably be expected to have a
material adverse effect on the Program, Company’s performance of its obligations
hereunder or Bank’s rights or obligations hereunder, and (ii) any action, order,
directive by, agreement with, notice of investigation by, request for
information from or assessment received by Company from a Governmental Authority
that Company is permitted to disclose under Applicable Law and that has had or
would reasonably be expected to have a material adverse effect on the Program,
Company’s performance of its obligations hereunder or Bank’s rights or
obligations hereunder or with which Bank would be required to comply under this
Agreement. Company shall use commercially reasonable efforts to obtain
permission to make any such disclosure referred to in clause (ii). In addition,
Company shall make such additional disclosures to Bank as are contemplated by
the LCMP.
(c)    Enforcement of Rights. Except as otherwise specified herein, Company
shall enforce its rights against third parties to the extent that a failure to
enforce such rights would be reasonably likely to materially and adversely
affect the Program, the Accounts in the aggregate or Bank’s or Company’s ability
to perform its obligations hereunder.
(d)    Compliance. Company shall at all times comply with Applicable Law
affecting its obligations under this Agreement.
(e)    Books and Records. Company shall keep adequate records and books of
account of Company as servicer with respect to the Accounts, the Cardholder
Indebtedness and all aspects of the Program economics, in which proper entries
reflecting all of Company’s transactions are made in accordance with the terms
of this Agreement and with GAAP. All of such records, files and books of account
shall be in all material respects complete and correct and shall be maintained
in accordance with good business practice and Applicable Law.
(f)    Reports and Notices. Company shall provide Bank with notice of each of
the following events promptly upon occurrence thereof: (i) a Risk Event with
respect to Company, (ii) a Company Event of Default or an event that would
constitute a Company Event of Default following the passage of time or giving of
notice or both. A failure to deliver any notice pursuant to this Section 10.3(f)
shall not give rise to a Company Event of Default.
(g)    Access to and Preservation of Electronic Information; Cooperation in
Litigation. Company shall (i) fully cooperate with Bank to fulfill (A) Bank’s
hard copy and electronic discovery obligations under Applicable Law in
connection with any litigation to which Bank is a party in connection with the
Program (other than litigation between Company and Bank, which







*

--------------------------------------------------------------------------------

        62

is outside the scope of this Section 10.3(g)), including any obligation to
preserve documents, information and material related to any such litigation, and
(B) Bank’s reasonable requests with respect to document retention and production
in connection with any such litigation referred to in clause (A) above; and (ii)
cooperate, to the extent reasonably requested by Bank, in the handling and
disposition of any such litigation referred to in clause (i)(A) above. Nothing
contained in this Section 10.3(g) shall affect the parties’ respective rights
and (except to the extent expressly set forth in this Section 10.3(g))
obligations, whether pursuant to this Agreement or otherwise, with respect to
the conduct or discharge of any such litigation.
(h)    BINs. Certain covenants of Company with respect to BINs are set forth in
Schedule 10.3(h).
(i)    HIPAA. Company shall not deliver to Bank any information that is subject
to the Health Insurance Portability and Accountability Act.
Section 10.4.
General Covenants of Bank.

Bank makes the following covenants to Company, each and all of which shall
survive the execution and delivery of this Agreement, for so long as this
Agreement is in force:
(a)    Maintenance of Existence and Conduct of Business. Bank shall preserve and
keep in full force and effect its existence as a national banking corporation or
association other than in the event of a merger or consolidation in which Bank
is not the surviving entity.
(b)    Litigation. Bank shall comply with the LCMP. Bank shall promptly notify
Company of (i) any litigation for which Bank has been served with a complaint
filed against Bank with a Governmental Authority that is styled as a class
action or that has had or would reasonably be expected to have a material
adverse effect on the Program, Bank’s performance of its obligations hereunder
or Company’s rights or obligations hereunder, and (ii) any action, order,
directive by, agreement with or investigation by, request for information from,
or assessment received by Bank from a Governmental Authority that Bank is
permitted to disclose under Applicable Law and that has had or would reasonably
be expected to have a material adverse effect on the Program, Bank’s performance
of its obligations hereunder or Company’s rights or obligations hereunder. Bank
shall use commercially reasonable efforts to obtain permission to make any such
disclosure referred to in clause (ii). In addition, Bank shall make such
additional disclosures to Company as are contemplated by the LCMP.
(c)    Enforcement of Rights. Except as otherwise specified herein, Bank shall
enforce its rights against third parties to the extent that a failure to enforce
such rights would be reasonably likely to materially and adversely affect the
Program, the Accounts, or Company’s or Bank’s ability to perform its obligations
hereunder.
(d)    Compliance. Bank shall at all times comply with Applicable Law affecting
its obligations under this Agreement. Bank shall at all times maintain a
national bank charter and FDIC insurance.
(e)    Books and Records. Bank shall keep adequate records and books of account
with respect to the Accounts, the Cardholder Indebtedness and all aspects of the
Program economics







*

--------------------------------------------------------------------------------

        63

in which proper entries are made in accordance with GAAP. All of such records,
files and books of account shall be in all material respects complete and
correct and shall be maintained in accordance with good business practice and
Applicable Law.
(f)    Network. Bank shall remain a member in good standing of the Network in
which the Co-Branded Credit Cards participate, with full authority under Network
Rules to issue the Co-Branded Credit Cards, use and display (and permit Company
to use and display in accordance with this Agreement) the Network trademarks,
servicemarks and logos and otherwise perform its obligations under this
Agreement.
(g)    Reports and Notices. Bank shall provide Company with notice of each of
the following events promptly upon occurrence thereof: (i) a Risk Event with
respect to Bank, (ii) a Bank Event of Default or an event that would constitute
a Bank Event of Default following the passage of time or giving of notice or
both. A failure to deliver any notice pursuant to this Section 10.4(g) shall not
give rise to a Bank Event of Default.
(h)    Access to and Preservation of Electronic Information; Cooperation in
Litigation. Bank shall (i) fully cooperate with Company to fulfill (A) Company’s
hard copy and electronic discovery obligations under Applicable Law in
connection with any litigation to which Company is a party in connection with
the Program (other than litigation between Company and Bank, which is outside
the scope of this Section 10.4(h)), including any obligation to preserve
documents, information and material related to any such litigation, and (B)
Company’s reasonable requests with respect to document retention and production
in connection with any such litigation referred to in clause (A) above; and (ii)
cooperate, to the extent reasonably requested by Company, in the handling and
disposition of any such litigation referred to in clause (i)(A) above. Nothing
contained in this Section 10.4(h) shall affect the parties’ respective rights
and (except as expressly set forth in this Section 10.4(h)) obligations, whether
pursuant to this Agreement or otherwise, with respect to the conduct or
discharge of any such litigation.
(i)    BINs. Certain covenants of Bank with respect to BINs are set forth in
Schedule 10.4(i).
ARTICLE XI
CONFIDENTIALITY
Section 11.1.
General Confidentiality.

(a)    For purposes of this Agreement, “Confidential Information” of a
particular party means all of the following: (i) information that is provided by
or on behalf of such party to the other party or its agents in connection with
the Program; or (ii) information about such party or its Affiliates, or their
respective businesses, employees or customers, that is otherwise obtained by the
other party in connection with the Program, in each case including: (A)
information concerning marketing plans, objectives and financial results (other
than any such information disclosed to analysts and/or investors in the ordinary
course of business); (B) information regarding business systems, methods,
processes, financing data, programs and products; (C) information unrelated to
the Program provided by such party to the other party in connection









*

--------------------------------------------------------------------------------

        64

with this Agreement, including by accessing or being present at the business
location of the other party; (D) non-public Intellectual Property such as
proprietary technical information of such party including source code; (E) terms
of this Agreement, which shall be the confidential information of both parties;
and (F) Non-Personally Identifiable Information about Accounts and Program
performance. Confidential Information shall include Cardholder Data and Shopper
Data, but the use, disclosure, and return/destruction of such information shall
be governed by‎ ARTICLE VI and to the extent the provisions of ARTICLE VI and
this ARTICLE XI conflict, ARTICLE VI shall govern the provisions regarding
Cardholder Data and Shopper Data.
(b)    The restrictions on disclosure of Confidential Information under this
‎ARTICLE XI shall not apply to information that: (i) is already rightfully known
to such party at the time it obtains Confidential Information from the other
party (other than information referred to above that is the confidential
information of both parties to which the restrictions of this ARTICLE XI shall
apply notwithstanding this clause (i)); (ii) is or becomes generally available
to the public other than as a result of disclosure by the Receiving Party or its
representatives in breach of this Agreement; (iii) is received on a
non-confidential basis from a third party who, to the Knowledge of the Receiving
Party (as defined below) is not prohibited from transmitting such information to
the Receiving Party by a contractual, legal, fiduciary, or other obligation of
confidentiality; (iv) is contained in, or is capable of being discovered through
examination of publicly available records or products; (v) is required to be
disclosed by Applicable Law or pursuant to compulsory legal process (provided
that, (A) in the case of any public disclosure required by Governmental
Authorities with jurisdiction over securities disclosure requirements, including
applicable stock exchange rules or regulations, if such disclosure addresses
this Agreement, or the terms and conditions hereof, then, the party subject to
the Applicable Law shall consult with the other party regarding the proposed
disclosure prior to disclosure to the extent practicable, but shall not be
required to obtain the other party’s prior consent (and after such consultation
no further consultation shall be required for any future disclosure the contents
of which are substantially the same as the disclosure for which consultation was
sought) and (B) in the case of any disclosure required pursuant to compulsory
legal process or any other disclosure other than as required by a Governmental
Authority with jurisdiction over securities disclosure requirement, including
applicable stock exchange rules or regulations, the party subject to the
Applicable Law, to the extent not prohibited by Applicable Law, shall notify the
other party of any such disclosure requirement prior to disclosure and shall
afford such other party an opportunity to seek a protective order to prevent or
limit disclosure of the Confidential Information to third parties and shall
disclose Confidential Information of the other party only to the extent required
by such Applicable Law and such information shall remain Confidential
Information); or (vi) is developed by Company or Bank without the use of any
proprietary, non-public information provided by the other party under this
Agreement.
(c)    Except to the extent required by the Securities and Exchange Commission
or other Governmental Authority with jurisdiction over securities disclosure
requirements or pursuant to applicable stock exchange rules or regulations, or
as authorized by advance consent of the non-disclosing party which has not
subsequently been withdrawn, Bank and Company shall keep confidential and not
disclose this Agreement, or any of the terms and conditions of this Agreement,
to any third party other than Bank’s or Company’s Affiliates, employees,
advisors, attorneys, accountants, authorized agents, vendors, consultants,
service providers and subcontractors of Bank, Company, or their respective
Affiliates, in each case who have been









*

--------------------------------------------------------------------------------

        65

informed of the confidential nature of the information to be so disclosed and
have been instructed to abide by the terms of this ARTICLE XI. Notwithstanding
anything to the contrary in this Agreement, either party may disclose the
Confidential Information (i) to banking regulators having supervisory authority
over such party, subject to Schedule 11.1(c); (ii) to a prospective Nominated
Purchaser at the time, under the circumstances and in accordance with the
procedures set forth in Section 15.2(f); or (iii) in connection with a
transaction contemplated by Section 17.2.
(d)    If Company or Bank receive Confidential Information of the other party
(including Confidential Information owned by both parties) (“Receiving Party”),
the Receiving Party shall do the following with respect to the Confidential
information of the other party (including the Confidential Information owned by
both parties) (“Disclosing Party”): (i) keep the Confidential Information of the
Disclosing Party secure and confidential; (ii) treat all Confidential
Information of the Disclosing Party with the same degree of care as it accords
its own Confidential Information, but in no event less than a reasonable degree
of care; and (iii) implement and maintain commercially reasonable physical,
electronic, administrative and procedural security measures, including
commercially reasonable authentication, access controls, virus protection and
intrusion detection practices and procedures.
Section 11.2.
Use and Disclosure of Confidential Information.

(a)    Each Receiving Party shall use and disclose the Confidential Information
of the Disclosing Party only for the purpose of performing its obligations or
enforcing its rights with respect to the Program and this Agreement or as
otherwise expressly permitted by this Agreement, and shall not accumulate in any
way or make use of such Confidential Information for any other purpose.
(b)    Each Receiving Party shall: (i) limit access to the Disclosing Party’s
Confidential Information to those Affiliates, employees, advisors, attorneys,
accountants, authorized agents, vendors, consultants, service providers and
subcontractors of such Receiving Party and its Affiliates who have a reasonable
need to access such Confidential Information in connection with the Program in
accordance with the terms of this Agreement; and (ii) ensure that any Person
with access to the Disclosing Party’s Confidential Information has been informed
of the confidential nature of the information to be so disclosed and the
confidentiality provisions of this ARTICLE XI and has been instructed to abide
by contractual or professional obligations at least as protective of
Confidential Information and the terms of this Agreement as the provisions of
this ‎ARTICLE XI. The Receiving Party will be liable for any breach of the terms
of this Article XI by the foregoing persons with whom such Receiving Party
shares such information.
(c)    Information about Program marketing strategy, acquisition strategy,
Company Credit Card usage, and use of Systems that is unique to the Program and
that does not include general expertise or know-how shall not be shared with
Bank employees who are dedicated to, or spend a majority of their time in
respect of, any program, product or service involving a Competing Retailer.
Section 11.3.
Unauthorized Use or Disclosure of Confidential Information.












*

--------------------------------------------------------------------------------

        66

Each Receiving Party agrees that any unauthorized use or disclosure of
Confidential Information of the Disclosing Party would cause immediate and
irreparable harm to the Disclosing Party for which money damages would not
constitute an adequate remedy. In that event, the Receiving Party agrees that
injunctive relief shall be warranted in addition to any other remedies the
Disclosing Party may have. In addition, the Receiving Party agrees to: (a)
provide notice to the Disclosing Party of any use or disclosure of the
Disclosing Party’s Confidential Information in breach of this Agreement which
may come to its attention, in each case promptly, but in any case within the
earlier of public disclosure thereof, and three (3) Business Days following the
date on which disclosure or use came to the attention of the Receiving Party and
(b) take all steps at its own expense reasonably requested by the Disclosing
Party to limit, stop or otherwise remedy such disclosure or use.
Section 11.4.
Return or Destruction of Confidential Information.

Upon expiration or termination of this Agreement or any Interim Servicing
Period, if applicable, the Receiving Party shall cease using and promptly, at
Receiving Party’s option, return to Disclosing Party or arrange for the
destruction of any and all the Disclosing Party’s Confidential Information
(including any electronic or paper copies, reproductions, extracts or summaries
thereof); provided, however, the Receiving Party in possession of tangible
property containing the Disclosing Party’s Confidential Information may retain,
subject to the terms of this Agreement, (a) such Confidential Information as may
be present in backup, recovery or similar archival or disaster recovery systems,
(b) Confidential Information (i) that a Receiving Party or its representatives
are required to retain to comply with Applicable Law or documented, internal
retention policies, (ii) that was included in materials provided to Receiving
Party’s or its Affiliate’s board of directors and/or committee thereof, and is
retained in the corporate minutes of such board of directors or committed there,
or (iii) that are automatically retained as part of a computer back-up, recovery
or similar archival or disaster recovery system or form; provided such copies
are not intentionally accessed except where required by Applicable Law or where
disclosure is otherwise permitted under this Agreement, (c) Confidential
Information that a Receiving Party’s representatives that are legal or
accounting firms retain in accordance with policies and procedures implemented
by such Persons in order to comply with Applicable Law or professional rules or
standards or (d) Confidential Information that is needed to defend any legal
claim, which claim is outstanding or threatened on the date of expiration or
termination. Such return or destruction shall be certified in writing, including
a statement that no copies of Confidential Information have been kept, except as
provided herein.
ARTICLE XII
RETAIL PORTFOLIO ACQUISITIONS AND DISPOSITIONS
Section 12.1.
Retail Portfolio Acquisition.

In the event that Company purchases another retailer in the United States, or
any operations, stores or other channels thereof, and the acquired retail
operations or locations will bear a Company Licensed Mark or other mark using
the Company name (any of the foregoing, an “Acquired Retailer”), and the
acquired retailer directly or through a third party has a private











*

--------------------------------------------------------------------------------

        67

label Credit Card and/or co-branded Credit Card portfolio (the “Acquired
Retailer Portfolio”), the terms set forth in Schedule 12.1 shall apply.
Section 12.2.
Retail Portfolio Disposition.

The provisions of Schedule 12.2 shall apply to the disposition of Company
Channels.
ARTICLE XIII
EVENTS OF DEFAULT; RIGHTS AND REMEDIES
Section 13.1.
Events of Default.

The occurrence of any one or more of the following events (regardless of the
reason therefor) shall constitute an event of default by a party hereunder:
(a)    Such party shall fail to make a payment of any material amount due and
payable pursuant to this Agreement (other than payment defaults under Section
13.2(a) or Section 13.3(a)) (other than amounts that are disputed in good faith
pursuant to Section 3.4 and Section 3.5, until such dispute resolution
procedures have been exhausted) and such failure shall remain unremedied for a
period of three (3) Business Days after the non-defaulting party shall have
given notice thereof by 5 p.m. Eastern;
(b)    Such party shall fail to perform, satisfy or comply with any obligation,
condition, covenant or other provision contained in this Agreement (other than
failure to comply with any Service Level Standards set forth in Schedule
‎4.12(a)), and (i) such failure shall remain unremedied for a period of thirty
(30) days after the other party shall have given notice thereof or, if the same
cannot be cured in a commercially reasonable manner within such time, the same
shall not constitute an event of default if the party shall have initiated and
diligently pursued a cure within such time and such cure is completed within
sixty (60) days from the date of notice regarding such failure, and (ii) such
failure shall or would reasonably be expected to have a material and adverse
effect on the Program, Bank Licensed Marks or Company Licensed Marks, or
materially diminish the economic value of the Program to the other party; or
(c)    Any representation or warranty by such party contained in this Agreement
shall not be true and correct in any respect as of the date when made or
reaffirmed, and (i) the party making such representation or warranty shall fail
to cure the event giving rise to such breach within thirty (30) days after the
other party shall have given notice thereof specifying the nature of the breach
in reasonable detail or, if the same cannot be cured in a commercially
reasonable manner within such time, the same shall not constitute an event of
default if the party shall have initiated a cure within such time and such cure
shall be completed within sixty (60) days from the date of notice regarding such
breach, and (ii) such failure shall or would reasonably be expected either to
have a material and adverse effect on the Program, Bank Licensed Marks or
Company Licensed Marks, or materially diminish the economic value of the Program
to the other party.











*

--------------------------------------------------------------------------------

        68



Section 13.2.
Defaults by Bank.

The occurrence of any one or more of the following events (regardless of the
reason therefor) shall constitute an event of default by Bank:
(a)    Bank shall fail to settle in accordance with Section 7.2, any amount
payable by Bank thereunder within two (2) Business Days after Company shall have
given notice thereof by 5 p.m. Eastern;
(b)    Bank shall no longer be solvent or shall fail generally to pay its debts
as they become due or there shall be a substantial cessation of Bank’s regular
course of business;
(c)    Any Governmental Authority having jurisdiction over Bank shall order the
appointment of a custodian, receiver, liquidator, assignee, trustee or
sequestrator (or similar official) of Bank or of any substantial part of its
properties, or order the winding-up or liquidation of the affairs of Bank, and
such order shall not be vacated, discharged, stayed or bonded within sixty (60)
days from the date of entry thereof;
(d)    Bank shall (i) consent to the institution of proceedings specified in
paragraph (c) above or to the appointment of or taking possession by a
custodian, receiver, liquidator, assignee, trustee or sequestrator (or similar
official) of Bank or of any substantial part of its properties, or (ii) take
corporate action in furtherance of any such action;
(e)    A petition under the Bankruptcy Code or similar law shall be filed
against Bank Guarantor and not be dismissed within sixty (60) days; or a decree
or order by a court having jurisdiction (i) for relief in respect of Bank
Guarantor pursuant to the Bankruptcy Code or any other applicable bankruptcy or
other similar law, (ii) for appointment of a custodian, receiver, liquidator,
assignee, trustee, or sequestrator (or similar official) of Bank Guarantor or of
any substantial part of its properties, or (iii) ordering the winding-up or
liquidation of the affairs of Bank Guarantor shall be entered, and shall not be
vacated, discharged, stayed or bonded within sixty (60) days from the date of
entry thereof; or Bank Guarantor shall (A) file a petition seeking relief
pursuant to the Bankruptcy Code or any other applicable bankruptcy or other
similar law, (B) consent to the institution of proceedings pursuant thereto or
to the filing of any such petition or to the appointment of or taking possession
by a custodian, receiver, liquidator, assignee, trustee or sequestrator (or
similar official) of Bank Guarantor or any substantial part of its properties,
or (C) take corporate action in furtherance of any such action; or
(f)    The event set forth on Schedule 13.2(f) shall have occurred.
Section 13.3.
Defaults by Company.

The occurrence of any one or more of the following events (regardless of the
reason therefor) shall constitute an event of default by Company:
(a)    Company shall fail to settle in accordance with Section 7.2 any amount
payable by Company thereunder within two (2) Business Days after Bank shall have
given notice thereof by 5 p.m. Eastern;







*

--------------------------------------------------------------------------------

        69

(b)    Company shall no longer be solvent or shall fail generally to pay its
debts as such debts become due or there shall be a substantial cessation of
Company’s regular course of business;
(c)    A petition under the Bankruptcy Code or similar law shall be filed
against Nordstrom and not be dismissed within sixty (60) days;
(d)    A decree or order by a court having jurisdiction (i) for relief in
respect of Nordstrom pursuant to the Bankruptcy Code or any other applicable
bankruptcy or other similar law, (ii) for appointment of a custodian, receiver,
liquidator, assignee, trustee, or sequestrator (or similar official) of
Nordstrom or of any substantial part of its properties, or (iii) ordering the
winding-up or liquidation of the affairs of Nordstrom shall be entered, and
shall not be vacated, discharged, stayed or bonded within sixty (60) days from
the date of entry thereof;
(e)    Nordstrom shall (i) file a petition seeking relief pursuant to the
Bankruptcy Code or any other applicable bankruptcy or other similar law, (ii)
consent to the institution of proceedings pursuant thereto or to the filing of
any such petition or to the appointment of or taking possession by a custodian,
receiver, liquidator, assignee, trustee or sequestrator (or similar official) of
Nordstrom or any substantial part of its properties, or (iii) take corporate
action in furtherance of any such action;
(f)    Any Governmental Authority having jurisdiction over Company Bank shall
order the appointment of a custodian, receiver, liquidator, assignee, trustee or
sequestrator (or similar official) of Company Bank or of any substantial part of
its properties, or order the winding-up or liquidation of the affairs of Company
Bank, and such order shall not be vacated, discharged, stayed or bonded within
sixty (60) days from the date of entry thereof;
(g)    Company Bank shall (i) consent to the institution of proceedings
specified in paragraph (f) above or to the appointment of or taking possession
by a custodian, receiver, liquidator, assignee, trustee or sequestrator (or
similar official) of Company Bank of any substantial part of its properties, or
(ii) take corporate action in furtherance of any such action; provided, however,
if Nordstrom or any of its Affiliates assumes all of the rights and obligations
of Company Bank under this Agreement, the voluntary dissolution or sale of
Company Bank shall not be deemed to be a Company Event of Default; or
(h)    The event set forth on Schedule 13.3(h) shall have occurred.
Section 13.4.
Remedies for Events of Default.

In addition to any other rights or remedies available to the parties at law or
in equity, upon the occurrence of a Company Event of Default or Bank Event of
Default, the non-defaulting party shall be entitled, in addition to its
termination rights under ARTICLE XIV, to collect any amount in default plus
interest at a rate equal to LIBOR, or such lesser amount permitted under
Applicable Law. In addition, the provisions of Schedule 13.4 shall apply.











*

--------------------------------------------------------------------------------

        70

ARTICLE XIV
TERM/TERMINATION
Section 14.1.
Term.

This Agreement shall continue in full force and effect from the Effective Date
until the date which is seven (7) years from the Closing Date (the “Initial
Term”) unless earlier terminated as provided herein. The Agreement shall renew
automatically without further action of the parties for successive two (2) year
terms (each a “Renewal Term”) unless (a) Bank provides written notice of
non-renewal at least eighteen (18) months or (b) Company provides written notice
of non-renewal at least twelve (12) months, in each case, prior to the
expiration of the Initial Term or current Renewal Term, as the case may be.
Section 14.2.
Termination by Company Prior to the End of the Term.

Company may terminate this Agreement after the Closing Date but prior to the end
of the Term:
(a)    upon written notice upon the occurrence of a Bank Event of Default;
(b)    upon notice if Bank shall fail to perform, satisfy or comply with any
obligation, condition, covenant or other provision contained in this Agreement
for a period of not less than sixty (60) consecutive days due to a Force Majeure
Event and such failure shall either have a material and adverse effect on the
Program, the Bank Licensed Marks or the Company Licensed Marks, or materially
diminish the economic value of the Program to Company; or
(c)    upon specified notices upon the occurrence of any of the events set forth
in Schedule 14.2.
Section 14.3.
Termination by Bank Prior to the End of the Term.

Bank may terminate this Agreement after the Closing Date but prior to the end of
the Term:
(a)    upon notice upon the occurrence of a Company Event of Default;
(b)    upon notice if Company shall fail to perform, satisfy or comply with any
obligation, condition, covenant or other provision contained in this Agreement
for a period of not less than sixty (60) consecutive days due to a Force Majeure
Event and such failure shall either have a material and adverse effect on the
Program, the Bank Licensed Marks or the Company Licensed Marks, or materially
diminish the economic value of the Program to Bank; or
(c)    upon specified notices upon the occurrence of any of the events set forth
in Schedule 14.3.
Section 14.4.
Termination Prior to Closing Date.












*

--------------------------------------------------------------------------------

        71

(a)    This Agreement shall terminate automatically if the Purchase Agreement
terminates prior to the Closing Date.
(b)    Company may terminate this Agreement upon notice to Bank on or prior to
the Closing Date if a Bank Event of Default shall have occurred.
(c)    Bank may terminate this Agreement upon notice to Company on or prior to
the Closing Date if a Company Event of Default shall have occurred.
ARTICLE XV

EFFECTS OF TERMINATION
Section 15.1.
General Effects.

(a)    In the event of termination prior to the Closing Date, all obligations of
the parties under this Agreement shall cease, except that the provisions
specified in Section 17.22 shall survive.
(b)    In the event of termination following the Closing Date, notwithstanding
anything to the contrary contained in ARTICLE XIII or XIV, the obligations of
the parties shall be as set forth in Schedule 15.1(b).
(c)    Upon the satisfaction of the provisions of Section 15.2 and Section 15.3,
all obligations of the parties under this Agreement shall cease, except that the
provisions specified in Section 17.22 shall survive.
(d)    In the event that Bank performs any of the servicing functions for the
Program as of the date of exercise of the Purchase Option, Bank shall, upon
request of Company or the Nominated Purchaser, continue to provide interim
servicing for a period specified in Schedule 15.1(d) (the “Bank Interim
Servicing Period”).
Section 15.2.
Company Option to Purchase the Program Assets.

(a)    If this Agreement expires or is terminated after the Closing Date by
either party for whatever reason, Company directly or through Company Bank or
another Affiliate shall have the option to purchase (or to arrange for one or
more third parties nominated by Company (a “Nominated Purchaser”) to purchase)
from Bank the Program Assets, including all relevant Account Documentation,
Account information and history and other data reasonably necessary to enable
continuing operation and management of the Accounts (the “Purchase Option”), at
the purchase price set forth in Section 15.2(d) or Section 15.2(e) and on
customary terms and conditions (and no more onerous to (i) Bank than those
applicable to Company in the Purchase Agreement or (ii) Company or the Nominated
Purchaser than those applicable to Bank in the Purchase Agreement).
(b)    The Purchase Option is exercisable by Company, Company Bank or a
Nominated Purchaser serving written notice of such exercise to Bank (the
“Purchase Notice”). The Purchase Notice must be delivered within the timeframe
set forth in clause (b) of Schedule 15.2.











*

--------------------------------------------------------------------------------

        72

(c)    If such Purchase Option is exercised, Company, Company Bank or a
Nominated Purchaser must complete the purchase of the Program Assets within one
hundred eighty (180) days after delivery of the Purchase Notice; provided,
however, that consummation of the purchase of the Program Assets shall occur no
earlier than the Termination Date; provided, further, that the one hundred
eighty (180) day timeframe set forth in this Section 15.2(c) may be extended to
up to two hundred seventy (270) days after delivery of the Purchase Notice as
necessary for required regulatory approvals. The date of such completion shall
be the “Program Purchase Date.”
(d)    If this Agreement expires in accordance with Section 14.1, or is
terminated pursuant to clause (g) or (h) of Schedule 14.2, the purchase price
for the Program Assets purchased, other than the Existing Receivables, payable
on the Program Purchase Date, shall be equal to:
(i)    the Cardholder Indebtedness outstanding on the Program Purchase Date that
did not exist as of the Closing Date and that has not been written off in
accordance with the Risk Management Policies; and
(ii)    the Existing Receivables may not be purchased, except pursuant to a
Clean Up Call Option; provided that pursuant to such Clean Up Call Option the
purchase price for the Existing Receivables shall be equal to the Cardholder
Indebtedness as of the Program Purchase Date that has not been written off (and
that should not have been written off) in accordance with the Risk Management
Policies.
(e)    If this Agreement terminates in accordance with Section 14.2 (other than
clause (g) or (h) of Schedule 14.2) or Section 14.3 the purchase price for the
Program Assets purchased, including the Existing Receivables, payable on the
Program Purchase Date, shall be equal to the Cardholder Indebtedness as of the
Program Purchase Date that has not been written off (and that should not have
been written off) in accordance with the Risk Management Policies.
(f)    The parties will use commercially reasonable efforts to minimize
transition costs. The parties also agree to the provisions set forth in clause
(f) of Schedule 15.2 in connection with the pursuit of the Purchase Option.
(g)    Bank shall not charge, and Company shall have no obligation to pay, any
of Bank’s deconversion costs related to the purchase of the portfolio by Company
or a Nominated Purchaser.
(h)    After the Program Purchase Date, Bank shall have no further rights in or
to any Cardholder Data, except as provided in Section 11.4. If the Purchase
Option is not exercised, following the Termination Date, in no event shall Bank
solicit any Cardholder for any loan, product or service (other than any
activities permitted by Section 15.3) on the basis of such Person’s status as a
Cardholder or any other information obtained in connection with the Program
without Company’s prior consent.
(i)    If Company exercises its right to purchase or select a Nominated
Purchaser to purchase the Program Assets, Bank shall negotiate in good faith
with respect to the assignment











*

--------------------------------------------------------------------------------

        73

of Enhancement Products (to the extent such products are not proprietary to
Bank’s Credit Card business), if any, to Company or its Nominated Purchaser.
(j)    Upon the Program Purchase Date, Company, as servicer, will notify the
three major credit reporting bureaus that the designation on all Accounts
purchased shall reflect that such Accounts have been transferred.
(k)    With respect to the Co-Branded Accounts, Bank will cooperate to transfer
any and all right to interchange fees and any dedicated BINs to Company or its
Nominated Purchaser as of the Program Purchase Date.
(l)    Notwithstanding anything to the contrary in this Agreement, if Company
exercises its right to purchase or select a Nominated Purchaser to purchase the
Program Assets, Company shall have the right to communicate with Cardholders
regarding the new Credit Card program during the period beginning ninety (90)
days prior to the Termination Date (and not prior thereto).
Section 15.3.
Rights of Bank if Purchase Option not Exercised.

(a)    If this Agreement expires or is terminated after the Closing Date and (i)
Company gives notice that it will not exercise the Purchase Option, (ii) Company
fails to exercise the Purchase Option within the timeframe set forth in Section
15.2(c) or (iii) Company has provided Bank the Purchase Notice but Company
subsequently determines and notifies Bank that it has determined that neither
Company nor a Nominated Purchaser will consummate the purchase of the Program
Assets, Company shall provide Bank with interim servicing during the period (the
“Company Interim Servicing Period”) specified in and in accordance with the
provisions of Schedule 15.3.
(b) through (f) [RESERVED]
(g)     If this Agreement is terminated (including at expiration of the Term)
and (i) Company gives notice that it will not exercise the Purchase Option, (ii)
Company fails to exercise the Purchase Option within the timeframe set forth in
Section 15.2(c) or (iii) Company has provided Bank the Purchase Notice but
Company subsequently determines that neither it nor a Nominated Purchaser will
consummate the purchase of the Program Assets, Company shall have no further
rights whatsoever in the Program Assets except to the extent of Company
ownership of Company Licensed Marks. In such event, Bank shall have the right
to:
(i)    issue to Cardholders that Bank considers creditworthy a replacement or
substitute Credit Card (which card must not bear any Company Licensed Mark or
other design, logo, trademark, trade dress or service mark confusingly similar
thereto) with such characteristics as Bank considers appropriate (the cost of
card re-design and re-issue being borne solely by Bank); provided, however, that
Bank shall not issue such a replacement or substitute card in cooperation with,
branded by or with any name associated with, or otherwise for the benefit of,
any Competing Retailer; and provided, further, that any such offer to issue
replacement or substitute Credit Cards (which may include different Credit Cards
to different Cardholders) shall be made at one time to all Cardholders;







*

--------------------------------------------------------------------------------

        74

(ii)    subject to Applicable Law and to the terms of the relevant Credit Card
Agreement, notify Cardholders that Bank will cease providing credit under the
Accounts and to require repayment of all amounts outstanding on all Accounts
until all associated receivables have been repaid;
(iii)    sell the Accounts and associated Program Assets to a third party
purchaser selected by Bank at a price agreed between Bank and the purchaser;
provided, however, that Bank shall not sell the Accounts and associated
receivables to or for the direct or indirect benefit of a Competing Retailer; or
(iv)    exercise its rights contained herein or in accordance with any
combination of its rights pursuant to subsection (i), subsection (ii) and
subsection ‎(iii) above; provided, however, that Bank shall not take any action
that would affect, preclude or limit Company in any way from directly or
indirectly offering Credit Cards to Shoppers.
(h)    If (i) Company gives notice that it will not exercise the Purchase
Option, (ii) Company fails to exercise the Purchase Option within the timeframe
set forth in Section 15.2(c) or (iii) Company has delivered the Purchase Notice
but Company subsequently determines that neither it nor a Nominated Purchaser
will consummate the purchase of the Program Assets, then following the end of
the Company Interim Servicing Period, Bank shall no longer utilize any of
Company Licensed Marks and must rebrand the Company Credit Cards, and if Bank
does not terminate credit privileges associated with Accounts, Bank shall
replace, at its own cost, all outstanding Company Credit Cards with Credit Cards
that do not bear the Company Licensed Marks; provided, however, that, subject to
Company’s right to approve use of its name in any materials including templates,
Bank may continue to use the Company name to identify the Account for billing
and collection purposes and as required to comply with Applicable Law.
(i)    Company and Bank shall mutually agree upon a termination letter to be
sent to Cardholders if Company does not purchase the Program Assets.
(j)    In the event Company does not purchase the Program Assets, the license to
any Company Intellectual Property granted in Section 9.3(a) shall expire on the
Termination Date; provided that such license shall extend to solely to the
extent necessary for the parties to exercise their rights and perform their
obligations during the Interim Servicing Period.


ARTICLE XVI

INDEMNIFICATION
Section 16.1.
Company Indemnification of Bank.

From and after the Effective Date, Company shall indemnify and hold harmless
Bank, its Affiliates, and their respective officers, directors and employees
(collectively, the “Bank Indemnified Parties”) from and against and in respect
of any and all losses, liabilities, judgments, settlements, awards, defenses,
counterclaims, actions, proceedings, interest, penalties, damages, costs and
expenses of whatever nature, including reasonable attorneys’ fees and expenses
(collectively, “Losses”), which are caused or incurred by, result from, arise
out of or relate to:







*

--------------------------------------------------------------------------------

        75

(a)    Company’s or its Affiliates’ or subcontractors’, or their respective
Licensees’, subcontractors’, officers’, directors’, employees’ or agents’
negligence, recklessness or willful misconduct (including acts and omissions)
relating to the Program;
(b)    any breach by Company or its Affiliates or subcontractors, or their
respective Licensees, subcontractors, officers, directors, employees or agents
of any of the terms, conditions, covenants, representations, or warranties
contained in this Agreement (provided that a breach of this Agreement that is
solely a breach of a Service Level Standard of Company shall be subject only to
the consequences set forth in Schedule 4.12(a) and provided further that a
breach of a Service Level Standard that is also a breach of a term, condition,
covenant, representation or warranty that is not a Service Level Standard shall
continue to be subject to any remedies that Bank may have under this Agreement
or at law or in equity, including the indemnification obligations set forth in
this Section 16.1);
(c)    any actions or omissions by Bank taken or not taken (i) at Company’s
request or direction, except where Bank would have been otherwise required to
take such action (or refrain from acting) absent such request or direction of
Company or (ii) pursuant to Company’s exercise of its deadlock-breaking
authority pursuant to this Agreement;
(d)    dishonest or fraudulent acts by Company or its Affiliates or
subcontractors or their respective Licensees, subcontractors, or their
respective officers, directors, employees or agents in connection with the
Program;
(e)    any failure by Company or its Affiliates or Licensees to satisfy any of
their obligations to a customer in connection with a purchase of Nordstrom Goods
and/or Services on a Company Credit Card;
(f)    any Account Documentation or Program Materials to the extent (i) content
thereof was required to receive prior legal review by Bank but was not provided
for Bank’s prior legal review as required in accordance with this Agreement,
(ii) content thereof was required to be submitted for Bank’s legal review
following dissemination and was not so submitted, (iii) content thereof was
required to be submitted for Bank’s legal review following dissemination and was
so submitted, but a reasonable time following such submission to enable Bank to
complete such review in accordance with the provisions of this Agreement has not
yet elapsed, (iv) to the extent applicable thereto, content thereof did not
conform to the Advertising Guide or the Customer Service Communications Protocol
(with respect to Program Materials not subject to prior Bank review), (v) any
comments of Bank pursuant to its review process that were required to be
included in such Account Documentation or Program Materials were not correctly
included in such Account Documentation or Program Materials as so required or
(vi) the content thereof that was the source of the Losses was included therein
pursuant to Company’s exercise of its deadlock-breaking authority pursuant to
this Agreement;
(g)    any claim, suit or proceeding by any Governmental Authority or other
third party arising out of (i) any aspect of the Servicing practices implemented
that have either not been submitted for review by Bank or that have been
submitted for such review, but a reasonable time for Bank to complete such
review has not yet elapsed, (ii) the failure of Company or its Affiliates or
their subcontractors, or their respective Licensees, subcontractors, directors,
officers,







*

--------------------------------------------------------------------------------

        76

employees or agents to comply with Applicable Law, the Risk Management Policies,
the Servicing practices, the Compliance Management Program, the Fraud Management
Policies, the Customer Service Communications Protocol, the LCMP or the Program
Privacy Notice, except to the extent (A) in the case of a failure to comply with
Applicable Law, the action constituting such failure was taken after the Closing
Date and in compliance with the Risk Management Policies, the Servicing
practices, the Compliance Management Program, the Fraud Management Policies (to
the extent related to anti-money laundering, Bank Secrecy Act, OFAC compliance
or similar legal or regulatory requirements), the Customer Service
Communications Protocol, the LCMP and the Program Privacy Notice or any
requirement adopted pursuant to Bank’s deadlock-breaking authority, or (B) in
the case of any of the foregoing failures, the action constituting such failure
was taken or not taken at the written request of Bank;
(h)    the operation of a Second Look Program by a Person other than Bank;
(i)    any claim, suit or proceeding by a Governmental Authority or other third
party arising out of the operation of the Loyalty Program or any other value or
loyalty program operated by Company, except for a claim arising out of the
failure of any feature of the Loyalty Program to comply with Applicable Law
unless such violation arose out of Company’s right with respect to the Loyalty
Program pursuant to clause (e) of Schedule 15.3;
(j)    any claim, suit or proceeding by a Governmental Authority or other third
party arising out of Company’s Inserts or Billing Statement messages or arising
out of other communications by Company with Cardholders that do not constitute
Program Materials;
(k)    any claim, suit or proceeding by a third party that alleges that the use
by Bank of the Company Licensed Marks as permitted herein violates the
intellectual property rights of such third party;
(l)    any claim, suit or proceeding by a third party that alleges that the use
of Company’s Systems or any other Company Intellectual Property licensed by Bank
and used as permitted herein violates the intellectual property rights of such
third party; and
(m)    any payment product accounts issued by Company Bank residing in a
Bank-owned BIN, including any Employee Accounts that bear the trademarks of the
Network.
Notwithstanding the foregoing, Company Bank’s obligations hereunder shall be
limited only to Losses caused by Company Bank that are not otherwise indemnified
by Nordstrom.
Section 16.2.
Bank’s Indemnification of Company.

From and after the Effective Date, Bank shall indemnify and hold harmless
Company, its Affiliates, their respective officers, directors, employees,
(collectively, the “Company Indemnified Parties”) from and against and in
respect of any and all Losses, which are caused or incurred by, result from,
arise out of or relate to:
(a)    Bank’s or its Affiliates’ or subcontractors’ or their respective
subcontractors’, officers’, directors’, employees’ or agents’ negligence,
recklessness or willful misconduct (including acts and omissions) relating to
the Program;







*

--------------------------------------------------------------------------------

        77

(b)    any breach by Bank or any of its Affiliates or subcontractors, or their
respective subcontractors, officers, directors, employees or agents of any of
the terms, conditions, covenants, representations, or warranties contained in
this Agreement (provided that a breach of this Agreement that is solely a breach
of a Service Level Standard of Bank shall be subject only to the consequences
set forth in Schedule 4.12(a) and provided further that a breach of a Service
Level Standard that is also a breach of a term, condition, covenant,
representation or warranty that is not a Service Level Standard shall continue
to be subject to any remedies that Company may have under this Agreement or at
law or in equity, including the indemnification obligations set forth in this
Section 16.2);
(c)    any actions or omissions by Company taken or not taken (i) at Bank’s
request or direction, except where Company would have been otherwise required to
take such action (or refrain from acting) absent such request or direction of
Bank or (ii) pursuant to Bank’s exercise of its deadlock-breaking authority
pursuant to this Agreement;
(d)    any failure of any element of the Compliance Management Program, the Risk
Management Policies, the Servicing practices, the Fraud Management Policies
(solely to the extent related to anti-money laundering, Bank Secrecy Act, OFAC
compliance or similar legal or regulatory requirements), or the Program Privacy
Notice provided to Bank for review to comply with Applicable Law (including any
failure by Bank to require incorporation therein of any provision required to
comply with Applicable Law);
(e)    any failure by Bank to satisfy any of its obligations to Cardholders
pursuant to the terms of the applicable Credit Card Agreement;
(f)    dishonest or fraudulent acts by Bank, its Affiliates or subcontractors or
their respective subcontractors or their respective officers, directors,
employees, subcontractors or agents in connection with the Program;
(g)    (i) any failure of the Account Documentation or Program Materials
(including the Advertising Guide and any Program Materials that conform to the
Advertising Guide then in effect) reviewed (or deemed reviewed) by Bank and in
use after the Closing Date to comply with Applicable Law, except to the extent
(A) content thereof was not provided for Bank’s legal review in accordance with
this Agreement or was submitted but a reasonable time following such submission
for Bank to complete such review has not yet elapsed, (B) any comments of Bank
pursuant to such review process required to be included therein were not
correctly included in such Account Documentation or Program Materials or (C) the
content thereof that was the source of the Losses was included therein pursuant
to Company’s exercise of its deadlock-breaking authority pursuant to this
Agreement; and (ii) any aspect of Account Documentation or Program Materials to
the extent the content thereof that was the source of the Losses was included
therein pursuant to comments thereon received from Bank or pursuant to Bank’s
exercise of its deadlock-breaking authority pursuant to this Agreement;
provided, however, that in the case of each of clause (i) and (ii), with respect
to Program Materials that were used prior to the Closing Date and continue to be
used after the Closing Date, Bank’s indemnification obligation shall be limited
to Losses that are incurred as a result of such use after the Closing Date and
Company shall remain responsible for any Losses incurred as a result of such use
prior to the Closing Date,









*

--------------------------------------------------------------------------------

        78

and shall indemnify Bank for such Losses as Excluded Liabilities pursuant to the
Purchase Agreement.
(h)    any claim, suit or proceeding by any Governmental Authority or other
third party to the extent arising out of (i) the failure of Bank, its
Affiliates, their subcontractors, or their respective directors, officers,
employees or agents to comply with the Program Privacy Notice, (ii) the failure
of the Program to comply with Applicable Law following the Closing Date, except
to the extent that liability in respect thereof relates to or arises from (A)
acts or activities prior to the Closing Date, (B) failure of the Fraud
Management Policies to comply with Applicable Law except to the extent such
liability arises from the failure of such Fraud Management Policies to comply
with Applicable Law related to anti-money laundering, Bank Secrecy Act, OFAC
compliance or similar legal or regulatory requirements, (C) failure by Company,
or its Affiliates or subcontractors or their respective Licensees,
subcontractors, officers, directors, employees or agents to follow the
provisions of this Agreement, the Risk Management Policies, the Servicing
practices, the Compliance Management Program, the Fraud Management Policies, the
Customer Service Communications Protocol, the LCMP or the Program Privacy
Notice, or (D) failure of Company, or its Affiliates or subcontractors or their
respective Licensees, subcontractors, officers, directors, employees or agents
to follow written instructions given by or on behalf of Bank (but solely to the
extent Company has an obligation pursuant to this Agreement to follow such
written instructions);
(i)    any claim, suit or proceeding by any Governmental Authority or other
third party arising out of the failure of Bank or any of its Affiliates, their
subcontractors, or their respective directors, officers, employees or agents to
comply with Applicable Law, the Risk Management Policies, the Servicing
practices, the Compliance Management Program, the Fraud Management Policies, the
Customer Service Communications Protocol, the LCMP or the Program Privacy
Notice, unless such failure was the result of any action taken or not taken at
the written request of Company;
(j)    any claim, suit or proceeding by a Governmental Authority or other third
party arising out of Bank’s Inserts or Billing Statement messages; or arising
out of other communications by Bank with Cardholders that do not constitute
Program Materials;
(k)    any claim, suit or proceeding by a third party that alleges that the use
by Company of the Bank Licensed Marks as permitted herein violates the
intellectual property rights of such third party; and
(l)    any claim, suit or proceeding by a third party that alleges that the use
of Bank’s Systems or any other Bank Intellectual Property licensed to Company
and used as permitted herein violates the intellectual property rights of such
third party.
For the avoidance of doubt, references to Bank’s subcontractors in this ARTICLE
XVI shall not include Company or any of its Affiliates or subcontractors.
Section 16.3.
Procedures.

(a)    In case any claim is made by a third party, or any suit or action is
commenced by a third party, against a Bank Indemnified Party or Company
Indemnified Party, the party in









*

--------------------------------------------------------------------------------

        79

respect of which indemnification may be sought under this ‎ARTICLE XVI
(including for the benefit of its officers, directors or employees claiming by
or through any of them) (the “Indemnified Party”) shall promptly give the other
party (the “Indemnifying Party”) written notice thereof and the Indemnifying
Party shall be entitled to participate in the defense thereof and, with prior
written notice to the Indemnified Party given not later than twenty (20) days
after the delivery of the applicable notice, to assume, at the Indemnifying
Party’s expense, the defense thereof, with counsel reasonably satisfactory to
such Indemnified Party. After notice from the Indemnifying Party to such
Indemnified Party of its election so to assume the defense thereof, except as
specified in Section 16.3(b), the Indemnifying Party will not be liable to such
Indemnified Party under this Section for any attorneys’ fees or other expenses
subsequently incurred by such Indemnified Party in connection with the defense
thereof other than reasonable costs of investigation.
(b)    The Indemnified Party shall have the right to employ its own counsel if
the Indemnifying Party elects to assume such defense, but the fees and expenses
of such counsel shall be at the Indemnified Party’s expense, unless (i) the
employment of such counsel has been authorized in writing by the Indemnifying
Party, (ii) the Indemnifying Party has not employed counsel to take charge of
the defense within twenty (20) days after delivery of the applicable notice or,
having elected to assume such defense, thereafter ceases its defense of such
action, or (iii) the Indemnified Party’s counsel has advised such Indemnified
Party that the third party claim involves potential conflicts of interest that
make representation of both the Indemnified Party and the Indemnifying Party
inappropriate, in which event attorney’s fees of the Indemnified Party in
defense of such claims shall be borne by the Indemnifying Party.
(c)    The Indemnifying Party shall promptly notify the Indemnified Party if the
Indemnifying Party desires not to assume, or participate in the defense of, any
such claim, suit or action.
(d)    The Indemnified Party or Indemnifying Party may at any time notify the
other of its intention to settle or compromise any claim, suit or action against
the Indemnified Party in respect of which payments may be sought by the
Indemnified Party hereunder, and (i) the Indemnifying Party may settle or
compromise any such claim, suit or action solely for the payment of money
damages, but shall not agree to any other settlement or compromise without the
prior consent of the Indemnified Party, which consent shall not be unreasonably
withheld (it being agreed that any failure of any Indemnified Party to consent
to any settlement or compromise involving the imposition of nonmonetary remedies
on the Indemnified Parties shall not be deemed to be unreasonably withheld), and
(ii) the Indemnified Party may settle or compromise any such claim, suit or
action solely for an amount not exceeding one thousand dollars ($1,000), but
shall not settle or compromise any other matter without the prior consent of the
Indemnifying Party, which consent shall not be unreasonably withheld.
Section 16.4.
Notice and Additional Rights and Limitations.

(a)    If an Indemnified Party fails to give prompt notice of any claim being
made or any suit or action being commenced in respect of which indemnification
under this ‎ARTICLE XVI may be sought, such failure shall not limit the
liability of the Indemnifying Party; provided, however, that this provision
shall not be deemed to limit the Indemnifying Party’s rights to











*

--------------------------------------------------------------------------------

        80

recover for any loss, cost or expense which it can establish resulted from such
failure to give prompt notice.
(b)    This ARTICLE XVI shall govern the obligations of the parties with respect
to the subject matter hereof but shall not be deemed to limit the rights which
any party might otherwise have at law or in equity.
(c)    The parties agree as set forth in Schedule 16.4(c) with regard to
limitations on liability in connection with this Agreement.
ARTICLE XVII

MISCELLANEOUS
Section 17.1.
Precautionary Security Interest.

Company and Bank agree that this Agreement contemplates the extension of credit
by Bank to Cardholders and that Company’s submission of Charge Transaction Data
to Bank shall constitute assignment by Company of any and all right, title and
interest in such Charge Transaction Data and the Cardholder Indebtedness
reflected therein. However, as a precaution in the unlikely event that any
Person asserts that Article 9 of the UCC applies or may apply to the
transactions contemplated hereby, and to secure Company’s payment of and
performance of all obligations of Company to Bank, Company hereby grants to Bank
a first priority present and continuing security interest in and to all
Accounts, all Cardholder Indebtedness, all Account Documentation and all Charge
Transaction Data, in each case whether now existing or hereafter created or
acquired, together with the proceeds thereof. In addition, Company agrees to
take any reasonable action requested by Bank, at Bank’s expense, to establish
the first lien and perfected status of such security interest, and appoints Bank
as Company’s attorney-in-fact to take any such action on Company behalf;
provided that Bank shall be responsible for preparing any such documentation.
Section 17.2.
Securitization; Participation.

Bank shall have the right, and nothing herein shall prohibit Bank, from selling,
exchanging, securitizing, pledging, participating or entering into a swap,
derivative, synthetic securitization or similar transaction with respect to the
Cardholder Indebtedness or any part thereof, by itself or as part of a larger
offering, at any time and Bank may provide associated Cardholder Data to a
prospective purchaser subject to such prospective purchaser executing a
customary confidentiality agreement; provided, however, that (i) such sale,
exchange, securitization, pledge or participation shall not affect Company’s
rights or Bank’s obligations hereunder, (ii) Company hereby agrees to provide
data to support any such sale, exchange, securitization, pledge or participation
to the extent such data is available, (iii) Bank shall pay any costs or expenses
incurred by Company to support any such sale, exchange, securitization, pledge
or participation, and (iv) subject to the last sentence of this Section 17.2,
Bank shall not sell, exchange, securitize, pledge or participate the Cardholder
Indebtedness in any manner that would not permit such arrangement to be unwound
or not allow for the removal or substitution of Program Assets in order to
permit Company to exercise its rights hereunder to purchase the









*

--------------------------------------------------------------------------------

        81

Program Assets pursuant to Section 15.2. Company agrees to use reasonable
efforts without being required to incur any out of pocket costs to provide Bank
with such information and to execute and deliver such documents as may be
reasonably requested by Bank with respect to any such transaction.
Section 17.3.
Assignment.

Except as permitted pursuant to Section 17.2, neither party shall assign this
Agreement or any of its rights or obligations hereunder without the prior
consent of the other party.
Section 17.4.
Sale or Transfer of Accounts.

Except as provided in Section 12.2, Section 17.3 and Schedule 17.4, Bank shall
not sell or transfer the Accounts in whole or in part.
Section 17.5.
Subcontracting.

(a)    It is understood and agreed that either party may, upon notice to the
other party, utilize Affiliates to perform functions in fulfilling its
obligations under this Agreement.
(b)    Either party may use third party non-Affiliate subcontractors to perform
functions in fulfilling its obligations hereunder, subject to the terms set
forth on Schedule 17.5(b).
(c)    A party utilizing any Affiliate or other Person to perform its
obligations hereunder shall be responsible for functions performed by such
Affiliates or other Persons to the same extent the party would be responsible if
it performed such functions itself.
Section 17.6.
Amendment.

Except as provided herein, this Agreement may not be amended except by a written
instrument signed by Bank and Company.
Section 17.7.
Non-Waiver.

No delay by a party hereto in exercising any of its rights hereunder, or partial
or single exercise of such rights, shall operate as a waiver of that or any
other right. The exercise of one or more of a party’s rights hereunder shall not
be a waiver of, or preclude the exercise of, any rights or remedies available to
such party under this Agreement or in law or at equity.
Section 17.8.
Severability.

If any provision of this Agreement is held to be invalid, void or unenforceable,
all other provisions shall remain valid and be enforced and construed as if such
invalid provision were never a part of this Agreement.
Section 17.9.
Governing Law.








*

--------------------------------------------------------------------------------

        82

This Agreement and all rights and obligations hereunder, including matters of
construction, validity and performance, shall be governed by and construed in
accordance with the laws of the State of New York and applicable federal law.
Section 17.10.
Waiver of Jury Trial.

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE PARTIES HERETO
IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE PROGRAM
CONTEMPLATED HEREUNDER.
Section 17.11.
Captions.

Captions of the articles and sections of this Agreement are for convenient
reference only and are not intended as a summary of such articles or sections
and do not affect, limit, modify or construe the contents thereof.
Section 17.12.
Notices.

Any notice, approval, acceptance or consent required or permitted under this
Agreement shall be in writing to the other party and shall be deemed to have
been duly given when delivered in person or, if sent by United States registered
or certified mail, with postage prepaid, or by a nationally recognized overnight
delivery service, when received, addressed as set forth below; provided,
however, that approvals and consents with respect to the administrative
management of the Program may be provided by e-mail to both the Program Manager
and, if applicable, the appropriate subject matter manager (e.g., Compliance
Manager, Risk Manager). For the avoidance of doubt, any amendments to this
Agreement shall be made solely pursuant to the provisions of Section 17.6.
If to Company:
Nordstrom, Inc.
1617 Sixth Avenue
Seattle, Washington 98101
Attn: General Counsel



With a copy to (which copy shall
Nordstrom fsb

not constitute notice):
13531 East Caley Avenue
Centennial, Colorado 80111
Attn: General Counsel

and


Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, New York 10017
Attn: Maripat Alpuche, Esq.











*

--------------------------------------------------------------------------------

        83

If to Bank:
TD Bank USA, N.A.
1701 Route 70 East
Cherry Hill, New Jersey 08034
Attn: Chief Executive Officer



With a copy to (which copy shall
The Toronto Dominion Bank

not constitute notice):
66 Wellington Street West, TD Tower
Toronto, Ontario, Canada M5K 1A2
Attn: General Counsel



Section 17.13.
Further Assurances.

Company and Bank agree to produce or execute such other documents or agreements
as may be reasonably necessary or desirable for the execution and implementation
of this Agreement and the consummation of the transactions specified herein and
to take all such further action as the other party may reasonably request in
order to give evidence to the consummation of the transactions specified herein.
Section 17.14.
No Joint Venture.

For all purposes, including federal and state tax purposes, nothing contained in
this Agreement shall be deemed or construed by the parties or any third party to
create a partnership, joint venture or of any association between Company and
Bank, and no act of either party shall be deemed to create any such
relationship. Company and Bank each agree to such further actions as the other
may reasonably request to evidence and affirm the non-existence of any such
relationship.
Section 17.15.
Press Releases.

Except for any notice or filing which is required to comply with Applicable Law
or stock exchange rules or regulations, Company and Bank shall mutually agree on
the content, timing and distribution of a press release announcing the execution
of this Agreement. Thereafter, except as required to comply with Applicable Law
or stock exchange rules, neither party may issue any press releases,
announcements, or similar materials of a public or promotional nature regarding
the subject matter of this Agreement without first obtaining the other party’s
permission, which may be withheld in such party’s sole discretion. In the event
any notice, filing, press release or other announcement required to comply with
Applicable Law or stock exchange rules would include disclosure of this
Agreement or the terms and conditions hereof, then the party subject to the
Applicable Law or stock exchange rules shall consult with the other party
regarding the proposed disclosure prior to disclosure to the extent practicable,
but shall not be required to obtain the other party’s prior consent (and after
such consultation, no further consultation shall be required for any future
disclosure the contents of which are substantially the same as the disclosure
for which consultation was sought). With respect to any publications prepared
solely by and for the employees of such party or its Affiliates, each party
shall consult with the other party to the extent practicable, but shall not be
required to obtain the other party’s prior consent.











*

--------------------------------------------------------------------------------

        84

Section 17.16.
No Set-Off; Netting.

Except as otherwise provided in this Section 17.16, Company and Bank agree that
each party has waived any right to set-off, combine, consolidate or otherwise
appropriate and apply (a) any assets of the other party held by the party
pursuant to any other agreement or arrangement or (b) any indebtedness or other
liabilities at any time owing by the party to the other party under any other
agreement or arrangement between the parties or their Affiliates, as the case
may be, against or on account of any obligations owed by the other party under
this Agreement. Notwithstanding the foregoing, the parties shall net undisputed
amounts due from one party to the other party under this Agreement against
undisputed amounts due from the other party to the non-paying party hereto under
this Agreement.
Section 17.17.
Third Parties.

There are no third-party beneficiaries to this Agreement except that the Bank
Indemnified Parties and Company Indemnified Parties are intended third party
beneficiaries of ‎ARTICLE XVI. Except as provided in the preceding sentence, the
parties do not intend: (a) the benefits of this Agreement to inure to any third
party; or (b) any rights, claims or causes of action against a party to be
created in favor of any person or entity other than the other party.
Section 17.18.
Force Majeure.

If performance of any service or obligation under this Agreement is prevented,
restricted, delayed or interfered with by reason of labor disputes, strikes,
acts of God, floods, lightning, severe weather, shortages of materials,
rationing, utility or communication failures, earthquakes, war, revolution,
civil commotion, acts of public enemies, blockade, embargo or any other act
whatsoever, whether similar or dissimilar to those referred to in this clause,
other than a requirement of, or change in, Applicable Law, which are beyond the
reasonable control of a party and could not have been prevented by reasonable
precautions (each, a “Force Majeure Event”), then such party shall be excused
from such performance to the extent of and during the period of such Force
Majeure Event. A party excused from performance pursuant to this Section shall
give the other party prompt written notice of the occurrence of such Force
Majeure Event and shall exercise all reasonable efforts to continue to perform
its obligations hereunder.
For greater certainty, each party’s obligations under this Agreement include the
obligation to maintain continuous provision of services by the implementation of
a disaster recovery and business continuity plan as provided in Section 4.15,
and shall thereafter continue with reasonable due diligence and good faith to
remedy its inability to so perform except that nothing herein shall obligate
either party to settle a strike or other labor dispute when it does not wish to
do so. To the extent that either party is unable to maintain continuity of the
services through such Force Majeure, it will make commercially reasonable
efforts to procure an alternate source of the services in order to fulfill its
obligations hereunder at its own cost.
Section 17.19.
Entire Agreement.

This Agreement, together with the schedules hereto which are expressly
incorporated herein by reference and the Purchase Agreement, supersedes any
other agreement, whether written or oral, that may have been made or entered
into by Company and Bank (or by any







*

--------------------------------------------------------------------------------

        85

officer or employee of either of such parties) relating to the matters specified
herein, and constitutes the entire agreement by the parties related to the
matters specified herein or therein.
Section 17.20.
Binding Effect; Effectiveness.

This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective successors and permitted assigns. This
Agreement is the product of negotiation by the parties having the assistance of
counsel and other advisers. It is the intention of the parties that this
Agreement not be construed more strictly with regard to one party than with
regard to the other.
Section 17.21.
Counterparts; Facsimiles; PDF Emails.

This Agreement may be executed in any number of counterparts, all of which shall
constitute one and the same instrument. Any facsimile or PDF emailed version of
an executed counterpart shall be deemed an original.
Section 17.22.
Survival.

Upon the expiration or termination of this Agreement, the parties shall have the
rights and remedies described herein. As of the Termination Date, all
obligations (other than the parties’ respective payment obligations that accrued
during the Term) of the parties under this Agreement shall cease, except that
(a) in the event of termination prior to the Closing Date, the obligations of
the parties pursuant to ARTICLE XI (Confidentiality), ARTICLE XVII
(Miscellaneous), other than Sections 17.2, 17.4 and 17.5 thereof, and any other
provision stated by its terms to survive, shall survive the termination of this
Agreement; and (b) in the event of termination following the Closing Date, the
obligations of the parties pursuant to Sections 4.14 (Audits; Regulatory
Examinations) and 4.16 (Effectiveness of Controls) shall survive until the
document retention obligations of Section 4.14 cease to be in effect; Section
3.6 (Firewalls), ‎ARTICLE VI (Cardholder and Customer Information), ARTICLE IX
(Licensing of Trademarks; Intellectual Property), ARTICLE XI ‎(Confidentiality),
ARTICLE XV (Effects of Termination), ARTICLE XVI (Indemnification), ‎ARTICLE
XVII (Miscellaneous), other than Sections 17.2, 17.4 and 17.5 thereof, and any
other provision stated by its terms to survive, shall survive the termination of
this Agreement. The provisions of ARTICLE IV, ARTICLE VII and ARTICLE VIII as
they relate to Accounts existing immediately prior to the Termination Date shall
survive until the end of the Interim Servicing Period (except as modified as set
forth herein) and shall thereupon terminate. If pursuant to Section 15.2(d),
Company does not purchase the Existing Receivables and Company continues to
service such Existing Receivables, the following additional provisions also
shall survive, only with respect to such Existing Receivables, until Company
exercises its purchase right in Section 15.2(d)(ii) or the Existing Receivables
are liquidated: Section 4.1, Section 4.7 and Section 4.11, Section 4.12(a) and
Section 4.13(b).
[SIGNATURE PAGE FOLLOWS]













*

--------------------------------------------------------------------------------

        86



IN WITNESS WHEREOF, each of the parties has caused this Agreement to be duly
executed as of the date first above written.


NORDSTROM, INC.
By:
/s/ Michael G. Koppel
 
 
Name:
Michael G. Koppel
 
Title:
Executive Vice President & Chief Financial Officer

    


NORDSTROM FSB
By:
/s/ Steven C. Mattics
 
 
Name:
Steven C. Mattics
 
Title:
Chairman of the Board & Chief Executive Officer

    


TD BANK USA, N.A.
By:
/s/ David Boone
 
 
Name:
David Boone
 
Title:
EVP U.S. Partnerships & Shared Services

    















*